



Exhibit 10.1


Execution Version
Loan Number: 1009394




AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of May 24, 2018


by and among


PREIT Associates, L.P. and PREIT‑RUBIN, INC.,
each, as a Borrower,


PENNSYLVANIA REAL ESTATE INVESTMENT TRUST,
as Parent and as a Borrower,


The financial institutions party hereto
and their assignees under Section 11.6.(b),
as Lenders


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
______________________________________________


WELLS FARGO SECURITIES, LLC,
U.S. BANK NATIONAL ASSOCIATION,
CITIZENS BANK, N.A.,
PNC CAPITAL MARKETS LLC,
and
MUFG UNION BANK, N.A.,
as Joint Lead Arrangers,


WELLS FARGO SECURITIES, LLC,
U.S. BANK NATIONAL ASSOCIATION,
and
CITIZENS BANK, N.A.
as Joint Bookrunners,


U.S. BANK NATIONAL ASSOCIATION,
and
CITIZENS BANK, N.A.
as Syndication Agents,


PNC BANK, NATIONAL ASSOCIATION,
and
MUFG UNION BANK, N.A.,
as Documentation Agents











--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I. Definitions
1
 
Section 1.1. Definitions.
1
 
Section 1.2. General; References to Times.
37
 
Section 1.3. Rates.
37
Article II. Credit Facilities
37
 
Section 2.1. Revolving Loans.
37
 
Section 2.2. Term Loans.
39
 
Section 2.3. [Reserved].
39
 
Section 2.4. Swingline Loans.
39
 
Section 2.5. Letters of Credit.
41
 
Section 2.6. Rates and Payment of Interest on Loans.
45
 
Section 2.7. Number of Interest Periods.
46
 
Section 2.8. Repayment of Loans.
46
 
Section 2.9. Late Charges.
46
 
Section 2.10. Prepayments.
47
 
Section 2.11. Continuation.
47
 
Section 2.12. Conversion.
48
 
Section 2.13. Notes.
48
 
Section 2.14. Expiration or Maturity Date of Letters of Credit Past Termination.
49
 
Section 2.15. Extension of Revolving Termination Date.
49
 
Section 2.16. Voluntary Reduction of the Commitments.
50
 
Section 2.17. Joint and Several Liability of the Borrower.
50
 
Section 2.18. Actions of the Borrower.
51
 
Section 2.19. Amount Limitations.
51
 
Section 2.20. Funds Transfer Disbursements.
52
 
Section 2.21. Increase in Revolving Commitments and Term Loans.
52
 
Section 2.22. Reallocations on the Effective Date.
53
Article III. Payments, Fees and Other General Provisions
54
 
Section 3.1. Payments.
54
 
Section 3.2. Pro Rata Treatment.
54
 
Section 3.3. Sharing of Payments, Etc.
55
 
Section 3.4. Several Obligations.
56
 
Section 3.5. Fees.
56
 
Section 3.6. Computations.
57
 
Section 3.7. Usury.
57
 
Section 3.8. Statements of Account.
57
 
Section 3.9. Defaulting Lenders.
57
 
Section 3.10. Taxes.
61
Article IV. Yield Protection, Etc.
64
 
Section 4.1. Additional Costs; Capital Adequacy.
64
 
Section 4.2. Suspension of LIBOR Loans; Alternative Rate of Interest.
66
 
Section 4.3. Illegality.
67
 
Section 4.4. Compensation.
68
 
Section 4.5. Treatment of Affected Loans.
68
 
Section 4.6. Affected Lenders.
69



i

--------------------------------------------------------------------------------





 
Section 4.7. Assumptions Concerning Funding of LIBOR Loans.
69
 
Section 4.8. Change of Lending Office.
69
Article V. Conditions Precedent
70
 
Section 5.1. Initial Conditions Precedent.
70
 
Section 5.2. Conditions Precedent to All Credit Events.
72
Article VI. Representations and Warranties
72
 
Section 6.1. Representations and Warranties.
72
 
Section 6.2. Survival of Representations and Warranties, Etc.
79
Article VII. Affirmative Covenants
79
 
Section 7.1. Financial Reporting and Other Information.
79
 
Section 7.2. Preservation of Existence and Similar Matters.
84
 
Section 7.3. Compliance with Applicable Law.
85
 
Section 7.4. Maintenance of Property.
85
 
Section 7.5. Conduct of Business.
85
 
Section 7.6. Insurance.
85
 
Section 7.7. Payment of Taxes and Claims.
85
 
Section 7.8. Books and Records; Visits and Inspections.
86
 
Section 7.9. Use of Proceeds.
86
 
Section 7.10. Environmental Matters.
86
 
Section 7.11. Further Assurances.
87
 
Section 7.12. Material Contracts.
87
 
Section 7.13. REIT Status.
87
 
Section 7.14. Exchange Listing.
87
 
Section 7.15. Guarantors; Release of Guarantors.
87
 
Section 7.16. Release of PREIT-RUBIN, Inc. as Borrower.
89
Article VIII. Negative Covenants
89
 
Section 8.1. Financial Covenants.
89
 
Section 8.2. Restricted Payments.
90
 
Section 8.3. Liens; Negative Pledge.
91
 
Section 8.4. Restrictions on Intercompany Transfers.
91
 
Section 8.5. Mergers, Acquisitions and Sales of Assets.
92
 
Section 8.6. Fiscal Year.
93
 
Section 8.7. Modifications of Organizational Documents and Material Contracts.
93
 
Section 8.8. Transactions with Affiliates.
93
 
Section 8.9. Environmental Matters.
93
 
Section 8.10. ERISA Exemptions.
94
 
Section 8.11. Derivatives Contracts.
94
 
Section 8.12. Total Assets Owned by Borrower and Guarantors.
94
 
Section 8.13. Use of Proceeds.
94
Article IX. Default
94
 
Section 9.1. Events of Default.
94
 
Section 9.2. Remedies Upon Event of Default.
98
 
Section 9.3. Remedies Upon Default.
100
 
Section 9.4. Marshaling; Payments Set Aside.
100
 
Section 9.5. Allocation of Proceeds.
100
 
Section 9.6. Letter of Credit Collateral Account.
101



ii

--------------------------------------------------------------------------------





 
Section 9.7. Performance by Administrative Agent.
102
 
Section 9.8. Rescission of Acceleration by Requisite Lenders.
102
 
Section 9.9. Rights Cumulative.
102
Article X. The Administrative Agent
103
 
Section 10.1. Appointment and Authorization.
103
 
Section 10.2. Administrative Agent’s Reliance, Etc.
104
 
Section 10.3. Notice of Defaults.
104
 
Section 10.4. Administrative Agent and Titled Agents as Lender or Specified
Derivatives Provider.
104
 
Section 10.5. Approvals of Lenders.
105
 
Section 10.6. Lender Credit Decision, Etc.
105
 
Section 10.7. Indemnification of Administrative Agent.
106
 
Section 10.8. Successor Administrative Agent.
107
 
Section 10.9. Titled Agents.
108
Article XI. Miscellaneous
108
 
Section 11.1. Notices.
108
 
Section 11.2. Expenses.
110
 
Section 11.3. Stamp, Intangible and Recording Taxes.
111
 
Section 11.4. Setoff.
111
 
Section 11.5. Litigation; Jurisdiction; Other Matters; Waivers.
112
 
Section 11.6. Successors and Assigns.
113
 
Section 11.7. Amendments and Waivers.
117
 
Section 11.8. Nonliability of Administrative Agent and Lenders.
119
 
Section 11.9. Confidentiality.
120
 
Section 11.10. Indemnification.
120
 
Section 11.11. Termination; Survival.
122
 
Section 11.12. Severability of Provisions.
122
 
Section 11.13. GOVERNING LAW.
122
 
Section 11.14. Counterparts.
123
 
Section 11.15. Independence of Covenants.
123
 
Section 11.16. Obligations with Respect to Loan Parties.
123
 
Section 11.17. Limitation of Liability.
123
 
Section 11.18. Entire Agreement.
123
 
Section 11.19. Construction.
124
 
Section 11.20. Time of the Essence.
124
 
Section 11.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
124
 
Section 11.22. No Novation.
124



iii

--------------------------------------------------------------------------------





SCHEDULE I
Commitments
SCHEDULE 1.1.(A)
Existing Ground Leases
SCHEDULE 1.1.(B)
Unencumbered Properties
SCHEDULE 1.1.(C)
Existing Letters of Credit
SCHEDULE 6.1.(b)
Ownership Structure
SCHEDULE 6.1.(f)
Title to Properties
SCHEDULE 6.1.(g)
Indebtedness
SCHEDULE 6.1.(h)
Material Contracts
SCHEDULE 6.1.(i)
Litigation
SCHEDULE 6.1.(w)
Non-Guarantor Subsidiaries



iv

--------------------------------------------------------------------------------







EXHIBIT A
Form of Assignment and Assumption Agreement
EXHIBIT B
Form of Guaranty
EXHIBIT C
Form of Notice of Continuation
EXHIBIT D
Form of Notice of Conversion
EXHIBIT E
Form of Notice of Borrowing
EXHIBIT F
Form of Notice of Swingline Borrowing
EXHIBIT G
Form of Disbursement Instruction Agreement
EXHIBIT H
Form of Revolving Note
EXHIBIT I
Form of Term Note
EXHIBIT J
Form of Swingline Note
EXHIBITS K
Form of Tax Compliance Certificates
EXHIBIT L
Form of Compliance Certificate
EXHIBIT M
Form of Pricing Certificate







v

--------------------------------------------------------------------------------






THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of May
24, 2018, by and among PREIT Associates, L.P., a Delaware limited partnership
(“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation (“PREIT-RUBIN”),
PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania business trust (the
“Parent”; together with PREIT and PREIT-RUBIN, each individually, a “Borrower”
and collectively, the “Borrower”), each of the financial institutions initially
a signatory hereto together with their assignees pursuant to Section 11.6.(b)
and Wells Fargo Bank, National Association, as Administrative Agent, with each
of WELLS FARGO SECURITIES, LLC, U.S. BANK NATIONAL ASSOCIATION, CITIZENS BANK,
N.A., PNC CAPITAL MARKETS LLC, and MUFG UNION BANK, N.A. as a Joint Lead
Arranger (each an “Arranger”), each of WELLS FARGO SECURITIES, LLC, U.S. BANK
NATIONAL ASSOCIATION and CITIZENS BANK, N.A., as a Joint Bookrunner, U.S. BANK
NATIONAL ASSOCIATION and CITIZENS BANK, N.A., as a Syndication Agent (each a
“Syndication Agent”) and each of PNC BANK, NATIONAL ASSOCIATION and MUFG UNION
BANK, N.A., as a Documentation Agent (each a “Documentation Agent”).


WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lender (as
defined herein) and the Lenders desire to make available to the Borrower credit
facilities in the aggregate amount of $700,000,000 consisting of (a) revolving
credit facility in the aggregate principal amount of $400,000,000, which
includes a $50,000,000 swingline subfacility and a $50,000,000 letter of credit
subfacility and (b) a $300,000,000 term loan facility, on and subject to the
terms and conditions contained therein;


WHEREAS, the Borrower, certain of the Lenders and other financial institutions,
the Administrative Agent and the other parties thereto previously entered into
(i) that certain Credit Agreement, dated as of April 17, 2013 (as amended,
amended and restated, supplemented or otherwise modified and in effect
immediately prior to the date hereof, the “Existing Credit Agreement”) and (ii)
the 2014 Five-Year Term Loan Agreement and 2015 Five-Year Term Loan Agreement
(each as defined herein);


WHEREAS, the Borrower, the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders desire to amend and restate the terms of the Existing
Credit Agreement and refinance the loans outstanding under the 2014 Five-Year
Term Loan Agreement and 2015 Five-Year Term Loan Agreement on the terms and
conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated as follows:


Article I. Definitions
Section 1.1. Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“2014 Five-Year Term Loan Agreement” means that certain Five-Year Term Loan
Agreement, dated as of January 8, 2014 (as amended, amended and restated,
supplemented or otherwise modified and in effect immediately prior to the date
hereof), by and among PREIT, PREIT-RUBIN, the Parent, the financial institutions
party thereto as “Lenders”, Wells Fargo, as Administrative Agent, and the other
parties thereto.


1

--------------------------------------------------------------------------------







“2014 Seven-Year Term Loan Agreement” means that certain Seven-Year Term Loan
Agreement, dated as of January 8, 2014 (as amended, amended and restated,
supplemented or otherwise modified and in effect immediately prior to the date
hereof), by and among PREIT, PREIT-RUBIN, the Parent, the financial institutions
party thereto as “Lenders”, Wells Fargo, as Administrative Agent, and the other
parties thereto.


“2015 Five-Year Term Loan Agreement” means that certain Five-Year Term Loan
Agreement, dated as of June 26, 2015 (as amended, amended and restated,
supplemented or otherwise modified and in effect immediately prior to the date
hereof), by and among PREIT, PREIT-RUBIN, the Parent, the financial institutions
party thereto as “Lenders”, Wells Fargo, as Administrative Agent, and the other
parties thereto.


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Additional Term Loans” has the meaning given that term in Section 2.21.


“Adjusted EBITDA” means, with respect to any Person and for any given period,
(a) the EBITDA of such Person and its Wholly Owned Subsidiaries determined on a
consolidated basis for such period, plus (b) rent payments made during such
period by such Person and its Wholly Owned Subsidiaries in respect of ground
leases minus (c) the Reserve for Replacements for all Properties owned by such
Person and its Wholly Owned Subsidiaries. Adjusted EBITDA shall be (i) increased
by the greater of a Person’s Ownership Share or Recourse Share of rent payments
made during such period by any Consolidation Exempt Entity of such Person in
respect of ground leases and (ii) decreased by the greater of a Person’s
Investment Share or Recourse Share of the Reserve for Replacements for all
Properties owned by the Consolidation Exempt Entities of such Person.


“Adjusted Gross Asset Value” means Gross Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.


“Adjusted NOI” means, with respect to any Property and for a given period and
without duplication, the amount equal to: (a) rents and other revenues received
in the ordinary course from such Property (including proceeds of rent loss
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid or accrued related to the ownership, operation or
maintenance of such Property, including but not limited to taxes, assessments
and other similar charges, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower) minus (c) the Reserve for Replacements for such Property as of the end
of such period minus (d) the greater of (i) the actual property management fee
paid during such period and (ii) an imputed management fee in the amount of
three percent (3.0%) of the base rent revenues for such Property for such
period.
“Administrative Agent” means Wells Fargo, as contractual representative for the
Lenders under the terms of this Agreement, or any successor Administrative Agent
appointed pursuant to Section 10.8.


2

--------------------------------------------------------------------------------







“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 4.6.


“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent, any Issuing Bank or any Lender be deemed to be
an Affiliate of any Borrower.


“Agreement” has the meaning set forth in the introductory paragraph hereof.


“Agreement Date” means the date as of which this Agreement is dated.


“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.


“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).


“Applicable Facility Fee” means:


(a)    Prior to the Investment Grade Rating Date, the percentage set forth in
the table below corresponding to the Level at which the “Applicable Margin” is
determined in accordance with the definition thereof:


Level
Facility Fee
1
0.20%
2
0.25%
3
0.30%
4
0.35%



(b)    On, and at all times after, the Investment Grade Rating Date, the
percentage set forth in the table below corresponding to the Level at which the
“Applicable Margin” is determined in accordance with the definition thereof.


Level
Facility Fee
1
0.15%
2
0.20%
3
0.25%
4
0.30%



Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.6.(c).




3

--------------------------------------------------------------------------------





“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Applicable Margin” means:


(a)Prior to the Investment Grade Rating Date, the Applicable Margin with respect
to a particular Class and Type of Loans shall be determined pursuant to this
clause (a) from time to time based on the percentage rate set forth in the table
below corresponding to the level (each, a “Level”) in which the ratio of Total
Liabilities to Gross Asset Value as determined from time to time in accordance
with Section 8.1.(b) in effect at such time falls:




Level
Ratio of Total Liabilities to Gross Asset Value
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Term Loans that are LIBOR Loans
Applicable Margin for Term Loans that are Base Rate Loans
1
Less than 0.450 to 1.00
1.20%
0.20%
1.35%
0.35%
2
Equal to or greater than 0.450 to 1.00 but less than 0.500 to 1.00
1.25%
0.25%
1.45%
0.45%
3
Equal to or greater than 0.500 to 1.00 but less than 0.550 to 1.00
1.30%
0.30%
1.60%
0.60%
4
Equal to or greater than 0.550
1.55%
0.55%
1.90%
0.90%



    
The Applicable Margins shall be determined by the Administrative Agent from time
to time, based on the ratio of Total Liabilities to Gross Asset Value as set
forth in the Compliance Certificate most recently delivered by the Parent
pursuant to Section 7.1.(a)(iii). Any adjustment to the Applicable Margins shall
be effective as of the first day of the calendar month immediately following the
month during which the Parent delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 7.1.(a)(iii). If the
Parent fails to deliver a Compliance Certificate pursuant to Section
7.1.(a)(iii), the Applicable Margins shall equal the percentage corresponding to
Level 4 until the first day of the calendar month immediately following the
month that the required Compliance Certificate is delivered. Notwithstanding the
foregoing, for the period from the Effective Date through but excluding the date
on which the Administrative Agent first determines the Applicable Margins as set
forth above, the Applicable Margins shall be determined based on Level 3.
Thereafter, until the Investment Grade Rating Date, such Applicable Margins
shall be adjusted from time to time as set forth in this clause (a).


(b)On, and at all times after, the Investment Grade Rating Date, the Applicable
Margin with respect to a particular Class and Type of Loans shall be determined
pursuant to this clause (b) based on the percentage rate set forth in the table
below corresponding to the Level in which the Parent’s Credit Rating falls.
During any period that the Parent has received Credit Ratings from each of S&P,
Fitch and Moody’s that are not equivalent and the difference between the highest
and lowest of such Credit Ratings


4

--------------------------------------------------------------------------------





is (i) one Level, then the Applicable Margins shall be determined based on the
highest of such Credit Ratings or (ii) two or more Levels, then the Applicable
Margins shall be determined based on the average of the two highest Credit
Ratings (unless the average is not a recognized Level, in which case the
Applicable Margins shall be determined based on the second highest Credit
Rating). During any period that the Parent has received only two Credit Ratings
from any of S&P, Fitch and Moody’s that are not equivalent and the difference
between such Credit Ratings is (x) one Level, then the Applicable Margins shall
be determined based on the higher of such Credit Ratings or (y) two or more
Levels, then the Applicable Margins shall be determined based on the average of
both such Credit Ratings (unless the average is not a recognized Level, in which
case the Applicable Margins shall be determined based on the Credit Rating one
Level below the Level corresponding to the higher Credit Rating). During any
period that the Parent has only received a Credit Rating from Moody’s or S&P,
then the Applicable Margins shall be based upon such Credit Rating. During any
period after the Investment Grade Rating Date that the Parent has (A) not
received a Credit Rating from any Rating Agency or (B) only received a Credit
Rating from a Rating Agency that is neither S&P nor Moody’s, then the Applicable
Margins shall be determined based on Level 4 in the table below. Any change in
the Parent’s Credit Rating which would cause it to move to a different Level
shall be effective as of the first day of the first calendar month immediately
following such change.


Level
Credit Rating (S&P/Fitch/Moody’s)
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Term Loans that are LIBOR Loans
Applicable Margin for Term Loans that are Base Rate Loans
1
BBB+/Baa1 or better
0.925%
0.000%
0.975%
0.000%
2
BBB/Baa2
1.000%
0.000%
1.100%
0.100%
3
BBB-/Baa3
1.200%
0.200%
1.350%
0.350%
4
Lower than BBB-/Baa3 or not rated
1.550%
0.550%
1.800%
0.800%



    
(c)    The provisions of this definition shall be subject to Section 2.6.(c).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Arranger” has the meaning given that term in the first paragraph of this
Agreement.


“Assignment and Assumption Agreement” means an Assignment and Assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.6.), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.




5

--------------------------------------------------------------------------------





“Bankruptcy Code” means the Bankruptcy Code of 1978.
 
“Bankruptcy Event” means with respect to a Person, any of the events of the type
described or referred to in Section 9.1.(e) or (f).


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Benefit Plan or a Multiemployer
Plan and which is maintained or otherwise contributed to by any member of the
ERISA Group.


“Benefit Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding six years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.


“Borrower” means, subject to Section 7.16. hereof, each of PREIT, PREIT-RUBIN
and the Parent, individually and collectively, and shall include their
respective successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.6.(c).


“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, or any Base Rate Loan as to which the interest rate is determined by
reference to LIBOR, any such day that is also a day on which dealings in Dollars
are transacted in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.


“Capitalization Rate” means (a) 6.50% for a Property having an average sales per
square foot of more than $500 for the period of 12 consecutive months most
recently ending and (b) 7.50% for any other Property.


“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.




6

--------------------------------------------------------------------------------





“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Revolving
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the Issuing Banks shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Banks. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.


“CIP Adjustment” means, at any time of determination, the sum of (i) 75% of
Construction in Progress attributable to Properties (or portions thereof) that
were Placed in Service in the fiscal quarter of the Parent most recently ended
plus, (ii) 50% of Construction in Progress attributable to Properties (or
portions thereof) that were Placed in Service in the fiscal quarter of the
Parent prior to the immediately preceding fiscal quarter of the Parent most
recently ended plus, (iii) 25% of Construction in Progress attributable to
Properties (or portions thereof) that were Placed in Service two fiscal quarters
of the Parent prior to the immediately preceding fiscal quarter of the Parent
most recently ended. For purposes of this definition (x) if portions of a
Property are considered to have been Placed in Service although other portions
of such Property have not, the portions Placed in Service and the portions not
considered Placed in Service shall each be accounted for as a separate Property
and (y) the amount of Construction in Progress attributable to a Property (or
any portion thereof) that was Placed in Service shall be determined immediately
prior to the date such a Property (or any portion thereof) was Placed in
Service.


“Class” means, when used in reference to (a) any Loan, such Loan or the other
Loans made by the Lenders to the Borrower pursuant to Section 2.1., 2.2., or
2.4., or a Loan or Loans of another class established pursuant to Section 2.21.;
(b) any Commitment, such Commitment is a Commitment on the date hereof or a
commitment of another class established pursuant to Sections 2.21.; and (c) any
Lender, refers to whether such Lender has a Loan or Commitment of a particular
Class.


“Commitment” means a Revolving Commitment or a Term Loan Commitment, as the
context may require.




7

--------------------------------------------------------------------------------





“Compliance Certificate” has the meaning given that term in
Section 7.1.(a)(iii).


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Affiliate” means (a) any Variable Interest Entity, or (b) with
respect to a Person (the “Minority Investor”), any other Person (other than a
Subsidiary or an Unconsolidated Affiliate of the Minority Investor) in whom the
Minority Investor directly or indirectly holds an ownership interest which is
less than a majority of the ownership interests in such Person, but by reason of
the structure or contracts binding on such Person, the financial results of such
Person are consolidated in accordance with GAAP with those of the Minority
Investor.


“Consolidation Exempt Entities” means, with respect to any Person, such Person’s
Consolidated Affiliates, Unconsolidated Affiliates and Non-Wholly Owned
Subsidiaries.


“Construction in Progress” means, at any time of determination, an amount equal
to the aggregate costs incurred to date with respect to Projects Under
Development. For the avoidance of doubt, the aggregate costs associated with any
Property (or portion thereof) that is considered to have been Placed in Service
(including in accordance with the second sentence of the definition of CIP
Adjustment) shall be excluded from Construction in Progress.


“Contingent Obligation” as applied to any Person, means (a) any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other payment obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto or (b) any obligation of such Person with respect to any total return
swap entered into by such Person. Contingent Obligations shall include (i) any
Guaranty of the Indebtedness of another (other than of such Person for
liabilities arising from Nonrecourse Exceptions), (ii) the obligation to make
take‑or‑pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, and (iii) any liability of such Person
for the Indebtedness of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guaranteed or otherwise supported.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.11.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.12.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the continuation of a LIBOR Loan, (c) the Conversion of a Base
Rate Loan into a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.




8

--------------------------------------------------------------------------------





“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 9.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding set forth in Article V. (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Banks, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within 2 Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Banks or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding set forth in Article V.
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.


“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction,


9

--------------------------------------------------------------------------------





floor transaction, collar transaction, currency swap transaction, cross-currency
rate swap transaction, currency option, credit protection transaction, credit
swap, credit default swap, credit default option, total return swap, credit
spread transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, and (b) any combination of these transactions.


“Derivatives Support Document” means, (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit G, as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Disposition” means any sale, lease, transfer or other disposition (or series of
related sales, leases, transfers or dispositions) by any Borrower, any other
Loan Party or any other Subsidiary, including any disposition by means of a
merger, consolidation or similar transaction, by way of liquidation, winding-up
or dissolution, or by way of the issuance of Equity Interests of a Subsidiary
(each referred to for the purposes of this definition as a “disposition”), of:
(a) any Equity Interests of a Subsidiary (other than directors’ qualifying
shares or shares required by Applicable Law to be held by a Person other than a
Borrower or any other Subsidiary); (b) all or substantially all the assets of
any division or line of business of any Borrower, any other Loan Party or any
other Subsidiary; or (c) any other assets of any Borrower, any other Loan Party
or any other Subsidiary outside of the ordinary course of business of such
Borrower, such other Loan Party or such other Subsidiary; provided, however, a
disposition by a Subsidiary to a Borrower or any other Loan Party or by a
Borrower or any other Subsidiary to a Wholly Owned Subsidiary (including a
Person that will become a Wholly Owned Subsidiary immediately following such
disposition) shall not constitute a “Disposition”.


“Documentation Agent” has the meaning given that term in the first paragraph of
this Agreement.


“Dollars” or “$” means the lawful currency of the United States of America.




10

--------------------------------------------------------------------------------





“EBITDA” means, with respect to any Person for any period and without
duplication, net earnings (loss) of such Person and its Wholly Owned
Subsidiaries for such period plus the sum of the following amounts (but only to
the extent included in determining net earnings (loss) for such period):
(a) depreciation and amortization expense and other non-cash charges of such
Person and its Wholly Owned Subsidiaries for such period, including without
limitation, non-cash compensation expense recorded under Financial Accounting
Standards Board Statement No. 123 (Revised 2004), Accounting for Stock Based
Compensation of such Person for such period, plus (b) severance and
restructuring charges of such Person and its Wholly Owned Subsidiaries for such
period, plus (c) interest expense of such Person and its Wholly Owned
Subsidiaries for such period, plus (d) all provisions for any federal, state or
other income tax of such Person and its Wholly Owned Subsidiaries in respect of
such period, plus (e) acquisition related costs of such Person and its Wholly
Owned Subsidiaries expensed pursuant to Topic 805 for such period, that would
otherwise have been capitalized under GAAP immediately prior to the
effectiveness of Topic 805 minus (plus) (f) extraordinary gains (losses) of such
Person and its Wholly Owned Subsidiaries for such period. In addition, EBITDA
shall include the greater of such Person’s Ownership Share or Recourse Share of
the EBITDA of the Consolidation Exempt Entities of such Person for such period.
Notwithstanding the foregoing, for purposes of determining EBITDA (i) to the
extent that the net earnings attributable to Investments in Persons (other than
Investments in Subsidiaries, Consolidated Affiliates and Unconsolidated
Affiliates) would exceed 5.0% of EBITDA, such excess shall be excluded and (ii)
to the extent that the net earnings attributable to Mortgages in favor of the
Parent, any other Borrower or any other Subsidiary (excluding any Mortgage
encumbering any Property owned by a Subsidiary, the accounts of which are
required to be consolidated with those of the Parent under GAAP) would exceed
5.0% of EBITDA, such excess shall be excluded.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in accordance with the provisions of Section 11.7.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person); provided,
that notwithstanding the foregoing, “Eligible Assignee” shall not include (A) a
Borrower or any of its respective Affiliates or Subsidiaries, or (B) an
Affiliate of a Lender or an Approved Fund that (1) if organized under the laws
of the United States of America, any state thereof or the District of Columbia,
does not have total assets in excess of $5,000,000,000, or if organized under
the laws of any other country or a political subdivision thereof, is not
organized in such a country that is a member of the Organization for Economic
Co-operation and Development, does not have total assets in excess of
$10,000,000,000, or does not act through a branch or agency located in the
United States or (2) does not have a rating of BBB or higher by S&P, Baa2 or
higher by Moody’s or the equivalent or higher of either such rating by another
rating agency acceptable to


11

--------------------------------------------------------------------------------





the Administrative Agent with respect to such Affiliate of a Lender or Approved
Fund’s (or if such Affiliate or Approved Fund is a Subsidiary, such Affiliate’s
or Approved Fund’s parent’s) senior unsecured long term indebtedness.


“Environmental Laws” means any Applicable Law relating to protection of human
health or the environment, relating to Hazardous Materials, relating to
liability for or costs of other actual or threatened danger to human health or
the environment. The term “Environmental Law” includes, but is not limited to,
the following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act to the extent
the same relates to Hazardous Materials; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act. The term “Environmental Law” also includes, but is not
limited to, any Applicable Law: conditioning transfer of a property upon a
negative declaration or other approval of a governmental authority of the
environmental condition of such property; requiring notification or disclosure
of any release, deposit, discharge, emission, leaking, leaching, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Materials or other environmental
condition of a property to any Governmental Authority or other Person, whether
or not in connection with transfer of title to or interest in such property;
imposing conditions or requirements in connection with related permits or other
authorization for lawful activity; relating to nuisance, trespass or other
causes of action relating to Hazardous Materials related to any property; and
relating to wrongful death, personal injury, or property or other damage
relating to Hazardous Materials in connection with any physical condition or use
of any property.


“Equity Interest” means, with respect to any Person (a) any share of preferred
stock, common stock, units or other capital stock of (or other ownership or
profit interests in) such Person, (b) any warrant, option or other right for the
purchase or other acquisition from such Person of any share of preferred stock,
common stock, units or other capital stock of (or other ownership or profit
interests in) such Person whether or not certificated, (c) any security
convertible into or exchangeable for any preferred stock, common stock, units or
other share of capital stock of (or other ownership or profit interests in) such
Person or warrant, right or option for the purchase or other acquisition from
such Person of such shares or units (or such other interests), and (d) any other
ownership or profit interest in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such share, unit, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Benefit Plan (other than
an event for which the 30-day notice period is waived); (b) the withdrawal of a
member of the ERISA Group from a Benefit Plan subject to Section 4063 of ERISA
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of
the ERISA Group of any liability with


12

--------------------------------------------------------------------------------





respect to the withdrawal or partial withdrawal from any Multiemployer Plan;
(d) the incurrence by any member of the ERISA Group of any liability under
Title IV of ERISA with respect to the termination of any Benefit Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Benefit
Plan or Multiemployer Plan by the PBGC; (f) the failure by any member of the
ERISA Group to make when due required contributions to a Multiemployer Plan or
Benefit Plan unless such failure is cured within 30 days or the filing pursuant
to Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) the termination
of, or the appointment of a trustee to administer, any Benefit Plan or
Multiemployer Plan under Section 4042 of ERISA or the imposition of liability
under Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the
ERISA Group of any notice or the receipt by any Multiemployer Plan from any
member of the ERISA Group of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA), in reorganization
(within the meaning of Section 4241 of ERISA), or in “critical” status (within
the meaning of Section 432 of the Internal Revenue Code or Section 305 of
ERISA); (i)  the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
member of the ERISA Group or the imposition of a Lien in favor of the PBGC under
Title IV of ERISA upon any member of the ERISA Group; or (j) a determination
that a Benefit Plan is in “at risk” status (within the meaning of Section 430 of
the Internal Revenue Code or Section 303 of ERISA).


“ERISA Group” means each Borrower, the other Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under Section 414 of the Internal Revenue Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


“Event of Default” means any of the events specified in Section 9.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means any (a) Subsidiary (i) which holds title to assets
which are or are to become collateral for any Secured Indebtedness of such
Subsidiary, is an owner of the Equity Interests of a Subsidiary holding title to
such assets (but has no assets other than such Equity Interests and other assets
of nominal value incidental thereto), or is required to be a single purpose
entity in connection with any Secured Indebtedness and (ii) which is prohibited
from Guarantying the Indebtedness of any other Person pursuant to (A) any
document, instrument or agreement evidencing such Secured Indebtedness, (B) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (C) any fiduciary obligation owing to
the holders of an Equity Interest in such Subsidiary and imposed under
Applicable Law or (b) Non-Wholly Owned Subsidiary that is prohibited from
Guarantying the Indebtedness of any Person other than a Wholly Owned Subsidiary
of such Non-Wholly Owned Subsidiary pursuant to (i) such Non-Wholly Owned
Subsidiary’s organizational documents as a condition to the negotiated business
arrangement with the holder of an Equity Interest in such Non-Wholly Owned


13

--------------------------------------------------------------------------------





Subsidiary or (ii) any fiduciary obligation owing to the holders of an Equity
Interest in such Non-Wholly Owned Subsidiary and imposed under Applicable Law.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” has that meaning set forth in the recitals hereto.


“Existing Letters of Credit” means the letters of credit described on Schedule
1.1.(C).


“Extension Request” has that meaning set forth in Section 2.15.


“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction. Fair Market Value shall be determined by
the Board of Directors of the Parent acting in good faith conclusively evidenced
by a board resolution thereof delivered to the Administrative Agent or, with
respect to any asset valued at up to $5,000,000, such determination may be made
by the chief financial officer of the Parent evidenced by an officer’s
certificate delivered to the Administrative Agent.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(i) of the Internal Revenue
Code and any fiscal or regulatory legislation or rules adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such sections of the Internal Revenue Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.


“Fee Letter” means that certain fee letter dated as of May 17, 2018, by and
among the Parent, PREIT, PREIT-RUBIN, Wells Fargo, Wells Fargo Securities, LLC
and U.S. Bank National Association


14

--------------------------------------------------------------------------------





and each other fee letter entered into with an Arranger in connection with the
facilities under this Agreement.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
Loan Document or under the Fee Letter.


“Fitch” means Fitch Ratings, Inc.


“Fixed Charges” means, with respect to a Person and for a given period, (a) such
Person’s Interest Expense for such period, plus (b) regularly scheduled
principal payments on Indebtedness of such Person and its Wholly Owned
Subsidiaries made during such period, other than any balloon, bullet or similar
principal payment payable on any Indebtedness of such Person which repays such
Indebtedness in full, plus (c) Preferred Dividends accrued by such Person and
its Wholly Owned Subsidiaries during such period, plus (d) rent payments made
during such period by such Person and its Subsidiaries in respect of ground
leases. Fixed Charges shall include the greater of such Person’s Investment
Share or Recourse Share of the amount of any of the items described in the
immediately preceding clause (b) through (d) of such Person’s Consolidation
Exempt Entities.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


    “Fronting Exposure” means, at any time there is a Revolving Lender that is a
Defaulting Lender, (a) with respect to the applicable Issuing Bank, such
Defaulting Lender’s Revolving Commitment Percentage of the outstanding Letter of
Credit Liabilities with respect to Letters of Credit issued by such Issuing Bank
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of operating property during such period plus (c) depreciation with respect to
such Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated entities will be calculated to reflect funds from operations on
the same basis. For purposes of this Agreement, Funds From Operations shall be
calculated consistent with the White Paper on Funds from Operations dated April
2002 issued by National Association of Real Estate Investment Trusts, Inc., but
without giving effect to any supplements, amendments or other modifications
promulgated after the Agreement Date. Notwithstanding the foregoing, Funds From
Operations shall exclude (i) non-cash impairment charges, (ii) acquisition
related costs expensed pursuant to Topic 805 that would have otherwise been
capitalized under GAAP immediately prior to the effectiveness of Topic 805, and
(iii) severance and restructuring charges. For the purpose of the foregoing,
sales of operating properties shall not include parcels of land, leased pads or
developed building parcels sold within one year from the respective opening date
thereof.




15

--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as may be approved by a significant
segment of the accounting profession in the United States of America, which are
applicable to the circumstances as of the date of determination.


“Gallery” refers collectively to the Borrower’s Properties known as “Gallery I”
and “Gallery II” and its Properties located at 801 and 907 E. Market Street,
Philadelphia, Pennsylvania.


“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.


“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) Operating Real Estate Value at such time, plus (b) all cash and Cash
Equivalents (excluding cash and Cash Equivalents the disposition of which is
restricted (other than restrictions on cash held in an exchange account by a
“qualified intermediary” in connection with the sale of a property pursuant to
and qualifying for tax treatment under Section 1031 of the Internal Revenue
Code)), and all accounts receivable net of reserves, of the Parent and its
Wholly Owned Subsidiaries at such time, plus (c) the current book value of all
land held for future development owned in whole or in part by the Parent and its
Wholly Owned Subsidiaries, plus (d) predevelopment costs associated with land
referred to in the immediately preceding clause (c) and, subject to the
immediately following sentence, refundable deposits associated with land that is
not owned by the Parent and its Wholly Owned Subsidiaries, to the extent such
predevelopment costs and refundable deposits are included in the Parent’s
publicly filed financial statements, plus (e) the amount of Construction in
Progress of the Parent and its Wholly Owned Subsidiaries, plus (f) the CIP
Adjustment of the Parent and its Wholly Owned Subsidiaries plus (g) the purchase
price paid by the Parent or any Wholly Owned Subsidiary (less any amounts paid
to the Parent or such Subsidiary as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or in connection with other similar
arrangements) for any Property acquired by the Parent or such Subsidiary during
the immediately preceding four fiscal quarters of the Parent, plus (h) with
respect to each Consolidation Exempt Entity of the Parent, the greater of the
Parent’s Ownership Share or Recourse Share of (v) all cash and Cash Equivalents
of such Consolidation Exempt Entity (excluding cash and Cash Equivalents the
disposition of which is restricted (other than restrictions on cash held in an
exchange account by a “qualified intermediary” in connection with the sale of a
property pursuant to and qualifying for tax treatment under Section 1031 of the
Internal Revenue Code)), (w) current book value of all land held for future
development owned in whole or part by such Consolidation Exempt Entity and
predevelopment costs associated with such land, (x) Construction in Progress of
such Consolidation Exempt Entity as of the end of the Parent’s fiscal quarter
most recently ended, (y) such Consolidation Exempt Entity’s Operating Real
Estate Value, and (z) such Consolidation Exempt Entity’s CIP Adjustment, plus
(i) the contractual purchase price of Properties of the Parent and its
Subsidiaries subject to purchase obligations, repurchase obligations, forward
commitments and unfunded obligations to the extent such obligations and
commitments are included in determinations of Total Liabilities. If obligations
under a contract to purchase or otherwise acquire unimproved or fully developed
real property are included when determining Total Liabilities and the seller
under such contract does not have the right to specifically enforce such
contract, then only an amount equal to the aggregate amount of due diligence
deposits, earnest money payments and other similar payments made under the
contract which, at such time, would be subject to forfeiture upon termination of
the contract, shall be included in Gross Asset Value. If obligations under a
contract to


16

--------------------------------------------------------------------------------





purchase or otherwise acquire real property being renovated or developed by a
third party are included when determining Total Liabilities and such real
property is not owned or leased by the Borrower or any of its Subsidiaries, then
only the amount equal to the maximum amount reasonably estimated to be payable
by such Person to such third party under a contract between such Person and such
third party during the remaining term of such contract, shall be included in
Gross Asset Value. Notwithstanding the foregoing, for purposes of determining
Gross Asset Value (i) to the extent that the amount of Gross Asset Value
attributable to assets described in the immediately preceding clauses (c), (d)
or (h)(w) would, in the aggregate, exceed 5.0% of the Gross Asset Value, such
excess shall be excluded, (ii) to the extent that the amount of Gross Asset
Value attributable to Consolidation Exempt Entities (other than the Parent’s
Investment in PREIT), including as a result of clause (h) above, would exceed
35% of the Gross Asset Value, such excess shall be excluded, (iii) to the extent
the aggregate amount of Total Budgeted Cost Until Stabilization with respect to
the Construction in Process and CIP Adjustments included in Gross Asset Value as
a result of clauses (e), (f), (h)(x) or (h)(z) would, in the aggregate, exceed
15.0% of the Gross Asset Value, the Gross Asset Value attributable to such
Construction in Process and/or CIP Adjustments that would cause the Total
Budgeted Cost Until Stabilization to so exceed 15%, shall be excluded from the
calculation of Gross Asset Value, and (iv) to the extent that the amount of
Gross Asset Value attributable to the assets of the types described in clauses
(i), (ii) and (iii) would exceed 35% of Gross Asset Value, such excess shall be
excluded.


“Ground Lease” means the existing ground leases in which the Borrower or a
Subsidiary is lessee described on Schedule 1.1.(A) and any ground lease
hereafter entered into by the Borrower or a Subsidiary which contains (a) the
following terms and conditions: (i) except for leases where the lessor and
lessee are both Subsidiaries of the Parent, a remaining term (exclusive of any
unexercised extension options) of 30 years or more from the Agreement Date;
(ii) the right of the lessee to mortgage and encumber its interest in the leased
property either without the consent of the lessor or with the consent of the
lessor not to be unreasonably withheld; (iii) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (iv) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; (v) the obligation of the lessor to grant a new lease to the mortgagee
(or its designee) as tenant on the same terms as the existing ground lease if
the existing ground lease is terminated for any reason subject to cure of any
monetary defaults under the lease; and (vi) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease; or (b) terms and
conditions otherwise acceptable to the Administrative Agent.


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any


17

--------------------------------------------------------------------------------





payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the guaranty executed and delivered pursuant to Section 5.1. or
Section 7.15.(a)(ii) and substantially in the form of Exhibit B.


“Guarantor Requirement Change Date” has the meaning given that term in
Section 7.15.(a)(i).


“Hazardous Materials” includes but is not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
Microbial Matter, petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables and explosives, but excluding substances of
kinds and in amounts ordinarily and customarily used or stored in similar
properties for the purposes of cleaning or other maintenance or operations or
held for sale in a retail shopping mall and otherwise in compliance with all
Environmental Laws.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (other than trade debt incurred in the ordinary course of
business); (b) obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; (c) all master lease obligations;
(d) Capitalized Lease Obligations of such Person; (e) all reimbursement
obligations of such Person under and in respect of any letters of credit or
acceptances that have been presented for payment net of any cash collateral
provided therefor; (f) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person; (g) all Indebtedness
of other Persons which (i) such Person has Guaranteed (other than Guarantees
which are solely Guarantees of performance and not of payment and other
Guarantees of such Person for liabilities arising from Nonrecourse Exceptions)
or is otherwise recourse to such Person or (ii) is secured by a Lien on any
property of such Person; provided, that such Indebtedness shall be limited to
the value of such property so encumbered; and (h) the Recourse Share of all
Indebtedness of any partnership of which such Person is a general partner. For
purposes of this definition preferred equity (other than Mandatorily Redeemable
Stock) of a Person shall not be considered to be Indebtedness.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Intellectual Property” has the meaning given that term in Section 6.1.(s).




18

--------------------------------------------------------------------------------





“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
interest expense attributable to Capitalized Lease Obligations but excluding
capitalized interest funded from an interest reserve in a construction loan) of
such Person and in any event shall include all letter of credit fees and all
interest expense with respect to any Indebtedness in respect of which such
Person is wholly or partially liable whether pursuant to any repayment, interest
carry, performance Guarantee or otherwise, plus (b) to the extent not already
included in the foregoing clause (a) the greater of such Person’s Investment
Share or Recourse Share of all paid, accrued or capitalized interest expense (as
limited above) for such period of Consolidation Exempt Entities of such Person.


“Interest Period” means with respect to any LIBOR Loan, the period commencing on
the date of the borrowing, Conversion or Continuation of such LIBOR Loan and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each Interest Period shall be one, three or
six months as the Borrower may, in a Notice of Borrowing, a Notice of
Continuation or a Notice of Conversion, select. In no event shall an Interest
Period of a Loan extend beyond the Revolving Termination Date or Term Loan
Maturity Date, as applicable. Whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day;
provided, however, that if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The foregoing shall not include advances and allowances to tenants
of a Person in the ordinary course of business.


“Investment Grade Rating” means a Credit Rating of BBB-/BBB-/Baa3 or higher from
S&P, Fitch or Moody’s, respectively (or the equivalent or higher of any such
rating by another Rating Agency).


“Investment Grade Rating Date” means, at any time after the Parent has received
an Investment Grade Rating from Moody’s or S&P, the date specified by the Parent
in a written notice to the Administrative Agent as the date on which the Parent
irrevocably elects to have the Applicable Margin and the facility fee set forth
in Section 3.5.(b) based on the Parent’s Credit Rating.


“Investment Share” means, with respect to any Consolidation Exempt Entity of the
Parent or any of its Subsidiaries, the ratio (expressed as a percentage) of
(a) the aggregate amount of the Investment by the Parent or such Subsidiary in
such Consolidation Exempt Entity to (b) the aggregate amount of all Investments
by all Persons in such Consolidation Exempt Entity, subject to review of
calculation of such ratio by the Administrative Agent.




19

--------------------------------------------------------------------------------





“Issuing Bank” means each of Wells Fargo, U.S. Bank National Association and
Citizens Bank, N.A., in its capacity as an issuer of Letters of Credit pursuant
to Section 2.5.


“L/C Commitment Amount” has the meaning given that term in Section 2.5.(a).


“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).


“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.


“Letter of Credit” has the meaning given that term in Section 2.5.(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
pursuant to Section 9.6. by the Administrative Agent and under its sole dominion
and control.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Revolving Lender (other than the Revolving Lender that is the Issuing Bank for
such Letter of Credit) shall be deemed to hold a Letter of Credit Liability in
an amount equal to its participation interest under Section 2.5. in the related
Letter of Credit, and the Revolving Lender then acting as the Issuing Bank shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the other Revolving Lenders of their participation interests
under such Section.


“Level” has the meaning given that term in the definition of “Applicable
Margin”.


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate as set by the ICE Benchmark Administration (“ICE”)(or
the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) a percentage equal to 1 minus the
Eurodollar Reserve Percentage.  If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two


20

--------------------------------------------------------------------------------





Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.  Any change in the maximum rate of
reserves described in the preceding clause (ii) shall result in a change in
LIBOR on the date on which such change in such maximum rate becomes effective.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than zero (except
in the case of LIBOR Loans in the Class of Term Loans incurred pursuant to
Section 2.2. that the Borrower has identified in accordance with the terms of
this Agreement pursuant to a Notice of Borrowing, Notice of Continuation or
Notice of Conversion, as applicable, as being subject to a Specified Derivatives
Contract (or any replacement or renewal thereof) that has been entered into to
hedge against fluctuations in interest rates in respect of such Term Loans), and
(y) unless otherwise specified in any amendment to this Agreement entered into
accordance with Section 4.2.(b), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.


“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
Uniform Commercial Code or its equivalent in any jurisdiction, excluding any
financing statement filed to give notice of the existence of an operating lease;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.


“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.


“Loan Document” means this Agreement, each Note, the Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than the
Fee Letter and any Specified Derivatives Contract).


“Loan Party” means each Borrower and each Guarantor.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest or any Person controlling such issuer), (b)
is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or part (other than an Equity Interest


21

--------------------------------------------------------------------------------





which is redeemable solely in exchange for common stock or other equivalent
common Equity Interests), in each case on or prior to the date on which all
Loans are scheduled to be due and payable in full.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of PREIT and its Subsidiaries taken as a whole, or the Parent and its
Subsidiaries taken as a whole, (b) the legal ability of the Borrower or any
other Loan Party that is a Material Subsidiary to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of such Loan Documents and (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith.


“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which a Borrower, any other Loan Party or any other Subsidiary is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
to such contract or other arrangement could reasonably be expected to have a
Material Adverse Effect.


“Material Indebtedness” has the meaning given that term in Section 9.1.(d)(i).


“Material Subsidiary” means a Subsidiary (other than any Borrower) to which more
than $25,000,000 of Gross Asset Value is directly or indirectly attributable.


“Microbial Matter” means fungi or bacterial matter which reproduces through the
release of spores or the splitting of cells, including, but not limited to,
mold, mildew, and viruses, whether or not such Microbial Matter is living.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.


“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by or on
behalf of such Person in


22

--------------------------------------------------------------------------------





connection with such Equity Issuance and paid or payable to a Person other than
an Affiliate of such Person.


“NOI” means, with respect to any Property and for a given period and without
duplication, the amount equal to: (a) rents and other revenues received or
accrued in the ordinary course from such Property (including proceeds of rent
loss insurance but excluding pre-paid rents and revenues and security deposits
except to the extent applied in satisfaction of tenants’ obligations for rent
and without giving effect to acceleration of straight line rents, allowances,
and lease intangibles as required by GAAP) minus (b) all expenses paid or
accrued related to the ownership, operation or maintenance of such Property,
including but not limited to taxes, assessments and other similar charges,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower).


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 11.7.(b) and (b) has been approved by the
Requisite Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Nonrecourse Exceptions” means, with respect to Nonrecourse Indebtedness,
reasonable and customary exceptions for fraud, willful misrepresentation,
misapplication of funds (including misappropriation of security deposits and
failure to apply rents to operating expenses or debt service), indemnities
relating to environmental matters and waste of property constituting security
for such Nonrecourse Indebtedness, post-default interest, attorney’s fees and
other costs of collection to the extent not covered by the value of the property
constituting security for such Nonrecourse Indebtedness and other similar
exceptions to nonrecourse liability. Nonrecourse Exceptions shall also include
the contingent liability of a Person in respect of Nonrecourse Indebtedness of
another Person providing for liability arising upon the occurrence of a
Bankruptcy Event with respect to such other Person or the occurrence of other
contingent events such as a violation of a due on sale clause or a due on
finance clause or a violation of special purpose entity covenants (whether such
liability arises under a Guaranty of such Nonrecourse Indebtedness enforceable
only upon the occurrence of such Bankruptcy Event or such other contingent
event, as an obligation to pay to the holder of such Nonrecourse Indebtedness
damages resulting from the occurrence of such Bankruptcy Event or other
contingent event, or otherwise); provided, however, upon the occurrence of any
Bankruptcy Event or other contingent event with respect to such other Person, or
once such liability shall otherwise cease to be contingent, then such liability
shall no longer be considered to be Nonrecourse Indebtedness.


“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for obligations
in respect to Nonrecourse Exceptions) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness or (b) if
such Person is a Single Asset Entity, any Indebtedness for borrowed money of
such Person. Liability of a Person under (i) a Guaranty of Nonrecourse
Exceptions or (ii) completion guarantees for Projects Under Development, to the
extent relating to the Nonrecourse Indebtedness of another Person, shall not, in
and of itself, prevent such liability from being characterized as Nonrecourse
Indebtedness.


“Non-Wholly Owned Subsidiary” means any Subsidiary of a Person that is not a
Wholly Owned Subsidiary.




23

--------------------------------------------------------------------------------





“Note” means a Revolving Note, Term Note or the Swingline Note.


“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.11. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.12. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Notice of Borrowing” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent evidencing the Borrower’s request for the borrowing of Revolving Loans
and/or Term Loans.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Banks or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees, any other fees payable under any Loan Document and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note. “Obligations” shall not include
Specified Derivatives Obligations.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants paying rent (including each tenant in
occupancy during a free rent period negotiated under the terms of its lease and
space provided to and accepted by a tenant for performance by the tenant of
fit-up work) pursuant to binding leases as to which no monetary default has
occurred and is continuing to (b) the aggregate net rentable square footage of
such Property. When determining the Occupancy Rate of a Property, a tenant will
be deemed to be in occupancy provided such tenant (A) is paying rent to the
extent required under the lease, (B) has taken physical possession of its leased
space, and (C) if not already open for business, the Borrower reasonably
anticipates that such tenant will be open for business within 90 days of the
date such tenant first took possession of such space.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Off-Balance Sheet Obligations” means liabilities and obligations of any
Borrower, any other Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10‑Q or Form 10‑K
(or their equivalents) which the


24

--------------------------------------------------------------------------------





Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).


“Operating Real Estate Value” means, as of a given date, the Adjusted NOI for
each Property of the Parent, its Subsidiaries, its Consolidated Affiliates and
its Unconsolidated Affiliates for the four fiscal-quarter period most recently
ended divided by the applicable Capitalization Rate for each such Property. For
purposes of determining Operating Real Estate Value (a) Adjusted NOI from
Properties acquired by the Parent, any Subsidiary, any Consolidated Affiliate or
any Unconsolidated Affiliate during the immediately preceding four fiscal
quarters of the Parent or disposed of by any such Person during the immediately
preceding fiscal quarter of the Parent, shall be excluded and (b) with respect
to a Property owned by a Consolidation Exempt Entity, only the greater of the
Parent’s Ownership Share or Recourse Share of the Adjusted NOI, as applicable,
of such Property shall be used when determining Operating Real Estate Value. If
the Borrower or a Subsidiary owns Equity Interests in a Consolidated Affiliate
or an Unconsolidated Affiliate which owns a Property the Adjusted NOI of which
has not been excluded from determinations of Operating Real Estate Value by
virtue of the immediately preceding clause (a), and such Consolidated Affiliate
or Unconsolidated Affiliate then becomes a Subsidiary as a result of the
acquisition by the Borrower or another Subsidiary of additional Equity Interests
or otherwise, the Adjusted NOI for Properties owned by such Consolidated
Affiliate or Unconsolidated Affiliate which has become a Subsidiary shall
continue to be included in determinations of Operating Real Estate Value and not
be excluded by virtue of the immediately preceding clause (a).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


“Ownership Share” means, with respect to any Consolidation Exempt Entity of a
Person, the greater of (a) such Person’s relative nominal direct and indirect
ownership interest (expressed as a percentage) in such Consolidation Exempt
Entity or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Consolidation Exempt Entity determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Consolidation Exempt Entity, subject to review of the calculation of
such Ownership Share by the Administrative Agent.


“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.


“Participant” has the meaning given that term in Section 11.6.(d).


“Participant Register” has the meaning given that term in Section 11.6.(d).




25

--------------------------------------------------------------------------------





“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership Agreement of PREIT Associates, L.P. dated as of September
30, 1997, by and among Pennsylvania Real Estate Investment Trust, as the general
partner and the limited partners whose names are set forth therein, as amended
and in effect on the Effective Date.


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in the case of both clauses (i) and (ii), are not at the time required to
be paid or discharged under Section 7.7.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or impair the intended use thereof in the business of
such Person; (d) the rights of tenants under leases or subleases not interfering
with the ordinary conduct of business of such Person; (e) Liens in favor of the
Administrative Agent for its benefit and the benefit of the Issuing Banks, the
Lenders and each Specified Derivatives Provider; and (f) Liens securing
judgments so long as the judgment it secures does not give rise to an Event of
Default under Section 9.1.(h).


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Placed in Service” means for each Project Under Development (or portion
thereof), the time, determined in accordance with GAAP, at which the ground-up
construction, redevelopment and/or expansion of such Property is considered
substantially completed and such Property is held available for occupancy
subject only to completion of tenant improvements but in any event shall be
deemed to have occurred no later than one year from cessation of major
construction activity (as distinguished from activities such as routine
maintenance, punch list items and cleanup).


“Post-Default Rate” means a rate per annum equal to 4.0% plus the rate
applicable to Base Rate Loans that are Revolving Loans under Section 2.6.(a).


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent or a Subsidiary. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than Equity
Interests redeemable at the option of the holder) payable to holders of such
class of Equity Interests; (b) paid or payable to the Parent, another Borrower
or another Subsidiary; or (c) constituting balloon, bullet or similar
redemptions resulting in the redemption of Preferred Stock.


“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or


26

--------------------------------------------------------------------------------





other Equity Interest in, such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.


“PREIT” has the meaning set forth in the introductory paragraph hereof and shall
include PREIT’s successors and permitted assigns.


“PREIT-RUBIN” has the meaning set forth in the introductory paragraph hereof and
shall include PREIT-RUBIN’s successors and permitted assigns.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender acting as the Administrative Agent as
its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in such prime rate occurs. The rate
announced publicly by the Administrative Agent as its prime rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.


“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified by written notice to
the Borrower and the Lenders as the Principal Office referred to herein, to
which payments due are to be made and at which Loans will be disbursed.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Revolving Commitment plus (ii) the amount
of such Lender’s outstanding Term Loans to (b) (i) the aggregate amount of the
Revolving Commitments of all Lenders plus (ii) the aggregate amount of all
outstanding Term Loans; provided, however, that if at the time of determination
the Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities owing to such Lender as
of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Swingline Loans and Letter of Credit
Liabilities of all Lenders as of such date. If at the time of determination the
Commitments have been terminated or reduced to zero and there are no outstanding
Loans or Letter of Credit Liabilities, then the Pro Rata Shares of the Lenders
shall be determined as of the most recent date on which Commitments were in
effect or Loans or Letters of Credit Liabilities were outstanding. For purposes
of this definition, a Revolving Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Revolving Lender has acquired
a participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.


“Project Under Development” means a Property owned by the Parent, any
Subsidiary, any Consolidated Affiliate or any Unconsolidated Affiliate on which
ground-up construction, redevelopment, and/or expansion has commenced. A
Property undergoing ordinary course capital improvements which would qualify as
recurring capital expenditures or incurring costs due to ordinary course
turnover of non-anchor tenant space, shall not be considered to be a Project
Under Development. A Property or portions of that Property shall no longer be
considered a Project Under Development after the earlier of (i) the time it is
Placed in Service, and (ii) the Borrower’s election (which election shall be
irrevocable without the Administrative Agent’s consent) to no longer treat such
Property (or portion thereof) as a Project Under Development.


“Property” means a parcel (or group of related parcels) of real property
developed (or which is to be developed) principally for retail, office,
industrial or residential multi-family use.




27

--------------------------------------------------------------------------------





“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s, Fitch or another rating agency approved by
the Requisite Lenders.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
 
“Recourse Share” means, with respect to any Person, the portion (calculated as a
percentage) of the total Indebtedness of another Person guaranteed by such
Person, or which is otherwise recourse to such Person (other than Indebtedness
consisting of Guarantees which are solely Guarantees of performance and not of
payment and other Guarantees of such Person for liabilities arising from
Nonrecourse Exceptions), subject to review of the calculation of such portion by
the Administrative Agent.


“Register” has the meaning given that term in Section 11.6.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date (or with respect to any Lender that becomes a party to
this Agreement after the Agreement Date, any change effective after the date on
which such Lender becomes a party hereto) in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy. Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by such Issuing Bank.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“REIT Taxable Income” means, with respect to a Person for any taxable year, the
taxable income of such Person determined in accordance with Section 857(b)(2) of
the Internal Revenue Code before deduction for dividends paid.
    
“Replacement Rate” has the meaning given that term in Section 4.2.(b).


“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Revolving Commitments and the outstanding Term Loans
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding more than 50.0% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities;


28

--------------------------------------------------------------------------------





provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and the Commitment
Percentages, Revolving Loans and Letter of Credit Liabilities, as applicable, of
the Lenders shall be redetermined, for voting purposes only, to exclude the
Commitments, Revolving Loans and Letter of Credit Liabilities, as applicable, of
such Defaulting Lender, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders. For purposes of this
definition, a Lender shall be deemed to hold a Swingline Loan or a Letter of
Credit Liability to the extent such Lender has acquired a participation therein
under the terms of this Agreement and has not failed to perform its obligations
in respect of such participation.


“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having more than 50.0% of the aggregate amount of the Revolving Commitments of
all Revolving Lenders, or (b) if the Revolving Commitments have been terminated
or reduced to zero, the Revolving Lenders holding more than 50.0% of the
principal amount of the aggregate outstanding Revolving Loans and Swingline
Loans and Letter of Credit Liabilities; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the Commitment Percentages, Revolving Loans and
Letter of Credit Liabilities, as applicable, of the Lenders shall be
redetermined, for voting purposes only, to exclude the Commitments, Revolving
Loans and Letter of Credit Liabilities, as applicable, of such Defaulting
Lender, and (ii) at all times when two or more Revolving Lenders (excluding
Defaulting Lenders) are party to this Agreement, the term “Requisite Revolving
Lenders” shall in no event mean less than two Revolving Lenders. For purposes of
this definition, a Revolving Lender (other than the Swingline Lender) shall be
deemed to hold a Swingline Loan and a Revolving Lender (other than the Issuing
Bank that issued such Letter of Credit) shall be deemed to hold a Letter of
Credit Liability, in each case, to the extent such Revolving Lender has acquired
a participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.


“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having
more than 50.0% of the aggregate outstanding principal amount of the Term Loans;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when two or more Term Loan Lenders (excluding Defaulting Lenders) are
party to this Agreement, the term “Requisite Term Loan Lenders” shall in no
event mean less than two Term Loan Lenders.


“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a)(i) the aggregate square footage of all
completed space of such Property times (ii) $0.15 times (b) the number of days
in such period divided by (c) 365. The Properties included in the calculation of
Reserve for Replacements shall not include those Properties or portions thereof
with respect to which or to the extent that a third party (x) owns the
improvements thereon, (y) is a party to a ground lease with the a Borrower or a
Subsidiary with respect to the land therein and (z) is contractually obligated
to make all repairs and capital improvements and replacements thereof.


“Responsible Officer” means with respect to a Borrower or any other Subsidiary,
the chief executive officer, president and/or chief financial officer of such
Borrower, or the corresponding officer of each such Subsidiary, or if any of the
foregoing is a partnership, such officer of its general partner.


“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable to holders
of Equity Interests solely in the form of Equity Interests of the Parent or any
such Subsidiary, as the case may be; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares or similar units of any class of stock
or other equity interest of the Parent or any of its Subsidiaries now or
hereafter


29

--------------------------------------------------------------------------------





outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares or similar
units of any class of stock or other equity interest of the Parent or any of its
Subsidiaries now or hereafter outstanding.


“Revolving Commitment” means, as to each Revolving Lender (other than the
Swingline Lender), such Revolving Lender’s obligation to make Revolving Loans
pursuant to Section 2.1., to issue (in the case of the Issuing Banks) and to
participate (in the case of the other Lenders) in Letters of Credit pursuant to
Section 2.5.(i), and to participate in Swingline Loans pursuant to
Section 2.4.(e), in an amount up to, but not exceeding the amount set forth for
such Lender on Schedule I as such Lender’s “Revolving Commitment Amount” or as
set forth in any applicable Assignment and Assumption Agreement, or agreement
executed by a Lender becoming a party hereto in accordance with Section 2.21.,
as the same may be reduced from time to time pursuant to Section 2.16. or
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 11.6. or increased as appropriate to
reflect any increase effected in accordance with Section 2.21.


“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Revolving Lender’s
Revolving Commitment to (b) the aggregate amount of the Revolving Commitments of
all Revolving Lenders; provided, however that if at the time of determination
the Revolving Commitments have terminated or been reduced to zero, the
“Revolving Commitment Percentage” of each Revolving Lender shall be the
Revolving Commitment Percentage of such Revolving Lender in effect immediately
prior to such termination or reduction.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.


“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, a Lender holding any Revolving Loans.


“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).


“Revolving Note” has the meaning given that term in Section 2.13.(a).


“Revolving Termination Date” means May 23, 2022, or, if such date has been
extended pursuant to Section 2.15, such later date to which the Revolving
Termination Date has be extended pursuant to Section 2.15.


“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person Controlled by any Person or agency described in any of the preceding
clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S.


30

--------------------------------------------------------------------------------





Department of State, or by the United Nations Security Council, Her Majesty’s
Treasury, the European Union or any other Governmental Authority.


“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.


“Secured Indebtedness” means Indebtedness that is secured in any manner by a
Lien.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Significant Subsidiary” means any Subsidiary (other than any Borrower) to which
more than 2.5% of Adjusted Gross Asset Value is attributable on an individual
basis.


“Single Asset Entity” means a Person (other than an individual) that (a)  only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity for purposes of this Agreement.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); and (b) such Person is
able to pay its debts or other obligations in the ordinary course as they mature
and (c) such Person has capital not unreasonably small to carry on its business
and all business in which it proposes to be engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, in each case, with respect to the Loans,
between the Borrower and a Specified Derivatives Provider.


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.


“Stated Amount” means the amount available to be drawn by a beneficiary of a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subsidiary” means, for any Person, any corporation, partnership or other entity
(other than a condominium association) of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.




31

--------------------------------------------------------------------------------





“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 30.0% of total consolidated assets (exclusive of depreciation) at such
time of the Parent and its Subsidiaries determined on a consolidated basis.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.


“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.


“Swingline Note” has the meaning given that term in Section 2.13.(b).
    
“Syndication Agent” has the meaning given that term in the first paragraph of
this Agreement.


“Tangible Net Worth” means, for any Person and as of a given date, such Person’s
total consolidated stockholder’s equity (including equity attributable to any
non-controlling ownership interests of PREIT consistent with the Statement of
Financial Accounting Standards No. 160) plus (a) (to the extent reflected in
determining stockholders’ equity of such Person) the sum of (i) accumulated
depreciation and amortization, plus (ii) any unrealized losses recorded pursuant
to Topic 815, minus (b) (to the extent reflected in determining stockholders’
equity of such Person): (i) the amount of any write-up in the book value of any
assets reflected in any balance sheet resulting from revaluation thereof or any
write‑up in excess of the cost of such assets acquired, (ii) the aggregate of
all amounts appearing on the assets side of any such balance sheet for patents,
patent applications, copyrights, trademarks, trade names, goodwill and other
like assets (other than liquor licenses the value of which shall be included)
which would be classified as intangible assets under GAAP, all determined on a
consolidated basis and (iii) any unrealized gains recorded pursuant to Topic
815.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Temporary Lease” means any Tenant Lease entered into for seasonal or temporary
uses, carts, kiosks, directory and other advertising or marketing agreements
with a term of 1 year or less that cannot be automatically extended at the
option of the tenant party thereto.


“Tenant Lease” means any lease or license agreement entered into by the Parent
or any Subsidiary with respect to all or any portion of any Property owned or
leased by the Parent or such Subsidiary, including any Temporary Lease or Tower
Lease.


“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.2.




32

--------------------------------------------------------------------------------





“Term Loan Commitment” means, as to each Term Loan Lender, such Term Loan
Lender’s obligation to make Term Loans on the Effective Date pursuant to Section
2.2., in an amount up to, but not exceeding the amount set forth for such Term
Loan Lender on Schedule I as such Lender’s “Term Loan Commitment Amount” or as
set forth in any agreement executed by a Lender becoming a party hereto in
accordance with Section 2.21.


“Term Loan Commitment Percentage” means, as to each Term Loan Lender, the ratio,
expressed as a percentage, of (i) the aggregate unpaid principal amount of such
Term Loan Lender’s Term Loans to (ii) the aggregate unpaid principal amount of
all Term Loans.


“Term Loan Maturity Date” means May 23, 2023.


“Term Loan Lender” means a Lender having a Term Loan Commitment or holding a
Term Loan.


“Term Note” has the meaning given that term in Section 2.13.(a).


“Titled Agent” has the meaning given that term in Section 10.9.


“Topic 805” means Topic 805 as described in the Financial Accounting Standards
Board (FASB) Accounting Standards of Codification™.


“Topic 810” means Topic 810 as described in the Financial Accounting Standards
Board (FASB) Accounting Standards of Codification™.


“Topic 815” means Topic 815 as described in the Financial Accounting Standards
Board (FASB) Accounting Standards of Codification™.


“Total Budgeted Cost Until Stabilization” means, with respect to a Project Under
Development, and at any time, the aggregate amount of all costs budgeted to be
paid, incurred or otherwise expended or accrued by the Parent, another Borrower,
any other Subsidiary, a Consolidated Affiliate or an Unconsolidated Affiliate
with respect to such Property to achieve an Occupancy Rate of 100%, including
without limitation, all amounts budgeted with respect to all of the following:
(a) acquisition of land and any related site improvements, demolition costs,
architecture, engineering, construction/project management and development fees,
legal fees and entitlement fees; (b) a reasonable and appropriate reserve for
construction interest; (c) tenant improvements; (d) leasing commissions and
other leasing costs, (e) infrastructure costs and (f) other hard and soft costs
associated with the development or redevelopment of such Property. With respect
to any Property that is a redevelopment involving the addition of gross leasable
area, the Total Budgeted Cost Until Stabilization shall include all budgeted
costs for expansions of the Property associated with the additional gross
leasable area and all budgeted costs for renovations and other expenditures.
With respect to any Property to be developed from the ground up in more than one
phase, the Total Budgeted Cost Until Stabilization shall exclude budgeted costs
(other than costs relating to acquisition of land and related site improvements,
demolition costs, architecture, engineering, construction/project management and
development fees, legal fees and entitlement fees) to the extent relating to any
phase for which (i) construction has not yet commenced and (ii) a binding
construction contract or lease agreement has not been entered into by the
Parent, another Borrower, any other Subsidiary, any Consolidated Affiliate or
any Unconsolidated Affiliate, as the case may be. The calculation of Total
Budgeted Cost Until Stabilization herein shall be net of (x) any amount of
budgeted costs attributable to portions of any Property that have been Placed in
Service and (y) the aggregate sale proceeds of a sale of a pad site within a
Project under Development that are payable pursuant to a binding sale contract
with a third party approved by the Administrative Agent. Total


33

--------------------------------------------------------------------------------





Budgeted Cost Until Stablization with respect to any Project Under Development
owned by a Consolidation Exempt Entity of the Parent shall equal the greater of
(1) the product of (a) the Parent’s Investment Share in such Consolidation
Exempt Entity and (b) the amount of the Total Budgeted Cost Until Stabilization
for such Property and (2) the Parent’s Recourse Share of all Indebtedness of
such Consolidation Exempt Entity incurred solely to finance the Total Budgeted
Cost Until Stabilization for such Property.


“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on
the consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person
(whether or not Nonrecourse Indebtedness and whether or not secured by a Lien),
including without limitation, Capitalized Lease Obligations and the full stated
amount of undrawn letters of credit issued for the account of such Person, but
excluding (i) letters of credit secured with cash collateral, (ii) letters of
credit issued solely in lieu of a non-payment performance obligation and (iii)
letters of credit securing a refundable obligation under a binding contract;
(b) all accounts payable (including tenant deposits accounted for as payables
but excluding tenant deposits held as restricted cash and not included in the
calculation of Gross Asset Value pursuant to clause (b) of the definition of
such term) and accrued expenses of such Person; (c) all purchase and repurchase
obligations and forward commitments of such Person to the extent such
obligations or commitments are evidenced by a binding purchase agreement
(forward commitments shall include without limitation forward equity commitments
and commitments to purchase properties); (d) all unfunded obligations of such
Person; (e) all lease obligations of such Person (including ground leases) to
the extent required under GAAP to be classified as a liability on the balance
sheet of such Person; (f) all Contingent Obligations and Off-Balance Sheet
Obligations of such Person; (g) all liabilities of any Consolidation Exempt
Entity of such Person, which liabilities such Person has Guaranteed or is
otherwise obligated on a recourse basis; and (h) the greater of such Person’s
Investment Share or Recourse Share of the Indebtedness of any Consolidation
Exempt Entity of such Person, including Nonrecourse Indebtedness of such Person.
For purposes of clauses (c) and (d) of this definition, the amount of Total
Liabilities of a Person at any given time in respect of a contract to purchase
or otherwise acquire unimproved or fully developed real property shall be equal
to (i) the total purchase price payable by such Person under the contract if, at
such time, the seller of such real property would be entitled to specifically
enforce the contract against such Person, otherwise and (ii) the aggregate
amount of due diligence deposits, earnest money payments and other similar
payments made by such Person under the contract which, at such time, would be
subject to forfeiture upon termination of the contract. For purposes of clause
(c) of this definition, the amount of Total Liabilities of a Person at any given
time in respect of a contract to purchase or otherwise acquire real property
being renovated or developed by a third party shall be equal to the maximum
amount reasonably estimated to be payable by such Person to such third party
under a contract between such Person and such third party during the remaining
term of such contract. For purposes of this definition, if the assets of a
Subsidiary of a Person consist solely of Equity Interests in one Consolidation
Exempt Entity of such Person and such Person is not otherwise obligated in
respect of the Indebtedness of such Consolidation Exempt Entity, then only such
Person’s Investment Share of the Indebtedness of such Consolidation Exempt
Entity shall be included as Total Liabilities of such Person. For purposes of
determining the Total Liabilities of the Parent and the Subsidiaries, (i) the
amount of any Indebtedness assumed by the Parent or any Subsidiary at the time
of an acquisition which the Parent is required under GAAP to reflect at fair
value on a balance sheet, shall be equal to outstanding principal balance of
such Indebtedness and not the fair value of such Indebtedness as would be
reflected on the Parent’s balance sheet and (ii) liabilities recorded in
connection with derivative accounting pursuant to Topic 815 and liabilities
relating to intangible items recorded pursuant to Topic 805 shall be excluded.


“Tower Lease” means any Tenant Lease entered into for a wireless communication,
broadcast or other transmission tower.




34

--------------------------------------------------------------------------------





“Trust Agreement” means that certain Pennsylvania Real Estate Investment Trust
Agreement, as amended and restated as of December 16, 1997, among the trustees a
party thereto, as amended and in effect on the Effective Date.


“Type” with respect to any Revolving Loan or Term Loan, or any portion thereof,
refers to whether such Loan or portion is a LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person directly or indirectly holds an Investment, which Investment
is accounted for in the financial statements of such Person on an equity basis
of accounting and whose financial results would not be consolidated in
accordance with GAAP with the financial results of such Person on the
consolidated financial statements of such Person.


“Unencumbered Debt Yield” means, at the time of determination, the ratio
(expressed as a percentage) of (a) Unencumbered NOI divided by (b) the sum of
(without duplication) (i) the aggregate outstanding principal amount of all
Unsecured Indebtedness of the Parent and its Wholly Owned Subsidiaries plus (ii)
the greater of the Parent’s Investment Share or Recourse Share of the aggregate
outstanding principal amount of all Unsecured Indebtedness of its Consolidation
Exempt Entities, in the case of each of the foregoing clauses (i) and (ii), as
of the last day of the applicable period of determination of Unencumbered NOI.
Solely when determining Unencumbered NOI for purposes of this definition for any
given period: (x) with respect to any Unencumbered Property acquired during such
period, Adjusted NOI attributable to such Unencumbered Property shall be
included in the calculation of Unencumbered NOI on a pro forma basis reasonably
acceptable to the Administrative Agent and (y) with respect to any Unencumbered
Property disposed of during such period, Adjusted NOI attributable to such
Unencumbered Property shall be excluded from the calculation of Unencumbered
NOI.


“Unencumbered NOI” means Adjusted NOI for the period of four consecutive fiscal
quarters most recently ended attributable to all Unencumbered Properties.


“Unencumbered Property” means (a) each Property described on Schedule 1.1.(B)
and (b) any Property not listed on Schedule 1.1.(B) which satisfies all of the
following requirements: (i) such Property is fully developed for use
substantially as a retail property or other use acceptable to the Administrative
Agent; (ii) the Borrower or a Wholly Owned Subsidiary has either a fee simple
interest or a leasehold estate under a Ground Lease, in such Property, which
interest is held entirely by the Borrower or such Wholly Owned Subsidiary, as
applicable; (iii) such Property is located in a State of the United States of
America or in the District of Columbia; (iv) regardless of whether such Property
is owned or leased under a Ground Lease by the Borrower or a Subsidiary, the
Borrower has the right directly, or indirectly through a Subsidiary, to take the
following actions: (A) without the need to obtain the consent of any Person (or
in the case of a Property leased under a Ground Lease, with the consent of the
lessor not to be unreasonably withheld), to create Liens on the interest of the
Borrower or applicable Subsidiary in such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (B) if such Property is
owned in fee simple, to sell, transfer or otherwise dispose of such interest in
such Property without the need to obtain the consent of any Person, or if such
Property is leased under a Ground Lease, to sell, transfer or otherwise dispose
of such interest in such Property pursuant to terms and conditions of such
Ground Lease providing for reasonable transferability as required under the
definition of “Ground Lease” or pursuant to terms and conditions otherwise
approved by the Administrative Agent; (v) neither such Property, nor if such
Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (A) any Lien other than
Permitted Liens (but not


35

--------------------------------------------------------------------------------





Permitted Liens of the type described in clause (f) of the definition of such
term unless the aggregate amount of all such Permitted Liens then encumbering
any of the Unencumbered Properties does not exceed $25,000,000) or (B) any
Negative Pledge other than Negative Pledges permitted under Sections
8.3.(b)(ii), (iii) and (iv); (vi) such Property is not a Project Under
Development (other than a Project Under Development where not more than 25.0%
(or 33.0% in the case of the Gallery) of the applicable gross leasable area of
the Property is undergoing redevelopment and/or expansion); and (vii) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters which, individually or
collectively, are not material to the profitable operation of such Property.
Notwithstanding anything to the contrary in this definition, if a Property
listed on Schedule 1.1(B) at any time after the Effective Date fails to satisfy
any requirements in clause (b) of this definition (other than those, if any, it
failed to satisfy on the Effective Date), such Property shall no longer be an
Unencumbered Property until such time as it satisfies at least all of the
requirements in such clause (b) that it satisfied on the Effective Date.


“Unsecured Indebtedness” means Indebtedness that is not Secured Indebtedness.


“Unsecured Interest Expense” means Interest Expense attributable to Unsecured
Indebtedness.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).


“Variable Interest Entities” means those Persons who (a) are neither Guarantors
or Subsidiaries of the Parent and (b) who are consolidated with the Parent in
the financial statements of the Parent solely by reason of the application of
Topic 810.


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person all of the equity
securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) of which are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. In the case of the Parent, the term “Wholly Owned Subsidiary” shall also
include PREIT. With respect to clause (b) of the term “Excluded Subsidiary”, the
term “Wholly Owned Subsidiary” shall include any Subsidiary of a Person, (a) of
which such Person owns or controls, directly or indirectly through one or more
other Subsidiaries, substantially all of the Equity Interests and (b) over which
such Person possesses sufficient control to warrant treating such Subsidiary as
if it were a Wholly Owned Subsidiary.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the


36

--------------------------------------------------------------------------------





Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.


Section 1.2. General; References to Times.
Unless otherwise indicated (other than in the definition of the term “GAAP”),
all accounting terms, ratios and measurements shall be interpreted or determined
in accordance with GAAP as in effect as of the Agreement Date. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other financial
accounting standard promulgated by the Financial Accounting Standards Board
having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent, any other Borrower or any other Subsidiary at “fair
value”, as defined therein. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. references in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include, unless
otherwise indicated, all documents, instruments or agreements issued or executed
in replacement thereof, to the extent permitted hereby and (c) shall mean,
unless otherwise indicated, such document, instrument or agreement, or
replacement thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. References in this Agreement to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and plural,
and pronouns stated in the masculine, feminine or neuter gender shall include
the masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Central time. Certifications
as to the matters contained in any certificate delivered by an officer of a
Borrower to any or all of the Administrative Agent, the Issuing Banks and the
Lenders under the terms of this Agreement or any other Loan Document are made in
such officer’s capacity as an officer of such Borrower and not in such officer’s
individual capacity.


Section 1.3. Rates.
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.


Article II. Credit Facilities
Section 2.1. Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.19. below, each
Revolving Lender severally and not jointly agrees to make Revolving Loans
denominated in Dollars to the Borrower during the period from and including the
Effective Date to but excluding the Revolving Termination Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, such
Lender’s Revolving Commitment. Each borrowing of Base Rate Loans under this
subsection shall be in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess thereof and each borrowing of LIBOR Loans under
this subsection shall be in an aggregate


37

--------------------------------------------------------------------------------





minimum amount of $1,000,000 and integral multiples of $250,000 in excess
thereof. Notwithstanding the immediately preceding sentence, a borrowing of
Revolving Loans may be in the aggregate amount of the unused Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
of this Agreement, the Borrower may borrow, repay and reborrow Revolving Loans.


(b)    Requests for Revolving Loans. Not later than 11:00 a.m. Central time on
the proposed date of a borrowing of Revolving Loans that are Base Rate Loans and
not later than 11:00 a.m. Central time at least 3 Business Days prior to a
borrowing of Revolving Loans that are LIBOR Loans, the Borrower shall deliver to
the Administrative Agent a Notice of Borrowing. Each Notice of Borrowing shall
specify the aggregate principal amount of the Revolving Loans to be borrowed,
the date such Revolving Loans are to be borrowed (which must be a Business Day),
the use of the proceeds of such Revolving Loans, the Type of the requested
Revolving Loans, and if such Revolving Loans are to be LIBOR Loans, the initial
Interest Period for such Revolving Loans and the principal amount of such
Revolving Loans, if any, that the Borrower has elected to have subject to a
Specified Derivatives Contract that provides a hedge against interest rate risk
and the Specified Derivatives Contract(s) to which such amount is subject. Each
Notice of Borrowing shall be irrevocable once given and binding on the Borrower.
Prior to delivering a Notice of Borrowing, the Borrower may (without specifying
whether a Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that
the Administrative Agent provide the Borrower with the most recent LIBOR
available to the Administrative Agent. The Administrative Agent shall provide
such quoted rate to the Borrower on the date of such request or as soon as
possible thereafter.


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each applicable Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 1:00 p.m. Central time on
the date of such proposed borrowing. Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make available to
the Borrower to an account specified in the Disbursement Instruction Agreement,
not later than 2:00 p.m. Central time on the date of the requested borrowing of
Revolving Loans, the proceeds of such amounts received by the Administrative
Agent.


(d)    Assumptions Regarding Funding by Lenders. With respect to Revolving Loans
to be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrower severally
agree to pay to the Administrative Agent on demand the amount of such Revolving
Loan with interest thereon, for each day from and including the date such
Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the


38

--------------------------------------------------------------------------------





Borrower for such period. If such Lender pays to the Administrative Agent the
amount of such Revolving Loan, the amount so paid shall constitute such Lender’s
Revolving Loan included in the borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make available the proceeds of a Revolving Loan to be made by
such Lender.


Section 2.2. Term Loans.
(a)    Making of Term Loans. Subject to the terms and conditions hereof, on the
Effective Date, each Term Loan Lender severally and not jointly agrees to make a
Term Loan denominated in Dollars to the Borrower in the aggregate principal
amount equal to the amount of such Lender’s Term Loan Commitment. Upon a
Lender’s funding of its Term Loan, the Term Loan Commitment of such Lender shall
terminate.


(b)    Requests for Term Loans. Not later than 11:00 a.m. Central time at least
3 Business Days prior to the anticipated Effective Date, the Borrower shall give
the Administrative Agent notice requesting that the Term Loan Lenders make the
Term Loans on the Effective Date and specifying the aggregate principal amount
of Term Loans to be borrowed, the Type of the Term Loans, and if such Term Loans
are to be LIBOR Loans, the initial Interest Period for the Term Loans and the
principal amount of such Revolving Loans, if any, that the Borrower has elected
to have subject to a Specified Derivatives Contract that provides a hedge
against interest rate risk and the Specified Derivatives Contract(s) to which
such amount is subject. Such notice shall be irrevocable once given and binding
on the Borrower. Upon receipt of such notice the Administrative Agent shall
promptly notify each Term Loan Lender.


(c)    Funding of Term Loans. Each Term Loan Lender shall deposit an amount
equal to the Term Loan to be made by such Term Loan Lender to the Borrower with
the Administrative Agent at the Principal Office, in immediately available
funds, not later than 11:00 a.m. Central time on the Effective Date. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified by the
Borrower in the Disbursement Instruction Agreement, not later than 2:00 p.m.
Central time on the Effective Date, the proceeds of such amounts received by the
Administrative Agent. The Borrower may not reborrow any portion of the Term
Loans once repaid.


Section 2.3. [Reserved].
Section 2.4. Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.19., the Swingline Lender agrees to make Swingline
Loans denominated in Dollars to the Borrower, during the period from the
Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding
$50,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof; provided, that the Swingline Lender shall not be obligated to
make a Swingline Loan if after giving effect to the making of such Swingline
Loan the aggregate principal amount of outstanding Revolving Loans made by it in
its capacity as a Revolving Lender plus the aggregate principal amount of
outstanding Swingline Loans made by it in its capacity as a Swingline Lender
would exceed the Revolving Commitment of the Swingline Lender in its capacity as
a Revolving Lender. If at any time the aggregate principal amount of the
Swingline Loans outstanding at such time exceeds the Swingline Commitment in
effect at such time, or if at any time the aggregate principal amount of the
outstanding Swingline Loans and outstanding Revolving Loans made by the
Swingline Lender in its capacity as a Revolving Lender exceeds the Revolving
Commitment of the Swingline Lender in its capacity as a Revolving Lender in
effect at such


39

--------------------------------------------------------------------------------





time, the Borrower shall immediately pay the Administrative Agent for the
account of the Swingline Lender the amount of such excess. Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder.


(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. Central time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender and the Administrative Agent by electronic mail or other similar form of
communication on the same day of the giving of such telephonic notice. Not later
than 1:00 p.m. Central time on the date of the requested Swingline Loan and
subject to satisfaction of the applicable conditions set forth in Article 5.2.
for such borrowing, the Swingline Lender will make the proceeds of such
Swingline Loan available to the Borrower in Dollars, in immediately available
funds, at the account specified by the Borrower in the Disbursement Instruction
Agreement.


(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin.
Interest on Swingline Loans is solely for the account of the Swingline Lender
(except to the extent a Lender acquires a participating interest in a Swingline
Loan pursuant to the immediately following subsection (e)). All accrued and
unpaid interest on Swingline Loans shall be payable on the dates and in the
manner provided in Section 2.6. with respect to interest on Base Rate Loans
(except as the Swingline Lender and the Borrower may otherwise agree in writing
in connection with any particular Swingline Loan).


(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $100,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 12:00 noon Central time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.


(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing). In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan. The amount limitations contained
in the second sentence of Section 2.1.(a) shall not apply to any borrowing of
such Revolving Loans made pursuant to this subsection. The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Revolving
Loans not later than 11:00 a.m. Central time on the proposed date of such
borrowing. Promptly after receipt of such notice of borrowing of Revolving Loans
from the Swingline Lender under the immediately preceding sentence, the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Not later than 1:00 p.m. Central time on


40

--------------------------------------------------------------------------------





the proposed date of such borrowing, each Revolving Lender will make available
to the Administrative Agent at the Principal Office for the account of the
Swingline Lender, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Revolving Lender. The Administrative Agent shall pay the
proceeds of such Revolving Loans to the Swingline Lender, which shall apply such
proceeds to repay such Swingline Loan. If the Revolving Lenders are prohibited
from making Revolving Loans required to be made under this subsection for any
reason whatsoever, including without limitation, the existence of any of the
Defaults or Events of Default described in Sections 9.1.(e) or (f), each
Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such
Revolving Lender’s Revolving Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds. A Revolving
Lender’s obligation to purchase such a participation in a Swingline Loan shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender or any other
Person may have or claim against the Administrative Agent, the Swingline Lender
or any other Person whatsoever, (ii) the existence of a Default or Event of
Default (including without limitation, any of the Defaults or Events of Default
described in Sections 9.1. (e) or (f)), or the termination of any Revolving
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline Lender by any Revolving
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Revolving Lender, together with accrued interest thereon for each day
from the date of demand thereof, at the Federal Funds Rate. If such Revolving
Lender does not pay such amount forthwith upon the Swingline Lender’s demand
therefor, and until such time as such Revolving Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Revolving Lenders to purchase a participation therein). Further, such Revolving
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Revolving Loans, and any other amounts due it hereunder, to
the Swingline Lender to fund Swingline Loans in the amount of the participation
in Swingline Loans that such Revolving Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise).


Section 2.5. Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.19., each Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $50,000,000 (as such amount may be reduced from
time to time in accordance with the terms hereof) (the “L/C Commitment Amount”);
provided, that an Issuing Bank shall not be obligated to issue any Letter of
Credit if, after giving effect to such issuance, the aggregate Stated Amount of
the outstanding Letters of Credit issued by such Issuing Bank would exceed the
lesser of (i) one-third of the L/C Commitment Amount and (ii) the Revolving
Commitment of such Issuing Bank in its capacity as a Revolving Lender.


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event


41

--------------------------------------------------------------------------------





may (i) the expiration date of any Letter of Credit extend beyond the date that
is 30 days prior to the Revolving Termination Date, or (ii) any Letter of Credit
have an initial duration in excess of one year; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the applicable
Issuing Bank but in no event shall any such provision permit the extension of
the expiration date of such Letter of Credit beyond the date that is 30 days
prior to the Revolving Termination Date. The initial Stated Amount of each
Letter of Credit shall be at least $10,000.


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
applicable Issuing Bank and the Administrative Agent written notice at least 5
Business Days prior to the requested date of issuance of such Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the applicable Issuing
Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Article V., the applicable Issuing Bank shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary but in no event shall such Issuing Bank be required
to issue prior to the date 5 Business Days following the date after which such
Issuing Bank has received all of the items required to be delivered to it under
this subsection. An Issuing Bank shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause such Issuing
Bank or any Revolving Lender to exceed any limits imposed by, any Applicable
Law. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires. Upon the
written request of the Borrower, the applicable Issuing Bank shall deliver to
the Borrower a copy of (i) any Letter of Credit proposed to be issued hereunder
prior to the issuance thereof and (ii) each issued Letter of Credit within a
reasonable time after the date of issuance thereof. To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.


(d)    Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that such Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the applicable Issuing Bank for the amount of each demand for payment
under such Letter of Credit at or prior to the date on which payment is to be
made by such Issuing Bank to the beneficiary thereunder, without presentment,
demand, protest or other formalities of any kind. Upon receipt by an Issuing
Bank of any payment in respect of any Reimbursement Obligation owing with
respect to a Letter of Credit issued by such Issuing Bank, such Issuing Bank
shall promptly pay to the Administrative Agent for the account of each Revolving
Lender that has acquired a participation therein under the second sentence of
the immediately following subsection (i) of this Section such Revolving Lender’s
Revolving Commitment Percentage of such payment.




42

--------------------------------------------------------------------------------





(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be LIBOR Loans with an
Interest Period of one month) hereunder to finance its obligation to reimburse
the Agent for the amount of the related demand for payment, then (i) if the
applicable conditions contained in Article V. would permit the making of
Revolving Loans, the requested Revolving Loans will be made in an amount equal
to the unpaid Reimbursement Obligation and the Administrative Agent shall give
each Revolving Lender prompt notice of the amount of the Revolving Loan to be
made available to the Administrative Agent not later than 1:00 p.m. Central time
and (ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.


(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the applicable Issuing Bank of any Letter of Credit and until such Letter of
Credit shall have expired or been cancelled, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Revolving Lender’s
Revolving Commitment Percentage and (ii) without duplication, the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.


(g)    Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under Letters of
Credit issued by an Issuing Bank against such documents, such Issuing Bank shall
only be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of an Issuing Bank’s or
Administrative Agent’s rights or powers hereunder. Any action taken or omitted
to be taken by an Issuing Bank under or in connection with any Letter of Credit
issued by such Issuing Bank, if taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender. In this connection, the obligation of the Borrower to reimburse an
Issuing Bank for any drawing made under any Letter of Credit issued by such
Issuing Bank shall be absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement or any other applicable
Letter of Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or


43

--------------------------------------------------------------------------------





enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against such
Issuing Bank, any other Issuing Bank, the Administrative Agent or any Lender,
any beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, such Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non‑application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by such
Issuing Bank under the Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of the Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.


(h)    Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless the beneficiary thereof consents and either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended, supplemented
or modified form or (ii) the Administrative Agent and the appropriate Lenders as
required under Section 11.7. shall have consented thereto. In connection with
any such amendment, supplement or other modification, the Borrower shall pay the
fees, if any, payable under the last sentence of Section 3.5.(c).


(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
(i) the Effective Date with respect to all Existing Letters of Credit and (ii)
the issuance by an Issuing Bank of a Letter of Credit, each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Revolving Lender’s Revolving
Commitment Percentage of the liability of such Issuing Bank with respect to such
Letter of Credit and each Revolving Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to such Issuing Bank to pay and discharge
when due, such Lender’s Revolving Commitment Percentage of such Issuing Bank’s
liability under such Letter of Credit. In addition, upon the making of each
payment by a Revolving Lender to the Administrative Agent for the account of an
Issuing Bank in respect of any Letter of Credit issued by it pursuant to the
immediately following subsection (j), such Revolving Lender shall, automatically
and without any further action on the part of such Issuing Bank, Administrative
Agent or such Revolving Lender, acquire (i) a participation in an amount equal
to such payment in the Reimbursement Obligation owing to such Issuing Bank by
the Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Revolving Lender’s Revolving Commitment Percentage in
any interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to such Issuing Bank
pursuant to the last sentence of Section 3.5.(c)).


(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of an Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Revolving
Lender’s Revolving Commitment Percentage of each drawing paid by an Issuing Bank
under each Letter of Credit issued by it to the extent such amount is not
reimbursed by the Borrower pursuant to the immediately preceding subsection (d)
of this Section;


44

--------------------------------------------------------------------------------





provided, however, that in respect of any drawing under any Letter of Credit,
the maximum amount that any Revolving Lender shall be required to fund, whether
as a Revolving Loan or as a participation, shall not exceed such Revolving
Lender’s Revolving Commitment Percentage of such drawing except as otherwise
provided in Section 3.9.(d). Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 9.1.(e) or (f) or (iv) the termination
of the Commitments. Each such payment to the Administrative Agent for the
account of the applicable Issuing Bank shall be made without any offset,
abatement, withholding or deduction whatsoever.


(k)    Information to Revolving Lenders. Promptly following any change in
Letters of Credit outstanding issued by an Issuing Bank, such Issuing Bank shall
deliver to the Administrative Agent, which shall promptly provide the same to
each Revolving Lender and the Borrower, a notice describing the aggregate amount
of all Letters of Credit issued by such Issuing Bank outstanding at such time.
Upon the request of any Revolving Lender from time to time, the applicable
Issuing Bank shall deliver any other information reasonably requested by such
Revolving Lender with respect to each Letter of Credit then outstanding. Other
than as set forth in this subsection, an Issuing Bank shall have no duty to
notify the Revolving Lenders regarding the issuance or other matters regarding
Letters of Credit issued hereunder. The failure of an Issuing Bank to perform
its requirements under this subsection shall not relieve any Revolving Lender
from its obligations under the immediately preceding subsection (j).


(l)    Existing Letters of Credit. The parties agree that each Existing Letter
of Credit shall, from and after the Effective Date, be deemed a Letter of Credit
issued under this Agreement and shall be subject to and governed by the terms
and conditions of this Agreement and the other Loan Documents.


Section 2.6. Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender, for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate Loans
of the applicable Class of such Loan; and


(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor (from the first day to, but excluding, the last
day of such Interest Period), plus the Applicable Margin for LIBOR Loans of the
applicable Class of such Loan.


Notwithstanding the foregoing, during the continuance of an Event of Default
specified in Section 9.1.(a), Section 9.1.(e) or Section 9.1.(f), or if as a
result of the occurrence of any other Event of Default the Obligations have been
accelerated pursuant to Section 9.2., the Borrower shall pay to the
Administrative Agent for the account of each Lender and each Issuing Bank, as
the case may be, interest at the Post-Default Rate on the outstanding principal
amount of each Loan made by such Lender, on all Reimbursement Obligations and on
any other amount payable by the Borrower hereunder or under the


45

--------------------------------------------------------------------------------





Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
10th day of each month, commencing with the first full month occurring after the
Effective Date and (ii) on any date on which the principal balance of such Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. All determinations by the Administrative Agent of an interest
rate hereunder shall be conclusive and binding on the Lenders and the Borrower
for all purposes, absent manifest error.


(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Parent or PREIT (the “Borrower Information”).
If it is subsequently determined that any such Borrower Information was
incorrect (for whatever reason, including without limitation because of a
subsequent restatement of earnings by PREIT or the Parent) at the time it was
delivered to the Administrative Agent, and if the applicable interest rate or
fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within 5 Business Days of
receipt of such written notice. Any recalculation of interest or fees required
by this provision shall survive the termination of this Agreement, and this
provision shall not in any way limit any of the Administrative Agent’s, any
Issuing Bank’s, or any Lender’s other rights under this Agreement.


Section 2.7. Number of Interest Periods.
There may be no more than eight (8) different Interest Periods for LIBOR Loans
outstanding at the same time.


Section 2.8. Repayment of Loans.
(a)    Revolving Loans. The Borrower promises to repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.


(b)    Term Loans. The Borrower promises to repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Term Loans on
the Term Loan Maturity Date.


Section 2.9. Late Charges.
If any payment required by the Borrower under this Agreement is not paid within
10 days after it becomes due and payable, the Requisite Lenders may, by notice
to the Borrower, require that the Borrower pay a late charge for late payment to
compensate the Lenders for the loss of use of funds and for the expenses of
handling the delinquent payment, in an amount not to exceed four percent (4.0%)
of such delinquent payment. Such late charge shall be paid in any event not
later than the due date of the next subsequent installment of principal and/or
interest. In the event the maturity of the Obligations hereunder occurs or is
accelerated pursuant to Section 9.2., this Section shall apply only to payments
overdue prior to the time of such acceleration. This Section shall not be deemed
to be a waiver of the


46

--------------------------------------------------------------------------------





Lenders’ right to accelerate payment of any of the Obligations as permitted
under the terms of this Agreement.


Section 2.10. Prepayments.
(a)    Optional Prepayments. Subject to Section 4.4., the Borrower may prepay
any Loan, in whole or part, at any time without premium or penalty. The Borrower
shall give the Administrative Agent at least 3 Business Days prior written
notice of the prepayment of any Loan. Each voluntary prepayment of Loans by the
Borrower shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess thereof or, if any Class of Loans are being
prepaid in full at such time, the prepayment may be in the amount of such Class
of Loans that are then outstanding.


(b)    Mandatory Prepayments.


(i)    Commitment Overadvance. If at any time the aggregate principal amount of
all outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, exceeds the aggregate amount of the
Revolving Commitments, the Borrower shall immediately pay to the Administrative
Agent for the account of the Revolving Lenders the amount of such excess. Such
payment shall be applied to pay the principal outstanding on the Revolving
Loans, Swingline Loans and any unpaid Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations as and when
due.


(ii)    Breakage Costs. If the Borrower is required to pay any outstanding LIBOR
Loans by reason of this Section 2.10.(b) prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 4.4. Notwithstanding the foregoing, the Borrower shall have the right to
have the Administrative Agent hold the funds received for the required payment
of any such LIBOR Loans in an interest bearing deposit account under the control
of the Administrative Agent until the earlier of (A) the end of the applicable
Interest Period and (B) the date that is 45 days after such required payment,
after which the Administrative Agent shall apply the funds to the payment to
such LIBOR Loans, and with respect to any such LIBOR Loans that are at that time
paid prior to the applicable Interest Period therefor, the Borrower shall pay
all amounts due under Section 4.4.


Section 2.11. Continuation.
So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan
or any portion thereof. Each Continuation of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess of that amount. Each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest Period.
Each selection of a new Interest Period shall be made by the Borrower giving to
the Administrative Agent a Notice of Continuation not later than 11:00 a.m.
(Central time) on the third Business Day prior to the date of any such
Continuation. Such notice of a Continuation shall be by telephone (confirmed
immediately in writing), telecopy, electronic mail or other similar form of
communication, confirmed immediately in writing if by telephone, in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loan and portion thereof subject to such Continuation, (c) the
duration of the selected Interest Period, all


47

--------------------------------------------------------------------------------





of which of the foregoing (a), (b) and (c) shall be specified in such manner as
is necessary to comply with all limitations on Loans outstanding hereunder, and
(d) the amount of such LIBOR Loan, or portion thereof, that the Borrower has
elected to have subject to a Specified Derivatives Contract that provides a
hedge against interest rate risk and the Specified Derivatives Contract(s) to
which such amount is subject. Each Notice of Continuation shall be irrevocable
by and binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender by telecopy, or
other similar form of transmission of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
owing by it in accordance with this Section, such Loan will automatically, on
the last day of the current Interest Period therefor, Continue as a LIBOR Loan
having an Interest Period of one month; provided, however, that if a Default or
Event of Default exists, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.12. or the Borrower’s failure to comply with any
terms of this Section.


Section 2.12. Conversion.
So long as no Event of Default exists, the Borrower may on any Business Day,
upon the Borrower’s giving of a Notice of Conversion to the Administrative
Agent, Convert all or a portion of a Loan of one Type into a Loan of another
Type. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and
only on, the last day of an Interest Period for such LIBOR Loan. Each Conversion
of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount. Each
such Notice of Conversion shall be given not later than 11:00 a.m. (Central
time) one Business Day prior to the date of any proposed Conversion into Base
Rate Loans and three Business Days prior to the date of any proposed Conversion
into LIBOR Loans. Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender by telecopy, or other similar form
of transmission of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone (confirmed
immediately in writing), telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into, and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan and the amount of such LIBOR Loan,
if any, that the Borrower has elected to have subject to a Specified Derivatives
Contract that provides a hedge against interest rate risk and the Specified
Derivatives Contract(s) to which such amount is subject. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.


Section 2.13. Notes.
(a)    Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note
or a Term Loan Note, the Revolving Loans and/or Term Loans, as applicable, made
by each Lender shall, in addition to this Agreement, also be evidenced by a
promissory note substantially in the form of Exhibit H (each a “Revolving Note”)
or substantially in the form of Exhibit I (each a “Term Loan Note”),
respectively, payable to the order of such Lender in a principal amount equal to
the amount of its Revolving Commitment or Term Loan Commitment, as applicable,
as originally in effect and otherwise duly completed.


(b)    Swingline Note. The Swingline Loans made by the Swingline Lender shall,
in addition to this Agreement, also be evidenced by a promissory note
substantially in the form of Exhibit J (the “Swingline Note”), payable to the
order of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed.




48

--------------------------------------------------------------------------------





(c)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents to which it is a party and (ii) if there is a discrepancy between
such records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.


(d)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.14. Expiration or Maturity Date of Letters of Credit Past Termination.
If on the date the Revolving Commitments are terminated (whether voluntarily, by
reason of the occurrence of an Event of Default or otherwise), there are any
Letters of Credit outstanding hereunder, the Borrower shall, on such date, pay
to the Administrative Agent, for its benefit and the benefit of the Revolving
Lenders and the Issuing Banks, an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Letter of Credit Collateral
Account. If a drawing pursuant to any such Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower authorizes the
Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Banks for the payment made by the
Issuing Banks to the beneficiary with respect to such drawing or the payee with
respect to such presentment. If no drawing occurs on or prior to the expiration
date of such Letter of Credit, the Administrative Agent shall pay to the
Borrower (or to whomever else may be legally entitled thereto) the monies
deposited in the Letter of Credit Collateral Account with respect to such
outstanding Letter of Credit on or before the date 30 days after the expiration
date of such Letter of Credit.


Section 2.15. Extension of Revolving Termination Date.
The Borrower shall have the right, exercisable two times, to extend the
Revolving Termination Date by six (6) months in each such case. The Borrower may
exercise such right only by executing and delivering to the Administrative Agent
at least 30 days but not more than 90 days prior to the then current Revolving
Termination Date, a written request for such extension (an “Extension Request”).
The Administrative Agent shall forward to each Revolving Lender a copy of any
Extension Request received by the Administrative Agent promptly upon receipt
thereof. Subject to satisfaction of the following conditions, the Revolving
Termination Date shall be extended for six months from the then current
Revolving Termination Date:


(a)    on the date of delivery of the Extension Request and on the date that
would otherwise be the Revolving Termination Date, (i) no Default or Event of
Default shall exist, and (ii) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects on
and as of the date of such extension with the same force and effect as if made
on and as of such date (except to the extent that such


49

--------------------------------------------------------------------------------





representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date)) and except for changes in factual circumstances
not prohibited under the Loan Documents;


(b)    the Borrower shall have delivered to the Administrative Agent a
certificate of the chief financial officer of the Parent certifying in his or
her capacity as chief financial officer the matters referred to in the
immediately preceding clauses (a)(i) and (ii); and


(c)    the Borrower shall have paid the applicable Fees payable under
Section 3.5.(d).


Section 2.16. Voluntary Reduction of the Commitments.
The Borrower may terminate or reduce the amount of the Revolving Commitments
(for which purpose use of the Revolving Commitments shall be deemed to include
the aggregate amount of all Letter of Credit Liabilities and Swingline Loans) at
any time and from time to time without penalty or premium upon not less than 5
Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which in the case of any partial reduction
of the Revolving Commitments shall not be less than $10,000,000 and integral
multiples of $5,000,000 in excess of that amount in the aggregate) and shall be
irrevocable once given and effective only upon receipt by the Administrative
Agent (such notice, a “Commitment Reduction Notice”); provided, however, that if
the Borrower seeks to reduce the aggregate amount of the Revolving Commitments
below $50,000,000 then, unless the Administrative Agent and all of the Revolving
Lenders have previously agreed in writing, the Revolving Commitments shall be
reduced to zero. Promptly after receipt of a Commitment Reduction Notice, the
Administrative Agent shall notify each Revolving Lender of the proposed
termination or Revolving Commitment reduction. The Revolving Commitments, once
reduced or terminated pursuant to this Section, may not be increased. The
Borrower shall pay all interest and fees, on the Revolving Loans accrued to the
date of such reduction or termination of the Revolving Commitments to the
Administrative Agent for the account of the Revolving Lenders, including but not
limited to any applicable compensation due to each Revolving Lender in
accordance with Section 4.4.


Section 2.17. Joint and Several Liability of the Borrower.
(a)    The obligations of each Borrower hereunder and under the other Loan
Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
Obligations, regardless of whether incurred by such Borrower or another
Borrower.


(b)    Each Borrower represents and warrants to the Administrative Agent and the
Lenders that each Borrower, though separate legal entities, are mutually
dependent on each other in the conduct of their respective businesses as an
integrated operation and have determined it to be in their mutual best interests
to obtain financing from the Lenders through their collective efforts.


(c)    Neither the Administrative Agent nor any Lender shall be obligated or
required before enforcing any Loan Document against a Borrower: (a)  to pursue
any right or remedy any of them may have against any other Borrower, any
Guarantor or any other Person or commence any suit or other proceeding against
any other Borrower, any Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of any other
Borrower, any Guarantor or any other Person; or (c) to make demand of any other
Borrower, any Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Administrative Agent or any
Lender which may secure any of the Obligations.




50

--------------------------------------------------------------------------------





(d)    It is the intent of each Borrower, the Administrative Agent and the
Lenders that in any proceeding of the types described in Sections 9.1.(e) or
9.1.(f), a Borrower’s maximum obligation hereunder shall equal, but not exceed,
the maximum amount which would not otherwise cause the obligations of such
Borrower hereunder to be avoidable or unenforceable against such Borrower in
such proceeding as a result of Applicable Law, including without limitation,
(i) Section 548 of the Bankruptcy Code, as amended and (ii) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such proceeding,
whether by virtue of Section 544 of the Bankruptcy Code, as amended, or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Borrower hereunder shall be
determined in any such proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of a Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Borrower shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Obligations are deemed to have
been incurred under the Avoidance Provisions, would not cause the obligations of
such Borrower hereunder, to be subject to avoidance under the Avoidance
Provisions. This subsection is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder to the maximum extent that would
not cause the obligations of a Borrower hereunder to be subject to avoidance
under the Avoidance Provisions, and no Borrower or any other Person shall have
any right or claim under this Section that would not otherwise be available to
such Person under the Avoidance Provisions.


(e)    To the extent that a Borrower shall be required hereunder to pay any
portion of the Obligations exceeding the greater of (a) the amount of the value
actually received by such Borrower and its Subsidiaries from the Loans and other
Obligations and (b) the amount such Borrower would otherwise have paid if such
Borrower had paid the aggregate amount of Obligations in the same proportion as
such Borrower’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of the Borrower on such date, then such Borrower shall
be reimbursed by each other Borrower for the amount of such excess.


(f)    Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of each other Borrower, and of all other
circumstances bearing upon the risk of nonpayment of any of the Obligations and
the nature, scope and extent of the risks that such Borrower assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any Lender shall
have any duty whatsoever to advise any Borrower of information regarding such
circumstances or risks.


Section 2.18. Actions of the Borrower.
Each Borrower hereby appoints each other Borrower to act as its agent for all
purposes under the Loan Documents (including, without limitation, with respect
to all matters related to the borrowing and repayment of Loans and the issuance
of Letters of Credit). Each Borrower acknowledges and agrees that (i) one
Borrower may execute such documents as such Borrower deems appropriate in its
sole discretion, and with respect to any such document executed by only one
Borrower, each Borrower shall be bound by and obligated by all of the terms of
any such document, (ii) any notice or other communication delivered by the
Administrative Agent or any Lender hereunder to any Borrower shall be deemed to
have been delivered to each Borrower and (iii) the Administrative Agent and the
Lenders shall accept (and shall be permitted to rely on) any document or
agreement executed by each Borrower or any Borrower individually. Each Borrower
agrees that any action taken by one Borrower without the consent of, or notice
to, any other Borrower shall not release or discharge any Borrower from its
obligations hereunder.


Section 2.19. Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make any Loan, the Issuing Banks shall not
be required to issue a Letter of


51

--------------------------------------------------------------------------------





Credit, and no reduction of the Revolving Commitments pursuant to Section 2.16.
shall take effect, if immediately after the making of such Loan, issuance of
such Letter of Credit or such reduction of the Revolving Commitments, the
aggregate principal amount of all outstanding Revolving Loans and Swingline
Loans, together with the aggregate amount of all Letter of Credit Liabilities,
would exceed the aggregate amount of the Revolving Commitments at such time.


Section 2.20. Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders pursuant to the Loan Documents as requested by
an authorized representative of PREIT to any of the accounts designated in the
Disbursement Instruction Agreement.


Section 2.21. Increase in Revolving Commitments and Term Loans.
The Borrower shall have the right to request at any time and from time to time
(a) during the period beginning on the Effective Date to but excluding the
Revolving Termination Date, increases in the aggregate amount of the Revolving
Commitments and (b) during the period beginning on the Effective Date to but
excluding the Term Loan Maturity Date, the making of additional Term Loans (the
“Additional Term Loans”), in each case, by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases of the aggregate amount
of the Revolving Commitments and the making of Additional Term Loans, the
aggregate amount of the Revolving Commitments and the aggregate outstanding
principal balance of the Term Loans shall not exceed $1,000,000,000. Each such
increase in the Revolving Commitments or borrowing of Additional Term Loans must
be an aggregate minimum amount of $25,000,000 and integral multiples of
$5,000,000 in excess thereof (or such other amounts as may be acceptable to the
Administrative Agent and the Borrower). The terms of any Additional Term Loans
shall be identical to those applicable to the Term Loans. The Administrative
Agent, in consultation with the Borrower, shall manage all aspects of the
syndication of such increase in the Revolving Commitments and/or the making of
any Additional Term Loans, including decisions, subject to the Borrower’s
approval (which approval shall not be unreasonably withheld or delayed), as to
the selection of the existing Lenders and/or other banks, financial institutions
and other institutional lenders to be approached with respect to such increase
in the Revolving Commitments and/or making of Additional Term Loans and the
allocations of any increase in the Revolving Commitments and/or making of
Additional Term Loans among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. No Lender shall be obligated in
any way whatsoever to increase its Revolving Commitment, to provide a new
Revolving Commitment, or to make an Additional Term Loan, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase of the Revolving Commitments or making of Additional Term Loans must be
an Eligible Assignee. If a new Revolving Lender becomes a party to this
Agreement, or if any existing Revolving Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Revolving Lender
hereunder (or in the case of an existing Revolving Lender, on the date it
increases its Revolving Commitment) (and as a condition thereto) purchase from
the other Revolving Lenders its Revolving Commitment Percentage (determined with
respect to the Revolving Lenders’ respective Revolving Commitments and after
giving effect to the increase of Revolving Commitments) of any outstanding
Revolving Loans, by making available to the Administrative Agent for the account
of such other Revolving Lenders, in same day funds, an amount equal to the sum
of (A) the portion of the outstanding principal amount of such Revolving Loans
to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Lenders under Section 2.5.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 4.4. as a result of the prepayment of any such
Revolving Loans. Effecting the increase of the


52

--------------------------------------------------------------------------------





Revolving Commitments or the making of Additional Term Loans under this Section
is subject to the following conditions precedent: (x) no Default or Event of
Default shall be in existence on the effective date of such increase of the
Revolving Commitments or making of Additional Term Loans, (y) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct on the effective date of such increase of the Revolving
Commitments or making of Additional Term Loans except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents, and (z)  the Administrative Agent shall
have received each of the following, in form and substance satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
corporate, partnership, or other necessary action taken by the Borrower to
authorize such increase of Revolving Commitments or making of Additional Term
Loans and (B) all corporate, partnership, member or other necessary action taken
by each Guarantor authorizing the guaranty of such increase of Revolving
Commitments or making of Additional Term Loans; and (ii) at the request of the
Administrative Agent, an opinion of counsel to the Borrower and the Guarantors,
and addressed to the Administrative Agent and the Lenders covering such matters
as reasonably requested by the Administrative Agent; and (iii) except in the
case of any Lender that has notified the Administrative Agent that it elects not
to receive a Note, (A) new Revolving Notes executed by the Borrower, payable to
any new Lenders and replacement Revolving Notes executed by the Borrower,
payable to any existing Revolving Lenders increasing their Commitments, in the
amount of such Revolving Lender’s Commitment at the time of the effectiveness of
the applicable increase in the aggregate amount of the Commitments and/or (B)
new Term Notes executed by the Borrower, payable to such new Term Loan Lenders,
and replacement Term Notes executed by the Borrower payable to such existing
Term Loan Lenders making such Additional Term Loans, in each case, in the
aggregate outstanding principal amount of such Term Loan Lender’s Term Loan at
the time of the making of such Additional Term Loans. In connection with any
increase in the aggregate amount of the Revolving Commitments and/or the making
of Additional Term Loans pursuant to this Section 2.21. any Lender becoming a
party hereto shall execute such documents and agreements as the Administrative
Agent may reasonably request.


Section 2.22. Reallocations on the Effective Date.
Simultaneously with the effectiveness of this Agreement, the Revolving
Commitments of each of the Revolving Lenders as existing immediately prior to
the Effective Date, shall be reallocated among the Revolving Lenders so that the
Revolving Commitments are held by the Revolving Lenders as set forth on
Schedule I attached hereto. To effect such reallocations each Revolving Lender
who either had no Revolving Commitment prior to the effectiveness of this
Agreement or whose Revolving Commitment upon the effectiveness of this Agreement
exceeds its Revolving Commitment immediately prior to the effectiveness of this
Agreement (each an “Assignee Revolving Lender”) shall be deemed to have
purchased all right, title and interest in, and all obligations in respect of,
the Revolving Commitments from the Revolving Lenders whose Revolving Commitments
upon the effectiveness of this Agreement are less than their respective
Revolving Commitment immediately prior to the effectiveness of this Agreement
(each an “Assignor Revolving Lender”), so that the Revolving Commitments of the
Revolving Lenders will be held by the Revolving Lenders as set forth on
Schedule I. Such purchases shall be deemed to have been effected by way of, and
subject to the terms and conditions of, an Assignment and Assumption without the
payment of any related assignment fee, and, except for Notes to be provided to
the Assignor Lenders and Assignee Lenders in the principal amount of their
respective Revolving Commitments, no other documents or instruments shall be, or
shall be required to be, executed in connection with such assignments (all of
which are hereby waived). The Assignor Lenders, the Assignee Lenders and the
other Lenders shall make such cash settlements among themselves, through the
Administrative Agent, as the Administrative Agent may direct (after giving
effect to the making of any


53

--------------------------------------------------------------------------------





Loans to be made on the Effective Date and any netting transactions effected by
the Administrative Agent) with respect to such reallocations and assignments so
that the aggregate outstanding principal amount of Revolving Loans shall be held
by the Revolving Lenders pro rata in accordance with the amount of the Revolving
Commitments set forth on Schedule I.


Article III. Payments, Fees and Other General Provisions
Section 3.1 Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes or any other Loan Document shall be made in
Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 9.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank. In the event the Administrative Agent fails to pay
such amounts to such Lender or such Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due from the Borrower to the Administrative Agent for the account
of the Lenders or the Issuing Banks hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may (but shall not be
obligated to), in reliance upon such assumption, distribute to the applicable
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent on demand that amount so distributed to such Lender or
such Issuing Bank, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


Section 3.2 Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Section 2.1., 2.4(e) and 2.5.(e) shall be made from the
Revolving Lenders, each payment of the Fees under Section 3.5.(a), under Section
3.5.(b), under the first sentence of Section 3.5.(c) and under Section 3.5.(d),
shall be made for the account of the Revolving Lenders, and each termination or


54

--------------------------------------------------------------------------------





reduction of the amount of the Revolving Commitments under Section 2.16. shall
be applied to the respective Revolving Commitments of the Revolving Lenders, pro
rata according to the amounts of their respective Revolving Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Revolving Lenders pro rata in accordance
with the respective unpaid principal amounts of the Revolving Loans held by
them; (c) the making of Term Loans under Section 2.2.(a) shall be made from the
Term Loan Lenders, pro rata according to the amounts of their respective Term
Loan Commitments; (d) each payment or prepayment of principal of Term Loans
shall be made for the account of the Term Loan Lenders pro rata in accordance
with the respective unpaid principal amounts of the Term Loans held by them;
(e) each payment of interest on Revolving Loans or Term Loans shall be made for
the account of the Revolving Lenders or Term Loan Lenders, as applicable, pro
rata in accordance with the amounts of interest on such Revolving Loans or Term
Loans, as applicable, then due and payable to the respective Lenders; (f) the
Conversion or Continuation of Revolving Loans or Term Loans of a particular Type
(other than Conversions provided for by Section 4.5.) shall be made pro rata
among the Revolving Lenders or Term Loan Lenders, as applicable, according to
the amounts of their respective Revolving Loans or Term Loans, as applicable,
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; (g) the Revolving Lenders’ participation in,
and payment obligations in respect of, Letters of Credit under Section 2.5.,
shall be in accordance with their respective Revolving Commitment Percentages;
and (h) the Revolving Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.4., shall be in accordance with
their respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Revolving
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.4.(e), in which case such payments shall be pro rata in
accordance with such participating interests). Any payment or prepayment of
principal or interest made during the existence of an Event of Default shall be
made for the account of the Lenders in accordance with the order set forth in
Section 9.5.


Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
any Loan Party through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise or through voluntary prepayments
directly to a Lender (other than any payment made in respect of Specified
Derivatives Obligations) or other payments made by the Borrower or any other
Loan Party to a Lender not in accordance with the terms of this Agreement and
such payment should be distributed to the Lenders in accordance with
Section 3.2. or Section 9.5., such Lender shall promptly purchase from such
other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans made by the other Lenders or other
Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such payment (net of any reasonable expenses
which may actually be incurred by such Lender in obtaining or preserving such
benefit) in accordance with the requirements of Section 3.2. or Section 9.5., as
applicable. To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.




55

--------------------------------------------------------------------------------





Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5. Fees.
(a)    Loan Fees. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent all loan fees as have been agreed to in writing by the
Borrower and the Administrative Agent and as have been agreed to in writing by
the Borrower and any Lender.


(b)    Facility Fees. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders a facility fee equal to the daily
aggregate amount of the Revolving Commitments (whether or not utilized) times a
rate per annum equal to the Applicable Facility Fee. Such fee shall be payable
quarterly in arrears on the first day of each January, April, July and October
during the term of this Agreement and on the Revolving Termination Date or any
earlier date of termination of the Revolving Commitments or reduction of the
Revolving Commitments to zero. The Borrower acknowledges that the fee payable
hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Revolving Lenders for committing to make funds available to
the Borrower as described herein and for no other purposes.


(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or (y) to
but excluding the date such Letter of Credit is drawn in full. The fees provided
for in the immediately preceding sentence shall be nonrefundable and payable in
arrears (i) quarterly on the first day of January, April, July and October,
(ii) on the Revolving Termination Date, (iii) on the date the Revolving
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent. The Borrower shall pay directly to
the applicable Issuing Bank from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged by such Issuing
Bank from time to time in like circumstances with respect to the issuance of
each Letter of Credit, drawings, amendments and other transactions relating
thereto.


(d)    Extension Fee. If, pursuant to Section 2.15., the Borrower exercises its
right to extend the Revolving Termination Date, the Borrower agrees to pay to
the Administrative Agent for the account of each Revolving Lender an extension
fee for each such extension equal to (i) 0.075% of the amount of such Revolving
Lender’s Revolving Commitment at the time of the Administrative Agent’s receipt
of the first such Extension Request and (ii) 0.075% of the amount of such
Revolving Lender’s Revolving Commitment at the time of the Administrative
Agent’s receipt of the second such Extension Request. Such fees shall be paid to
the Administrative Agent for the account of the Revolving Lenders at the time
the Borrower delivers the applicable Extension Request.


(e)    Other Fees. The Borrower agrees to pay the administrative and other fees
of the Administrative Agent and the Issuing Banks as provided in the Fee Letter
and as may be otherwise agreed to in writing from time to time by the Borrower
and the Administrative Agent.




56

--------------------------------------------------------------------------------





Section 3.6. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.


Section 3.7. Usury.
In no event shall the amount of interest due or payable on the Loans or the
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and that the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law. The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections 2.6.(a)(i) and (ii)
and, with respect to Swingline Loans, in Section 2.4.(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, loan fees, letter of credit fees, facility fees, underwriting
fees, default charges, late charges, funding or “breakage” charges, increased
cost charges, attorneys’ fees and reimbursement for costs and expenses paid by
the Administrative Agent or any Lender to third parties or for damages incurred
by the Administrative Agent or any Lender, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and under no circumstances shall be deemed to be charges for the use
of money. Unless otherwise expressly provided herein, all fees and all charges,
other than charges for the use of money, shall be fully earned and nonrefundable
when due.


Section 3.8. Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The Administrative Agent will account to the Borrower on changes
in Letters of Credit in accordance with Section 2.5.(k). The failure of the
Administrative Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.


Section 3.9. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 11.7.




57

--------------------------------------------------------------------------------





(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder; third,
in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize any Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a Defaulting Lender that is a
Revolving Lender, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize any Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
amounts owing by such Defaulting Lender under Section 2.5.(j) in respect of
Letters of Credit (such amounts “L/C Disbursements”), in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article V. were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non‑Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letter of Credit
Liabilities and Swingline Loans are held by the Lenders on a pro rata basis in
accordance with their respective Revolving Commitment Percentages and Term Loan
Commitment Percentages, as applicable, (determined without giving effect to the
immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.


(c)    Certain Fees.


(i)    No Defaulting Lender that is a Revolving Lender shall be entitled to
receive any Fee payable under Section 3.5.(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).


(ii)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the Fee payable under Section 3.5.(c) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of


58

--------------------------------------------------------------------------------





Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).


(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non‑Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non‑Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender that is a Revolving Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to Section
11.21., no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize any Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.


(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 2 Business Days (or such longer period, not in excess
of 10 Business Days, as may be acceptable to the applicable Issuing Bank in its
sole and absolute discretion) following the written request of the
Administrative Agent or the applicable Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued and outstanding at such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of each Issuing Bank, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligation of the Defaulting Lenders that are Revolving Lenders
to fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less


59

--------------------------------------------------------------------------------





than the aggregate Fronting Exposure of the Issuing Banks with respect to
Letters of Credit issued and outstanding at such time, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender that is a Revolving Lender).


(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
an Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the applicable Issuing Bank that there exists excess Cash Collateral;
provided that, subject to the immediately preceding subsection (b), the Person
providing Cash Collateral and the applicable Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.


(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the applicable Issuing Bank agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with their
respective Revolving Commitment Percentages and Term Loan Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Banks shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.


(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the


60

--------------------------------------------------------------------------------





provisions of Section 11.6.(b). No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. In addition, any Lender who is not a Defaulting Lender may, but shall
not be obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 11.6.(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption Agreement and, notwithstanding
Section 11.6.(b), shall pay to the Administrative Agent an assignment fee in the
amount of $7,500. The exercise by the Borrower of its rights under this Section
shall be at the Borrower’s sole cost and expense and at no cost or expense to
the Administrative Agent or any of the Lenders and shall not constitute a waiver
or release of any claim against a Defaulting Lender.


Section 3.10. Taxes.
    
(a)    Defined Terms. For purposes of this Section, the term “Lender” includes
the Issuing Banks and the term “Applicable Law” includes FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.6. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in


61

--------------------------------------------------------------------------------





connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this subsection. The provisions
of this subsection shall continue to inure to the benefit of an Administrative
Agent following its resignation or removal as Administrative Agent.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the


62

--------------------------------------------------------------------------------





reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W-8BEN or W-8BEN-E, as applicable,; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-4 on behalf of each such
direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and




63

--------------------------------------------------------------------------------





(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender reasonably determines that any Regulatory
Change, compliance with any law or regulation or with any guideline or request
from any central bank or other


64

--------------------------------------------------------------------------------





Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender, or any corporation controlling such Lender, as a consequence of,
or with reference to, such Lender’s Commitment or its making or maintaining
Loans below the rate which such Lender or such corporation controlling such
Lender could have achieved but for such compliance (taking into account the
policies of such Lender or such corporation with regard to capital adequacy or
liquidity), then the Borrower shall, from time to time, within 30 calendar days
after written demand by such Lender, pay to such Lender additional amounts
sufficient to compensate such Lender or such corporation controlling such Lender
to the extent that such Lender determines such increase in capital is allocable
to such Lender’s obligations hereunder.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may reasonably determine to be necessary to compensate such
Lender for any costs incurred by such Lender that it reasonably determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitment (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its Commitment
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes), or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(excluding Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including without
limitation, the Commitment of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.5.
shall apply).


(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes), reserve, special deposit, capital adequacy or similar


65

--------------------------------------------------------------------------------





requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to any Issuing Bank of
issuing (or any Revolving Lender of purchasing participations in) or maintaining
its obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by any Issuing Bank or any Revolving
Lender hereunder in respect of any Letter of Credit, then, upon demand by such
Issuing Bank or such Revolving Lender, the Borrower shall pay immediately to
such Issuing Bank or, in the case of such Revolving Lender, to the
Administrative Agent for the account of such Revolving Lender, from time to time
such additional amounts as shall be reasonably determined by such Issuing Bank
or such Revolving Lender to be sufficient to compensate such Issuing Bank or
such Revolving Lender for such increased costs or reductions in amount.


(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank, and each Lender, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank, or such Lender, as the
case may be, to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Issuing Bank, or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder. The
Administrative Agent, each Issuing Bank, and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of an Issuing Bank, or a
Lender, to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, such Issuing Bank, or such Lender,
as the case may be, of the effect of any Regulatory Change shall be conclusive,
absent manifest error, provided that such determinations are made on a
reasonable basis and in good faith.


Section 4.2. Suspension of LIBOR Loans; Alternative Rate of Interest.
(a)    Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with clause (b) below, if, on or
prior to the determination of LIBOR for any Interest Period:


(i)    the Administrative Agent shall reasonably determine (which determination
shall be conclusive absent manifest error) that reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period;


(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive, absent manifest error) that quotations of interest rates
for the relevant deposits referred to in the definition of LIBOR are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR, or


(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately cover
the cost to any Lender of making or maintaining LIBOR Loans for such Interest
Period;
    
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional or maintain
LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans and the
Borrower shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan.




66

--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary in Section 4.2.(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 4.2.(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 4.2.(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Administrative Agent (or the Requisite Lenders
through the Administrative Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate, and in which case, the
provisions of the last paragraph of Section 4.2.(a) shall apply to any Loans
accruing interest at the Replacement Rate in the same manner as would apply to
LIBOR Loans affected by the same circumstances. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 4.2.(b). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 11.7.), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Requisite Lenders, with each such notice stating that such Lender objects to
such amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (b), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).


Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.5. shall be applicable).




67

--------------------------------------------------------------------------------





Section 4.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient to compensate such Lender for any loss,
cost or expense that such Lender reasonably determines is attributable to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date plus the Applicable Margin.
Upon the Borrower’s request (made through the Administrative Agent), any Lender
seeking compensation under this Section shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.


Section 4.5. Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c) or Section 4.3. then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c) or Section 4.3. on such earlier date as such Lender
or the Administrative Agent, as applicable, may specify to the Borrower (with a
copy to the Administrative Agent, as applicable)) and, unless and until such
Lender or the Administrative Agent, as applicable, gives notice as provided
below that the circumstances specified in Section 4.1.(c) or Section 4.3. that
gave rise to such Conversion no longer exist:


(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c) or Section 4.3.


68

--------------------------------------------------------------------------------





that gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to this
Section no longer exist (which such Lender or the Administrative Agent, as
applicable, agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with the respective
unpaid principal amount of the Loans held by each of the Lenders.


Section 4.6. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of a Lender to
make LIBOR Loans or to Continue, or to Convert Base Rate Loans into LIBOR Loans
shall be suspended pursuant to Section 4.1.(c) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender is a Non‑Consenting Lender, then, so long as there does not then exist
any Default or Event of Default, the Borrower may demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Commitments and all of its outstanding Loans to an Eligible Assignee
subject to and in accordance with the provisions of Section 11.6.(b) for a
purchase price equal to the aggregate principal balance of Loans then owing to
the Affected Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees and other amounts owing to the Affected Lender under the Loan
Documents. Each of the Administrative Agent, the Borrower and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to
Section 3.10. or 4.1. No assignment resulting from a Lender being a
Non-Consenting Lender shall be permitted unless the applicable assignee Lender
shall have consented to the applicable amendment, waiver or consent.


Section 4.7. Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.


Section 4.8. Change of Lending Office.
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.




69

--------------------------------------------------------------------------------





Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
The effectiveness of this Agreement and the obligation of the Administrative
Agent, the Issuing Banks and the Lenders to effect or permit the occurrence of
the first Credit Event hereunder, whether as the making of a Loan or the
issuance (or deemed issuance) of a Letter of Credit, are subject to the
satisfaction or waiver of the following conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Revolving Notes and Term Notes executed by the Borrower, payable to each
applicable Lender (excluding any Lender that has requested that it not receive a
Note) and complying with the terms of Section 2.13. and the Swingline Note
executed by the Borrower;


(iii)    the Amended and Restated Guaranty executed by each of the Guarantors
initially to be a party thereto;


(iv)    an opinion of counsel to the Borrower and the other Loan Parties
addressed to the Administrative Agent, the Issuing Banks and the Lenders and
covering such matters as the Administrative Agent may reasonably request;


(v)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, the officers of the Borrower then authorized to execute
and deliver (or make by telephone in the case of Notices of Conversion or
Continuation) on behalf of the Borrower Notices of Borrowing, Notices of
Swingline Borrowing, Notices of Conversion and Notices of Continuation and to
request the issuance of Letters of Credit;


(vi)    the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of the Borrower and each other Loan Party,
certified as of a recent date by the Secretary of State of the State of
formation of the Borrower and each such Loan Party; provided that, to the extent
any of the foregoing organizational documents for any Guarantor have not been
amended or modified from those previously delivered to the Administrative Agent,
an officer’s certificate from the applicable Guarantor certifying the absence of
changes to such previously delivered organizational documents may be delivered
in place of such certified copy;


(vii)    a Certificate of Good Standing or certificate of similar meaning with
respect to the Borrower and each other Loan Party (and in the case of a Loan
Party that is a limited partnership, the general partner of such Loan Party)
issued as of a recent date by the Secretary of State of the state of formation
of each such Person and certificates of qualification to transact business or
other comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of (A) each state in which such Person is
required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect and (B) with respect to
each Loan Party that owns or leases an Unencumbered


70

--------------------------------------------------------------------------------





Property, of each state in which any such Unencumbered Property is located, if
different from the state of formation of such Person;


(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower and each other Loan
Party of the by-laws of such Person, if a corporation, the operating agreement,
if a limited liability company, the partnership agreement, if a limited or
general partnership, or other comparable document in the case of any other form
of legal entity; provided that, to the extent any of the foregoing
organizational documents for any Guarantor have not been amended or modified
from those previously delivered to the Administrative Agent, an officer’s
certificate from the applicable Guarantor certifying the absence of changes to
such previously delivered organizational documents may be delivered in place of
such certified copy;


(ix)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower and each other Loan
Party of all corporate, partnership, member or other necessary action taken by
each such Loan Party to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;


(x)    the Disbursement Instruction Agreement executed by the Borrower effective
as of the Agreement Date;


(xi)    a Compliance Certificate calculated as of the Parent’s fiscal quarter
ended March 31, 2018 giving pro forma effect to the making of the Loans, the
application of the proceeds thereof and the termination of the 2014 Five-Year
Term Loan Agreement and the 2015 Five-Year Term Loan Agreement;


(xii)    evidence satisfactory to the Administrative Agent of the payment in
full of all amounts due to all lenders under the 2014 Five-Year Term Loan
Agreement and the 2015 Five-Year Term Loan Agreement;


(xiii)    evidence satisfactory to the Administrative Agent that the Fees then
due and payable under Section 3.5., together with all other fees, expenses and
reimbursement amounts then due and payable to the Administrative Agent and any
of the Lenders for which payment has been demanded, have been paid; and


(xiv)    such other documents and instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably request;


(b)    There shall not have occurred or become known to the Administrative Agent
or the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Parent and its Subsidiaries delivered to
the Administrative Agent and the Lenders prior to the Agreement Date that has
had or could reasonably be expected to have a Material Adverse Effect;


(c)    No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (i) have a Material Adverse Effect or (ii) restrain or
enjoin, impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;




71

--------------------------------------------------------------------------------





(d)    The Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under or violation of
(i) any Applicable Law or (ii) any agreement, document or instrument to which
any Loan Party is a party or by which any of them or their respective properties
is bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which, or the failure to make, give or receive
which, would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party; and


(e)    The Borrower and each other Loan Party shall have provided (i) all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act and (ii) any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certification in relation to
such Borrower to the Administrative Agent and each Lender.


Section 5.2. Conditions Precedent to All Credit Events.
The obligations of the Lenders to make any Loans, and of the Issuing Banks to
issue Letters of Credit, are all subject to the further condition precedent
that: (a) no Default or Event of Default shall have occurred and be continuing
as of the date of the making of such Loan or date of issuance of such Letter of
Credit or would exist immediately after giving effect thereto and no violation
of the limits described in Section 2.19. would occur after giving effect
thereto; (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct on and as of the date of the making of such
Loan or date of issuance of such Letter of Credit with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents; and (c) in the case of the borrowing of any
Revolving Loans and/or Term Loans, the Administrative Agent shall have received
a timely Notice of Borrowing, in the case of a Swingline Loan, the Swingline
Lender shall have received a timely Notice of Swingline Borrowing, and in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a timely request for the issuance of
such Letter of Credit. Each Credit Event shall constitute a certification by the
Borrower to the effect set forth in clauses (a) and (b) of the preceding
sentence (both as of the date of the giving of notice relating to such Credit
Event and, unless the Borrower otherwise notifies the Administrative Agent prior
to the date of such Credit Event, as of the date of the occurrence of such
Credit Event). In addition, if such Credit Event is the making of a Loan or the
issuance of a Letter of Credit, the Borrower shall be deemed to have represented
to the Administrative Agent, the applicable Issuing Bank and the Lenders at the
time such Loan is made or such Letter of Credit is issued that all conditions to
the occurrence of such Credit Event contained in this Article V. have been
satisfied or waived as permitted hereunder.


Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
In order to induce the Administrative Agent, each Issuing Bank and each Lender
to enter into this Agreement and the Lenders to make the Loans, and in the case
of each Issuing Bank, to issue Letters of


72

--------------------------------------------------------------------------------





Credit, each Borrower represents and warrants to the Administrative Agent, each
Issuing Bank and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Loan Parties is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 6.1.(b) is a complete and correct
list, as of the Agreement Date of all Subsidiaries of the Parent, setting forth
for each such Subsidiary (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary
(other than PREIT), (iii) the nature of the Equity Interests held by each such
Person and (iv) the percentage of ownership of such Subsidiary represented by
such Equity Interests. Except as disclosed in Part I of Schedule 6.1.(b),
(w) each of the Parent and its Subsidiaries owns, free and clear of all Liens,
and has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (x) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (y) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. Part II of Schedule 6.1.(b) correctly sets forth, as of the Agreement
Date, all Consolidated Affiliates and Unconsolidated Affiliates of the Parent,
including the correct legal name of such Person, the type of legal entity which
each such Person is, and all Equity Interests in such Person held directly or
indirectly by the Parent.


(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Parent, each other Borrower
and each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which any Borrower or any other Loan Party is a party have been
duly executed and delivered by duly authorized signatories of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, fraudulent conveyance and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein may be limited by equitable principles
generally.


(d)    Compliance of Loan Documents and Borrowing with Laws, etc. The execution,
delivery and performance of this Agreement and the other Loan Documents to which
any Borrower or any other Loan Party is a party in accordance with their
respective terms, and the borrowings and other extensions of credit hereunder,
do not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to any Loan Party or any other Subsidiary;
(ii)  result in a breach of or constitute a default under the declaration of
trust, certificate or articles of incorporation, bylaws, partnership agreement
or other organizational documents of any Loan Party or any other Subsidiary, or
any indenture, agreement or other instrument to which any Loan Party or any
other Subsidiary is a party or by which it or any of its


73

--------------------------------------------------------------------------------





respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party or any other Subsidiary other than in favor
of the Administrative Agent for the benefit of the Lenders.


(e)    Compliance with Law; Governmental Approvals. Each Loan Party and each
other Subsidiary is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Law relating to such Loan Party
or such other Subsidiary except for noncompliances which, and Governmental
Approvals the failure to possess, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.


(f)    Title to Properties. Schedule 6.1.(f) is, as of the Agreement Date, a
complete and correct listing of all Properties of the Borrower, the other Loan
Parties and all other Subsidiaries, setting forth, for each such Property, (i)
to the best of the Loan Parties’ knowledge, the current occupancy status of such
Property, (ii) whether such Property is a Project Under Development and, (iii)
if such Property is a Project Under Development, the status of completion of
such Property. Each Borrower, the other Loan Parties and all other Subsidiaries
has good, marketable and legal title to, or a valid leasehold interest in, its
respective assets necessary to the conduct of their businesses.


(g)    Existing Indebtedness; Liabilities. Part I of Schedule 6.1.(g) is, as of
the applicable dates set forth on Part I of such Schedule, a complete and
correct listing of all Indebtedness (including all Guarantees of Indebtedness)
of each Borrower, the other Loan Parties, the other Subsidiaries, any
Consolidated Affiliates and any Unconsolidated Affiliates, and if such
Indebtedness is secured by any Lien, a description of all of the property
subject to such Lien. As of the Agreement Date, the aggregate principal amount
of Indebtedness for which any Borrower, any other Loan Party, any other
Subsidiary, any Consolidated Affiliate or any Unconsolidated Affiliate has
become obligated since the dates referred to in the immediately preceding
sentence, does not exceed $10,000,000 in the aggregate. As of the Agreement
Date, the Loan Parties and the other Subsidiaries have performed and are in
compliance with all of the terms of all Indebtedness of the Loan Parties and
other Subsidiaries and all instruments and agreements relating thereto, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Indebtedness. Part II of
Schedule 6.1.(g) is, as of March 31, 2018, to the best of the Loan Parties’
knowledge, a complete and correct listing of all Total Liabilities of the
Borrower, the other Loan Parties and the other Subsidiaries (excluding any
Indebtedness set forth on Part I of such Schedule but including Contingent
Obligations not set forth on Part I of such Schedule). As of the Agreement Date,
the aggregate amount of Total Liabilities for which any Borrower, any other Loan
Party, any other Subsidiary, any Consolidated Affiliate or any Unconsolidated
Affiliate has become obligated since March 31, 2018, does not exceed $10,000,000
in the aggregate.


(h)    Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. As of the
Agreement Date, all such Material Contracts are in full force and effect and
each Loan Party and the other Subsidiaries that are parties to any Material
Contract have performed and are in compliance with all of the terms of such
Material Contract, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute
such a default or event of default, exists with respect to any such Material
Contract.


(i)    Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits, proceedings or, to the knowledge of the Parent or PREIT, any
investigations by any Governmental Authority pending (nor, to the knowledge of
the Parent or PREIT, are there any actions, suits, proceedings or investigations
by any Governmental Authority threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting a Borrower, any
other Loan Party or any other Subsidiary or any of its


74

--------------------------------------------------------------------------------





respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which (i) could reasonably be expected to
have a Material Adverse Effect or (ii) in any manner draws into question by a
Borrower, any other Loan Party or any other Subsidiary the validity or
enforceability of any Loan Documents, and there are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to any Loan Party or any other Subsidiary which could reasonably be expected to
have a Material Adverse Effect.


(j)    Taxes. All federal, state and other tax returns of the Loan Parties and
the other Subsidiaries required by Applicable Law to be filed have been duly
filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon any Loan Party or any other Subsidiary and
its respective properties, income, profits and assets which are due and payable
have been paid, except any such nonpayment which is at the time permitted under
Section 7.7. All charges, accruals and reserves on the books of the Parent and
each of its Subsidiaries in respect of any taxes or other governmental charges
are in accordance with GAAP.


(k)    Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ended December 31, 2017, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year ended on such date, with the opinion thereon of KPMG LLP and (ii)
the unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ending March 31, 2018, and the related
unaudited consolidated statements of operations, shareholders’ equity and cash
flow of the Borrower and its consolidated Subsidiaries for the fiscal quarter
ended on such date. Such financial statements (including in each case related
schedules and notes) present fairly, in accordance with GAAP consistently
applied throughout the periods involved, and in all material respects, the
consolidated financial position of the Parent and its consolidated Subsidiaries
as at their respective dates and the results of operations and the cash flow for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments). Neither the Parent nor any of its
Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said financial statements.


(l)    No Material Adverse Change. Since December 31, 2017, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Parent and its consolidated
Subsidiaries taken as a whole. Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.


(m)    ERISA.


(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to the Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a volume
submitter plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such volume submitter plan. To the best
knowledge of the


75

--------------------------------------------------------------------------------





Parent and PREIT, nothing has occurred which would cause the loss of their
reliance on the Qualified Plan’s favorable determination letter or opinion
letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with Statement of Financial
Accounting Standards No. 106. The “benefit obligation” of all Benefit Plans does
not exceed the “fair market value of plan assets” for such Benefit Plans by more
than $25,000,000 all as determined by and with such terms defined in accordance
with Statement of Financial Accounting Standards No. 158.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and PREIT, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction”, as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Benefit Plan, that would subject any member of the ERISA
Group to a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(n)    Absence of Defaults. No Loan Party or any other Subsidiary is in default
under its declaration of trust, certificate or articles of incorporation,
bylaws, partnership agreement or other similar organizational documents, and no
event has occurred, which has not been remedied, cured or waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by any Loan Party or any other Subsidiary under
any agreement (excluding any Loan Document) or judgment, decree or order to
which any Loan Party or any other Subsidiary is a party or by which any such
Person or any of its respective properties may be bound where such default or
event of default could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


(o)    Environmental Laws. Each of the Borrower, the other Loan Parties and the
other Subsidiaries: (i) is in compliance with all Environmental Laws applicable
to its business, operations and the Properties, (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Borrower has any
knowledge of, nor has any Borrower, any other Loan Party or any other Subsidiary
received notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Borrower, any other Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may: (i) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws, (ii) cause or contribute to any other
potential common‑law or legal claim or other liability, or (iii) cause any of
the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law. There is no civil, criminal, or


76

--------------------------------------------------------------------------------





administrative action, suit, demand, claim, hearing, notice, or demand letter,
mandate, order, lien, request, investigation, or proceeding pending or, to any
Borrower’s knowledge after due inquiry, threatened, against the Parent, any
other Borrower, any other Loan Party or any other Subsidiary relating in any way
to Environmental Laws which could reasonably be expected to have a Material
Adverse Effect. None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. To the best of the Borrower’s
knowledge, no Hazardous Materials generated at or transported from the
Properties is or has been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.


(p)    Investment Company; Etc. No Loan Party nor any other Subsidiary is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money obtain other extensions of credit or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.


(q)    Margin Stock. No Loan Party nor any other Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.


(r)    Affiliate Transactions. Except as permitted by Section 8.8., no Loan
Party is a party to or bound by any agreement or arrangement (whether oral or
written) to which any Affiliate of the Borrower is a party.


(s)    Intellectual Property. Each Loan Party and each other Subsidiary own or
have the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of the businesses of the Borrower and its
Subsidiaries, taken as a whole, as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person. All such Intellectual Property is fully protected and/or duly
and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filing or issuances. No material claim has
been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property. The use of such Intellectual Property by the Loan
Parties and the other Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of any Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.


(t)    Business. As of the Agreement Date, the Parent, each other Borrower, the
other Loan Parties and the other Subsidiaries are engaged in the business of
acquiring, developing, owning, operating and managing primarily retail real
estate, but also office, multi-family and industrial properties, together with
related business activities and investments incidental thereto.


(u)    Accuracy and Completeness of Information.


77

--------------------------------------------------------------------------------







(i)All written information, reports and other papers and data (excluding
financial projections or other forward looking statements) furnished to the
Administrative Agent, any Issuing Bank or any Lender by, or at the direction of,
the Parent, any other Borrower, any other Loan Party or any other Subsidiary
were, at the time the same were so furnished, to the best of the Parent’s and
PREIT’s knowledge, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods. All financial projections and other forward looking
statements prepared by or on behalf of the Parent, any other Borrower or any
other Loan Party or Subsidiary that have been or may hereafter be made available
to the Administrative Agent, any Issuing Bank or any Lender were or will be
prepared in good faith based on reasonable assumptions. No document furnished or
written statement made, in each case by, or at the direction of any Loan Party
or any other Subsidiary to the Administrative Agent, any Issuing Bank or any
Lender in connection with the negotiation, preparation or execution of any Loan
Document contains or will contain any untrue statement of a fact material to the
creditworthiness of the Loan Parties and other Subsidiaries, taken as a whole,
or omits, or will omit to state a fact material to the creditworthiness of the
Loan Parties and the other Subsidiaries, taken as a whole, which is necessary in
order to make the statements contained therein not misleading.


(ii)As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.


(v)    Not Plan Assets. None of the assets of the Parent, any other Borrower,
any other Loan Party or any other Subsidiary constitutes “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. Assuming that no Lender funds any amount payable by it
hereunder with “plan assets”, as that term is defined in 29 C.F.R. 2510.3-101
(as modified by Section 3(42) of ERISA), the execution, delivery and performance
of this Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(w)    Non-Guarantor Subsidiaries. Schedule 6.1.(w) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries which are not required to
become a Guarantor as of the Agreement Date, setting forth for each such Person,
the correct legal name of such Person, the type of legal entity which each such
Person is, all equity interests in such Person held directly or indirectly by
the Parent and the reason such Subsidiary is not required to become a Guarantor
as of the Agreement Date.


(x)    Sanctions. None of the Borrower, any Subsidiary, any of their respective
directors, officers, employees, Affiliates or any agent or representative of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from this Agreement, (i) is a Sanctioned Person or currently the subject
or target of any Sanctions, (ii) has its assets located in a Sanctioned Country,
(ii) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or (iv) has violated any Anti-Money
Laundering Law in any material respect. Each of the Borrower and its
Subsidiaries, and to the knowledge of Borrower, each director, officer,
employee, agent and Affiliate of Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects. The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance with the Anti-Corruption Laws and applicable Sanctions by the
Borrower, its Subsidiaries, their respective directors, officers, employees,
Affiliates and agents and representatives of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from this Agreement..




78

--------------------------------------------------------------------------------





(y)    LIBOR Loans Subject to Specified Derivatives Contracts. Schedule 6.1.(y)
is, as of the Effective Date, a true, correct and complete listing of all
Specified Derivatives Contracts outstanding as of such date that provide a hedge
against interest rate risk, specifying with respect to each such Specified
Derivatives Contract, the amount, if any, of LIBOR Loans outstanding on the
Effective Date that the Borrower has elected to have subject to such Specified
Derivatives Contract.


Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by, or at the direction of, any Loan Party or any other
Subsidiary to the Administrative Agent, any Issuing Bank or any Lender (other
than the content of any projections or other similar forward looking statements)
pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by, or at the
direction of, the Parent or PREIT prior to the Agreement Date and delivered to
the Administrative Agent, any Issuing Bank or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Parent and PREIT under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and at and as of the date of the occurrence of any Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.


Article VII. Affirmative Covenants
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.7.(b), all of the Lenders directly affected
thereby) shall otherwise consent in the manner provided for in Section 11.7.,
the Parent and each other Borrower, as applicable, shall comply with the
following covenants:


Section 7.1. Financial Reporting and Other Information.
(a)    The Parent shall furnish to the Administrative Agent for distribution to
each of the Lenders each of the following:


(i)    Quarterly Financial Statements. As soon as available and in any event
when the same is required to be filed with the Securities and Exchange
Commission, but in no event later than 45 days after the close of each of the
first, second and third fiscal quarters of the Parent, the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income and cash
flows of the Parent and its Subsidiaries for such period, and setting forth in
each case in comparative form the figures for the corresponding periods of the
previous fiscal year, all of which shall be accompanied by a statement signed by
the chief financial officer of the Parent on behalf of the Parent stating that,
in his or her opinion, such statements present fairly, in accordance with GAAP
and in all material respects, the consolidated financial position of the Parent
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year‑end audit adjustments).




79

--------------------------------------------------------------------------------





(ii)    Year-End Statements. As soon as available and in any event when the same
is required to be filed with the Securities and Exchange Commission, but in no
event later than 90 days after the end of each fiscal year of the Parent, the
audited consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
income and cash flows of the Parent and its Subsidiaries for such fiscal year,
setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be (a) accompanied by a statement
signed by the chief financial officer of the Parent on behalf of the Parent
stating that, in his or her opinion, such statements present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Parent and its Subsidiaries as at the date thereof and the result of operations
for such period and (b) certified by KPMG LLP or any other independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose opinion shall be unqualified, or if qualified, any
such qualification shall be satisfactory to the Administrative Agent, and who
shall have authorized the Parent to deliver such financial statements and
certification thereof to the Administrative Agent and the Lenders pursuant to
this Agreement.


(iii)    Compliance Certificate. At the time the financial statements are
furnished pursuant to the immediately preceding subsections (a)(i) and (a)(ii),
a certificate substantially in the form of Exhibit L (a “Compliance
Certificate”) executed on behalf of the Parent by the chief financial officer of
the Parent (A) setting forth as of the end of such quarterly accounting period
or fiscal year, as the case may be, the calculations required to establish
whether or not the Parent and each other Borrower, as applicable, were in
compliance with the covenants contained in Section 8.1., including, without
limitation, in each case, the reconciliation calculations and other calculations
utilized by the Parent to adjust the results set forth in the Parent’s financial
statements (which may include a consolidation of Variable Interest Entities) to
account for the Variable Interest Entities; and (B) stating that no Default or
Event of Default exists or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and, whether it is continuing
and the steps being taken by the Parent or PREIT with respect to such event,
condition or failure.


(iv)    Pricing Certificate. Prior to the Investment Grade Rating Date, at the
time the financial statements are furnished pursuant to subsections (a)(i) and
(a)(ii) above, a certificate in the form of Exhibit M setting forth at the end
of such quarterly accounting period or fiscal year, as the case may be, (A) the
calculations required to establish the ratio of Total Liabilities to Gross Asset
Value and (B) stating the corresponding Level of Applicable Margin with respect
to such ratio.


(v)    Reports from Accountants. Upon the request of the Administrative Agent,
copies of all reports, if any, submitted to the Parent or its Board of Trustees
by its independent public accountants including, without limitation, any
management report.


(vi)    Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports, proxy statements and other written information so mailed and promptly
upon the issuance thereof copies of all press releases issued by the Parent, any
other Borrower, any other Subsidiary or any other Loan Party; provided, however,
the Parent need not deliver any such information to the Administrative Agent so
long as the Parent makes such information generally available on its website
free of charge and the Parent notifies the Administrative Agent when any such
information has been posted to the Parent’s website.




80

--------------------------------------------------------------------------------





(vii)    Securities Filings. Within 10 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto and any
registration statements on Form S‑8 or its equivalent), reports on Forms 10‑K,
10‑Q and 8‑K (or their equivalents) and all other periodic reports which the
Parent, any other Borrower, any other Loan Party or any other Subsidiary shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange; provided, however,
the Parent need not deliver any such information to the Administrative Agent so
long as the Parent makes such information generally available on its website
free of charge and the Parent notifies the Administrative Agent when any such
information has been posted to the Parent’s website.


(viii)    Operating Summary; Rent Roll; Etc. At the time the year-end financial
statements are furnished pursuant to the immediately preceding subsection
(a)(ii), with respect to each Unencumbered Property (A) an operating summary
prepared in accordance with GAAP for the four fiscal quarters most recently
ended, including without limitation, a statement of NOI, (B) a current rent roll
for such Property, and (C)  such other information reasonably requested by the
Administrative Agent, in each case certified by a representative of the Parent
to be true and correct in all material respects. The Temporary Leases and Tower
Leases need not be shown on any such rent roll, but income therefrom shall be
included in any applicable operating summary as specialty leasing income or
otherwise; provided, however, that not more than 20 Business Days following the
Administrative Agent’s request, the Parent shall furnish to the Administrative
Agent a list for each Temporary Lease and Tower Lease, setting forth in detail
reasonably satisfactory to the Administrative Agent, the tenant party to such
Temporary Lease and such Tower Lease, the square feet of gross leasable area
leased thereunder, and the income therefrom that has been included in any
applicable operating summary as specialty leasing income or otherwise.


(ix)    Annual Budget and Plans of the Parent. No later than 15 days after the
beginning of each fiscal year of the Parent, projected balance sheets, operating
statements and cash flow budgets of the Parent and its Subsidiaries on a
consolidated basis for each quarter of such fiscal year, all itemized in
reasonable detail. The foregoing shall be accompanied by pro forma calculations,
together with detailed assumptions, required to establish whether or not the
Parent, and when appropriate its consolidated Subsidiaries, will be in
compliance with the covenants contained in Section 8.1. at the end of each
fiscal quarter of such fiscal year.


(x)    Report on Sources and Uses Funds. Within 20 Business Days of the
Administrative Agent’s request therefor (but not more frequently than once per
quarter so long as no Event of Default exists), a report in form and substance
reasonably satisfactory to the Administrative Agent detailing the Parent’s,
together with its Subsidiaries’, projected sources and uses of cash for the
period of four consecutive fiscal quarters immediately following the date of the
Administrative Agent’s request. Such sources shall include but not be limited to
excess operating cash flow, availability under this Agreement, unused
availability under committed development loans, unfunded committed equity and
any other committed sources of funds. Such uses shall include but not be limited
to cash obligations for binding acquisitions, unfunded development costs,
capital expenditures, debt service, overhead, dividends, maturing project loans,
hedge settlements and other anticipated uses of cash.


(xi)    Ownership, Investment and Recourse Share Calculations. Promptly upon the
request of the Administrative Agent (but not more frequently than quarterly so
long as no Event of Default exists), evidence of the Parent’s calculation of the
Ownership Share, Investment Share and Recourse Share with respect to each
Consolidation Exempt Entity, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent.




81

--------------------------------------------------------------------------------





(xii)    ERISA Notices. If any ERISA Event shall occur that individually, or
together with any other ERISA Event that has occurred, could reasonably be
expected to have a Material Adverse Effect, a certificate of the chief executive
officer or chief financial officer of the Parent setting forth details as to
such occurrence and the action, if any, which the Parent or applicable member of
the ERISA Group is required or proposes to take.


(xiii)    Litigation and Governmental Proceedings. To the extent the Parent or
PREIT is aware of the same, prompt notice of the commencement of any proceeding
or investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Parent, any
other Borrower, any other Loan Party or any other Subsidiary or any of their
respective properties, assets or businesses which, if determined or resolved
adversely to such Person, could reasonably be expected to have a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of the Parent, any other Borrower or any of the other
Subsidiaries are being audited.


(xiv)    Modification of Organizational Documents. At least five (5) Business
Days prior to the effectiveness thereof, a copy of any material amendment or
other material modification to the Trust Agreement, the Partnership Agreement,
the bylaws of PREIT-RUBIN, or other organizational documents of a Borrower.


(xv)    Material Adverse Change. Prompt notice of any change in the business,
assets, liabilities, financial condition, results of operations of the Parent,
any other Borrower, any other Loan Party or any other Subsidiary which has had
or could reasonably be expected to have Material Adverse Effect.


(xvi)    Default. Prompt notice of the occurrence of (i) any Default, or (ii)
Event of Default, or (iii) the occurrence of any event which constitutes or
which with the passage of time, the giving of notice, or otherwise, would
constitute an event of default by the Parent, any other Borrower, any other Loan
Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound.


(xvii)    Material Contracts. Promptly upon entering into any Material Contract
or Specified Derivatives Contact after the Agreement Date, a copy of such
Material Contract or Specified Derivatives Contract to the Administrative Agent.


(xviii)    Judgments. Prompt notice of (A) any order, judgment or decree in
excess of $1,000,000 having been entered against a Loan Party that owns or
leases an Unencumbered Property and (B) any other order, judgment or decree in
excess of $10,000,000 having been entered against the Parent, any other Borrower
or any Material Subsidiary or any of their respective properties or assets.


(xix)    Notice of Violations of Law. Any notification of a violation of any
Applicable Law or any inquiry regarding the same shall have been received by the
Parent, any other Borrower, any other Loan Party or any other Subsidiary from
any Governmental Authority, which could reasonably be expected to have a
Material Adverse Effect.


(xx)    Subsidiaries. Notice, within 45 days after the end of the quarter in
which it occurs, of the acquisition, incorporation or other creation of any
Subsidiary, the purpose for such


82

--------------------------------------------------------------------------------





Subsidiary, the nature of the assets and liabilities thereof and whether such
Subsidiary is a Wholly Owned Subsidiary of the Parent.


(xxi)    Notice of Violation of Environmental Laws. Promptly, and in any event
within 10 Business Days after a Responsible Officer of the Parent or PREIT
obtains knowledge thereof, the Parent or PREIT, as applicable, shall provide the
Administrative Agent with written notice of the occurrence of any of the
following: (i) the Parent, any other Borrower, any other Loan Party or any other
Subsidiary shall receive notice that any violation of or noncompliance with any
Environmental Law has or may have been committed or is threatened; (ii) the
Parent, any other Borrower, any other Loan Party or any other Subsidiary shall
receive notice that any administrative or judicial complaint, order or petition
has been filed or other proceeding has been initiated, or is about to be filed
or initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) the Parent, any other Borrower, any other Loan Party or any other
Subsidiary shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Parent, any other Borrower, any other Loan Party or any other
Subsidiary shall receive notice of any other fact, circumstance or condition
that could reasonably be expected to form the basis of an environmental claim,
and the matters referred to in such notice(s) under clauses (i) through (iv),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


(xxii)    Credit Rating. At all times after the Investment Grade Rating Date,
promptly upon any change in the Parent’s Credit Rating from any Rating Agency, a
certificate of a Responsible Officer of the Parent stating that such Credit
Rating has changed and the new Credit Rating that is in effect.


(xxiii)    Other Information, Etc. From time to time and promptly upon each
request, (x) such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations of the Parent, any other Borrower,
any other Loan Party or any other Subsidiary as the Administrative Agent (or any
Lender through the Administrative Agent) may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the Patriot Act or other applicable anti-money laundering
laws.


(xxiv)    Beneficial Ownership Certification. The Borrower will promptly notify
the Administrative Agent and each Lender of any change in the information
provided in the Beneficial Ownership Certification, if required to be delivered
hereunder, that would result in a change to the list of beneficial owners
identified in parts (c) or part (d) of such certification.


(b)    Electronic Delivery of Certain Information.


(i)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov or
a website sponsored or hosted by the Administrative Agent or the Borrower)
provided that (A) the foregoing shall not apply to notices to any Lender
pursuant to Article II. and (B) any Lender has not notified the Administrative


83

--------------------------------------------------------------------------------





Agent or Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent, the
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance the Parent shall be required to provide
paper copies of the certificate required by Section 7.1.(a)(iii) to the
Administrative Agent (absent consent otherwise from the Administrative Agent),
and shall deliver paper copies of any documents to the Administrative Agent or
to any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Parent or any
other Borrower with any such request for delivery. Each Lender shall be solely
responsible for requesting delivery to it of paper copies and maintaining its
paper or electronic documents.


(ii)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower and/or
the Lenders by the Administrative Agent.


(c)    USA Patriot Act Notice; Compliance. The USA Patriot Act of 2001 (Public
Law 107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties, to provide to
such Lender, such Loan Party’s name, address, tax identification number and/or
such other identification information as shall be necessary for such Lender to
comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.


(d)    Public/Private Information. The Borrower shall cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrower. Documents required
to be delivered pursuant to the Loan Documents shall be delivered by or on
behalf of the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Parent, any other Borrower and the other
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws, as “Public Information” and (b) that are not
Public Information as “Private Information”.


Section 7.2. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 8.5., the Borrower shall preserve
and maintain, and cause each other Loan Party and each other Subsidiary to
preserve and maintain, its respective existence, rights, franchises, licenses
and privileges in the jurisdiction of its incorporation or formation and qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its


84

--------------------------------------------------------------------------------





properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.


Section 7.3. Compliance with Applicable Law.
The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance with
the Anti-Corruption Laws and applicable Sanctions by the Borrower, its
Subsidiaries, their respective directors, officers, employees, Affiliates and
agents and representatives of the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from this Agreement.


Section 7.4. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its properties, including, but not limited to,
all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear and casualty excepted,
and (b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times except where the failure to do any of the foregoing under
clauses (a) and (b) herein could not reasonably be expected to have a Material
Adverse Effect.


Section 7.5. Conduct of Business.
The Borrower shall at all times carry on, and, except as permitted under Section
8.5., cause each of their respective Subsidiaries to carry on, its respective
businesses as described in Section 6.1.(t).


Section 7.6. Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance with insurance carriers with a financial strength rating of
A- or better by S&P (the “Required Financial Rating”) against such risks and in
such amounts as is customarily maintained by similar businesses or as may be
required by Applicable Law; provided, however, that if at any time an insurance
carrier with whom any Borrower, any other Loan Party or any other Subsidiary is
maintaining insurance is downgraded so that it no longer has the Required
Financial Rating, such Borrower, such other Loan Party or such other Subsidiary
shall have until the date that is 180 days after such downgrade to obtain
insurance with an insurance carrier that has the Required Financial Rating. The
Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby and insurance certificates, in form acceptable to the
Administrative Agent, providing that the insurance coverage required under this
Section (including without limitation, both property and liability insurance) is
in full force and effect.


Section 7.7. Payment of Taxes and Claims.
The Borrower shall pay or discharge, and cause each other Loan Party and each
other Subsidiary to pay and discharge, when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of


85

--------------------------------------------------------------------------------





materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person, except in each case, any such non-payment or failure
to discharge which could not reasonably be expected to have a Material Adverse
Effect; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Borrower, such other Loan Party or such other Subsidiary, as
applicable, in accordance with GAAP.


Section 7.8. Books and Records; Visits and Inspections.
The Borrower will keep, and will cause each other Loan Party and each other
Subsidiary to keep, proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities. The Borrower will permit, and will cause each
Subsidiary to permit, representatives of the Administrative Agent or any Lender
to visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants in the Borrower’s presence prior to
an Event of Default, all at such reasonable times during business hours and as
often as may reasonably be desired and so long as no Event of Default shall have
occurred and be continuing, with reasonable notice and, at any time after the
occurrence and during the continuance of a Default or Event of Default, all at
the Borrower’s expense.


Section 7.9. Use of Proceeds.
The Borrower will use the proceeds of Loans (i) to finance, on the Effective
Date, the repayment of all indebtedness, liabilities and obligations owing by
the Loan Parties under the 2014 Five-Year Term Loan Agreement and the 2015
Five-Year Term Loan Agreement, (ii) for the payment of development or
redevelopment costs, and (iii) for working capital and general corporate
purposes of the Borrower and the other Subsidiaries. The Borrower shall only use
Letters of Credit for the same purposes for which it may use proceeds of Loans.




Section 7.10. Environmental Matters.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Borrower shall, and shall cause
each other Loan Party and each other Subsidiary to, promptly take all actions
necessary for it and for the Properties to comply with all Environmental Laws
and all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws, where the failure to comply could reasonably be expected to
have Material Adverse Effect. The Borrower shall, and shall cause the other Loan
Parties and the other Subsidiaries to, promptly take all actions necessary to
prevent the imposition of any Liens on any of the Properties arising out of or
related to any Environmental Laws that could reasonably be expected to have a
Material Adverse Effect. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender, nor shall
anything in this Section create rights in third parties or impose obligations or
costs on the Borrower or the other Loan Parties to third parties.




86

--------------------------------------------------------------------------------





Section 7.11. Further Assurances.
At the Borrower’s cost and expense, upon request of the Administrative Agent,
the Borrower shall, and shall cause the other Loan Parties to, duly execute and
deliver or cause to be duly executed and delivered, to the Administrative Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.


Section 7.12. Material Contracts.
Each Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract and no Borrower shall, nor shall any
Borrower permit any other Loan Party or any other Subsidiary to, do or knowingly
permit to be done anything to impair materially the value of any of the Material
Contracts.


Section 7.13. REIT Status.
The Parent shall at all times maintain its status as a REIT.


Section 7.14. Exchange Listing.
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.


Section 7.15. Guarantors; Release of Guarantors.
(a)    Generally.


(i)    Subject to subsection (d) below, at all times prior to the Parent
providing written notice to the Administrative Agent that the Parent has
received an Investment Grade Rating from at least (A) S&P and Moody’s or (B) S&P
or Moody’s and any other Rating Agency (the date of the Administrative Agent’s
receipt of such notice, the “Guarantor Requirement Change Date”), the Parent
shall cause (1) each Significant Subsidiary (other than an Excluded Subsidiary),
(2) each Subsidiary that owns or leases an Unencumbered Property and (3) each
Subsidiary (other than a Borrower) that owns, directly or indirectly, a
Subsidiary described in the immediately preceding clause (2), in each case, that
is not already a Guarantor to execute and deliver to the Administrative Agent an
Accession Agreement to the Guaranty, together with the other items required to
be delivered under the immediately following subsection (c).


(ii)    Subject to subsection (d) below, on and at all times after the Guarantor
Requirement Change Date, the Parent shall cause any Subsidiary (other than an
Excluded Subsidiary) that is not already a Guarantor and to which any of the
following conditions applies to execute and deliver to the Administrative Agent
an Accession Agreement to the Guaranty (or if the Guaranty has previously been
terminated because all Guarantors party to it have been released pursuant to
subsection (d) below, a Guaranty), together with the other items required to be
delivered under the immediately following subsection (c):




87

--------------------------------------------------------------------------------





(A)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of a Borrower or any other Subsidiary of a Borrower (other than
Indebtedness under Guarantees which are solely Guarantees of performance and not
of payment and other Guarantees of such Person for liabilities arising from
Nonrecourse Exceptions); or


(B)    (1) such Subsidiary owns any Unencumbered Property and (2) such
Subsidiary, or any other Subsidiary that directly or indirectly owns any Equity
Interests in such Subsidiary, has incurred, acquired or suffered to exist any
Indebtedness other than Nonrecourse Indebtedness.


Any such Accession Agreement (or Guaranty, as applicable) and the other items
required under such subsection (b) must be delivered to the Administrative Agent
no later than 45 days following the last day of the Parent’s fiscal quarter
during which any of the above conditions first applies to a Subsidiary;
provided, however, prior to the Guarantor Requirement Change Date, the NOI of a
Property owned by a Subsidiary that is not already a Guarantor shall not be
included in any calculation of Unencumbered NOI or Unencumbered Debt Yield
unless and until such Subsidiary executes and delivers to the Administrative
Agent an Accession Agreement (or Guaranty, as applicable) and the other items
required to be delivered under the immediately following subsection (c).


(b)    Other Guarantors. The Parent may, at its option, cause any other Person
that is not already a Guarantor to become a Guarantor by causing such Person to
execute and deliver to the Administrative Agent an Accession Agreement to the
Guaranty, together with the other items required to be delivered under the
immediately following subsection (c).


(c)    Required Deliveries. Each Accession Agreement (or Guaranty, as
applicable) delivered by a Subsidiary required to become a Guarantor under the
immediately preceding subsection (a) (each, a “New Guarantor”) shall be
accompanied by (i) the items that would have been delivered under
Sections 5.1.(a)(iv) through (ix) and (xiv) if such New Guarantor had been a
Guarantor on the Agreement Date; (ii) if such New Guarantor is not a Wholly
Owned Subsidiary, a written acknowledgement of all Persons (other than Loan
Parties) holding Equity Interests in such New Guarantor, pursuant to which such
Persons acknowledge and consent to the Guaranty made by such New Guarantor and
(iii) such other documents and instruments as the Administrative Agent may
reasonably request.


(d)    Release of Certain Guarantors. The Borrower may request in writing that
the Administrative Agent release a Guarantor from the Guaranty if (i) such
Guarantor is not, or immediately upon its release will not be, required to be a
party to the Guaranty under the immediately preceding subsection (a) because of
events or transactions not otherwise prohibited under any of the Loan Documents,
(ii) no Event of Default shall then be in existence or would occur as a result
of such release and (iii) the representations and warranties made or deemed made
by the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct on and as of the date of such request
and after giving effect to such release with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. Together with any such request, the
Borrower shall deliver to the Administrative Agent a certificate signed by the
chief financial officer of the Parent certifying that the conditions set forth
in immediately preceding clauses (i), (ii) and (iii) will be true and correct
upon the release of such Guarantor. No later than 10 Business Days (or such
shorter period as may be agreed to in writing by the Administrative Agent in its
sole discretion) following the Administrative Agent’s receipt of such written
request and the related certificate, and so long as the conditions set forth in
immediately preceding clauses (i), (ii) and (iii) will be true and correct, the
release shall be effective and Administrative Agent shall execute and deliver,
at the sole cost and expense of the Borrower, such documents as the Borrower


88

--------------------------------------------------------------------------------





may reasonably request to evidence such release. For the avoidance of doubt,
this subsection (d) shall also apply to any request by the Borrower to release
any Guarantor on or about the Guarantor Requirement Change Date.


Section 7.16. Release of PREIT-RUBIN, Inc. as Borrower.
PREIT-RUBIN may request in writing that the Administrative Agent release it as a
Borrower (but not as a Guarantor unless otherwise permitted by Section
7.15.(d)), so long as (a) the Parent delivers a certificate signed by the chief
financial officer of the Parent certifying that no Event of Default then exists
or would occur as a result of such release and (b) effective upon its release as
a Borrower, PREIT-RUBIN will be released as a “Borrower” under the 2014
Seven-Year Term Loan Agreement and under any other then existing Unsecured
Indebtedness of PREIT and/or the Parent. No later than 5 Business Days following
the Administrative Agent’s receipt of such written request and the related
certificate, and so long as the conditions set forth above will be satisfied,
the release shall be effective and the Administrative Agent shall execute and
deliver, at the sole cost and expense of the Borrower, such documents as the
Borrower may reasonably request to evidence such release. Upon the effectiveness
of such release, the defined term “Borrower” as used in the Loan Documents shall
mean PREIT and the Parent and their respective successors and permitted assigns.


Article VIII. Negative Covenants
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.7.(b), all of the Lenders directly affected
thereby) shall otherwise consent in the manner set forth in Section 11.7., each
Borrower, as applicable, shall comply with the following covenants:


Section 8.1. Financial Covenants.
(a)    Minimum Tangible Net Worth. The Parent shall not permit its Tangible Net
Worth determined on a consolidated basis at the end of any fiscal quarter to be
less than (i) $ 1,463,196,000, plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected at any time after March 31, 2018 by the Parent or any of its
Subsidiaries to any Person other than the Parent or any of its Subsidiaries (in
the case of any Equity Issuance effected by a Subsidiary, the amount of such Net
Proceeds shall be appropriately adjusted to account for minority interests
consistent with GAAP). Net Proceeds from the following Equity Issuances shall be
excluded from the immediately preceding clause (ii): (x) Equity Issuances of
Equity Interest of the Parent made after March 31, 2018 solely in exchange for
(A) other Equity Interest of the Parent or (B) common operating units of PREIT
and (y) Equity Issuances to employees and trustees of the Parent and its
Subsidiaries as part of a stock bonus plan, restricted stock plan or similar
plan but only to the extent neither the Parent nor any Subsidiary received cash
in connection with any such Equity Issuance.


(b)    Ratio of Total Liabilities to Gross Asset Value. The Parent shall not
permit the ratio of (i) Total Liabilities of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Gross Asset Value of the Parent and
its Subsidiaries determined on a consolidated basis, to exceed 0.60 to 1.0 at
any time; provided, however, that if such ratio is greater than 0.60 to 1.0 but
is not greater than 0.625 to 1.0, then such failure to comply with the foregoing
covenant shall not constitute a Default or an Event of Default and the Borrower
shall be deemed to be in compliance with this subsection (b) so long as (1) such
ratio does not exceed 0.60 to 1.0 for a period of more than two consecutive
fiscal quarters and (2) such ratio has not exceeded 0.60 to 1.0 more than two
times during the term of this Agreement; provided, further, however, in no event
shall such ratio exceed 0.625 to 1.0 at any time.




89

--------------------------------------------------------------------------------





(c)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit
the ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries determined
on a consolidated basis for the period of four consecutive fiscal quarters most
recently ended to (ii) Fixed Charges of the Parent and its Subsidiaries
determined on a consolidated basis for such period, to be less than 1.50 to
1.00.


(d)    Unencumbered Debt Yield. The Parent shall not permit the Unencumbered
Debt Yield to be less than (a) 11.0% from the Effective Date through and
including June 30, 2020, (b) 11.25% any time after June 30, 2020 through and
including June 30, 2021 and (c) 11.50% at any time thereafter.


(e)    Ratio of Unencumbered NOI to Unsecured Interest Expense. The Parent shall
not permit the ratio of (i) Unencumbered NOI to (ii) Unsecured Interest Expense
of the Parent and its Subsidiaries determined on a consolidated basis for the
applicable period of determination of Unencumbered NOI, to be less than 1.75 to
1.00 for any such period.


(f)    Ratio of Secured Indebtedness to Gross Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Gross Asset Value, to be greater than
0.60 to 1.00 at any time.


For purposes of determining compliance with immediately preceding subsections
(e) and (f), the Indebtedness of the Parent shall include the greater of the
Parent’s Recourse Share or Investment Share of the Indebtedness of the Parent’s
Consolidation Exempt Entities.


Section 8.2. Restricted Payments.
The Borrower will not declare or make, or permit any other Subsidiary to declare
or make any Restricted Payment; provided, however that the Parent, each other
Borrower and the other Subsidiaries may declare and make the following
Restricted Payments so long as no Default or Event of Default would result
therefrom:


(a)    PREIT may declare and pay cash dividends to the Parent and other holders
of limited partnership interests in PREIT in any fiscal year of the Parent to
the extent necessary for the Parent to distribute, and the Parent may so
distribute, cash dividends to its shareholders with respect to such period, in
an aggregate amount not to exceed (i) with respect to any Preferred Stock, the
dividends payable on such Preferred Stock in accordance with the terms of such
Preferred Stock and (ii) with respect to its common shareholders, the greater of
(x) 95.0% of Funds From Operations of the Parent and its Subsidiaries for such
period and (y) 110.0% of the Parent’s REIT Taxable Income for such period unless
necessary for the Parent to remain in compliance with Section 7.13.;


(b)    the Parent may acquire limited partnership interests in PREIT for common
stock of the Parent, and the Parent and PREIT may acquire limited partnership
interests in PREIT for cash in an amount not to exceed $250,000 in the aggregate
in any calendar year for such limited partnership acquisitions made by the
Parent and PREIT;


(c)    the Parent, PREIT and their Subsidiaries may make cash distributions to
their respective shareholders to avoid any liability for taxes imposed under
Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code;


(d)    Subsidiaries may make Restricted Payments to the Parent, PREIT or any
other Subsidiary; and




90

--------------------------------------------------------------------------------





(e)    the Parent may make cash payments to repurchase outstanding Equity
Interests of the Parent.


Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Parent and PREIT shall not, and shall
not permit any other Subsidiary to, make any Restricted Payments to any Person
whatsoever other than cash dividends from Subsidiaries (directly or indirectly
through intermediate Subsidiaries) to PREIT and from PREIT to the Parent and
other holders of limited partnership interests in PREIT in any year to the
extent necessary for the Parent to distribute, and the Parent may so distribute,
cash dividends to its shareholders (including without limitation, dividends with
respect to Preferred Stock) with respect to such period, in an aggregate amount
not to exceed the amount required to be distributed for the Parent to remain in
compliance with Section 7.13. Notwithstanding the foregoing, if a Default or
Event of Default specified in Section 9.1.(a), Section 9.1.(e) or
Section 9.1.(f) shall have occurred and be continuing, or if as a result of the
occurrence of any other Event of Default the Obligations have been accelerated
pursuant to Section 9.2.(a), the Parent and PREIT shall not, and shall not
permit any other Subsidiary to, make any Restricted Payments to any Person
whatsoever other than to the Borrower or any Subsidiary.


Section 8.3. Liens; Negative Pledge.
(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 8.1.


(b)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which the Parent, any other
Borrower, such other Loan Party or such other Subsidiary, as applicable, may
create, incur, assume, or permit or suffer to exist under this Agreement,
(y) which Indebtedness is secured by a Lien permitted to exist under the Loan
Documents, and (z) which prohibits the creation of any other Lien on only the
property securing such Indebtedness, (ii) an agreement relating to the sale of a
Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale, (iii) the 2014 Seven-Year Term Loan Agreement or (iv) any
other agreement that evidences Unsecured Indebtedness which contains
restrictions on encumbering assets that are not more restrictive than those
restrictions contained in the Loan Documents.


Section 8.4. Restrictions on Intercompany Transfers.
The Borrower shall not create or otherwise cause or suffer to exist or become
effective, or permit any other Loan Party or other Subsidiary (other than an
Excluded Subsidiary) to create or otherwise cause or suffer to exist or become
effective, any consensual encumbrance or restriction of any kind on the ability
of such Subsidiary to: (i) pay dividends or make any other distribution on any
of such Subsidiary’s capital stock or other equity interests owned by the
Borrower or such Subsidiary of the Borrower; (ii) pay any Indebtedness owed to
the Borrower or any Subsidiary; (iii) make loans or advances to the Borrower or
any Subsidiary; or (iv) transfer any of its property or assets to the Borrower
or any Subsidiary; provided, however that the Borrower or any such Subsidiary
may have provision for preferred, priority or guaranteed payments to a
co-venturer in a joint venture of such Subsidiary. Notwithstanding anything to
the contrary in the foregoing sentence, the restrictions in (x) this Section
shall not apply to any provision


91

--------------------------------------------------------------------------------





of any Guaranty entered into by the Parent, any other Borrower, any other Loan
Party or any other Subsidiary to Guarantee the obligations and liabilities of
any Subsidiary, which provision subordinates any rights of the Parent, any other
Borrower, any other Loan Party or any other Subsidiary to payment from such
Subsidiary to the payment in full of the obligations and liabilities that are
Guaranteed pursuant to the terms of such Guaranty, (y) clauses (i) and (iv) of
this Section shall not apply to any applicable prohibitions contained in an
agreement evidencing any Secured Indebtedness of a Borrower or a Guarantor and
(z) this Section shall not apply to any applicable prohibitions contained in (1)
any Loan Document, (2) the 2014 Seven-Year Term Loan Agreement or (3) any other
agreement that evidences Unsecured Indebtedness which contains prohibitions on
the actions described above that are not more restrictive than those
prohibitions contained in the Loan Documents.


Section 8.5. Mergers, Acquisitions and Sales of Assets.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to: (i) engage in any transaction of merger or consolidation; (ii)
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution); (iii) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired or (iv) acquire
any of the assets of, or make an Investment in, any other Person; unless the
following conditions in clauses (a)-(c) are satisfied:


(a)    either (x) a Default or Event of Default would not result therefrom
immediately following the consummation thereof or (y) if any Default or Event of
Default exists immediately prior thereto, or would exist immediately thereafter
or after giving effect thereto, then (i) in the case of any transaction referred
to in any of the preceding clauses (i) through (iii) resulting in a Disposition,
the book value of the assets subject to such Disposition, together with the book
value of all other assets subject to Dispositions made during the period of
existence of such Default or Event of Default, would not, in the aggregate,
exceed a Substantial Amount (determined as of the date on which such Default or
Event of Default came into existence) and (ii) in the case of any transaction
referred to in the preceding clause (iv) the book value of such assets or such
Investment, together with the book value of all other assets acquired and
Investments made during the period of existence of such Default or Event of
Default, would not, in the aggregate, exceed a Substantial Amount (determined as
of the date on which such Default or Event of Default came into existence);


(b)    in the case of:


(i)    a consolidation or merger involving a Borrower, such Borrower shall be
the survivor thereof; provided, however, PREIT and PREIT‑RUBIN may merge or
consolidate with each other or with the Parent so long as (i) immediately prior
to such consolidation or merger no Default or Event of Default is or would be in
existence, (ii) the Borrower shall have given the Administrative Agent at least
10 Business Days’ prior written notice of such consolidation or merger, such
notice to include a certification as to the matters described in the immediately
preceding clause (i), and (iii) in the case of a consolidation or merger
involving the Parent, the Parent shall be the survivor thereof; or


(ii)    consolidation or merger involving a Loan Party other than a Borrower
(excluding a Disposition of a Loan Party by way of merger or consolidation which
Disposition is not prohibited by this Agreement), either such Loan Party shall
be the survivor thereof, or if not, (x) the survivor thereof is a Person
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia, (y) the survivor thereof expressly assumes


92

--------------------------------------------------------------------------------





all the obligations of such Loan Party under the Loan Documents to which such
Loan Party is a party by executing and delivering to the Administrative Agent
such documents, instruments and agreements as the Administrative Agent may
reasonably require and (z) the Administrative Agent shall have received such
other instruments, documents, agreements, certificates and opinions as the
Administrative Agent may reasonably request; and


(c)    in the case of the acquisition, Investment or sale of a Substantial
Amount of assets, the Parent shall have given the Administrative Agent and the
Lenders at least 30 days prior written notice of such, acquisition, Investment
or sale, such notice to be accompanied by a Compliance Certificate, calculated
on a pro forma basis, evidencing the continued compliance by the Borrower with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Section 8.1.,
after giving effect to such acquisition, Investment or sale.


Notwithstanding the foregoing, (x) the Borrower, the other Loan Parties and the
other Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business,
(y) the Borrower and the other Loan Parties may sell, transfer or dispose of
assets among themselves and (z) Subsidiaries that are not Loan Parties may sell,
transfer or dispose of assets among themselves and to any of the Loan Parties.


Section 8.6. Fiscal Year.
The Borrower shall not, and shall not permit any Material Subsidiary to, change
its fiscal year from that in effect as of the Agreement Date.


Section 8.7. Modifications of Organizational Documents and Material Contracts.
No Borrower shall amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, bylaws, declaration of trust, partnership
agreement or other applicable organizational documents, including without
limitation the Trust Agreement and the Partnership Agreement, unless such
amendment, supplement, restatement or other modification could not reasonably be
expected to have in a Material Adverse Effect. The Borrower shall not enter
into, and shall not permit any Subsidiary or other Loan Party to enter into, any
amendment or modification to any Material Contract that could reasonably be
expected to have a Material Adverse Effect.


Section 8.8. Transactions with Affiliates.
The Borrower shall not permit to exist or enter into, and will not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of such Borrower, such other Loan Party or such other Subsidiary and upon fair
and reasonable terms which are no less favorable to such Borrower, such other
Loan Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate, (b) transactions
between or among the Loan Parties and (c) transactions with an Affiliate
existing on the Agreement Date that are not otherwise permitted under the
immediately preceding clauses (a) and (b).


Section 8.9. Environmental Matters.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport,


93

--------------------------------------------------------------------------------





remove, dispose of or clean up any Hazardous Materials on, under or from the
Properties in violation of any Environmental Law or in a manner that could
reasonably be expected to lead to any environmental claim or pose a risk to
human health, safety or the environment that could reasonably be expected to
have a Material Adverse Effect. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.


Section 8.10. ERISA Exemptions.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not, and shall
not permit any other member of the ERISA Group to, cause or permit to occur any
ERISA Event if such ERISA Event could reasonably be expected to have a Material
Adverse Effect.


Section 8.11. Derivatives Contracts.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by such Borrower, such
other Loan Party or such other Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by a Borrower, other Loan Party or other
Subsidiary.


Section 8.12. Total Assets Owned by Borrower and Guarantors.
Prior to the Guarantor Requirement Change Date, the Borrower shall not permit
the amount of Gross Asset Value attributable to assets directly owned by the
Borrower and the Guarantors to be less than 95% of Adjusted Gross Asset Value at
any time.


Section 8.13. Use of Proceeds.
The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any of its of their respective directors, officers, employees and
agents to, use any proceeds of the Loans or any Letter of Credit to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock. The
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any proceeds of the Loans or any Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.




Article IX. Default
Section 9.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:




94

--------------------------------------------------------------------------------





(a)    Default in Payment.


(i)    The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of, or any interest on, any of the Loans, or shall fail
to pay any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document; or


(ii)    Any other Loan Party shall fail to pay when due any payment obligation
owing by such Loan Party under any Loan Document to which it is a party and in
the case of this clause (ii) only, any such failure shall continue for a period
of 5 calendar days thereafter.


(b)    Default in Performance.


(i)    The Borrower shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 7.1.(a)(xvi), Section 7.2. (solely with respect to maintaining the
existence of a Borrower) or Article VIII.; or


(ii)    The Borrower or any other Loan Party shall fail to perform or observe
any term, covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party and not otherwise mentioned in this
Section and such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which the Parent or PREIT obtains knowledge of such
failure or (y) the date upon which the Parent or PREIT has received written
notice of such failure from the Administrative Agent; provided, however, that if
any such failure referred to in this clause (ii) is reasonably capable of being
cured but not within such 30‑day period and the Borrower has in good faith
commenced to cure such failure prior to the expiration of such 30‑day period and
continues to diligently prosecute such cure, no Event of Default shall be deemed
to have occurred unless such failure has not been cured within 30 calendar days
after the last day of such initial 30‑day period;


(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Borrower or any other Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement (other than forward looking
statements) at any time furnished by, or at the direction of, any Borrower or
any other Loan Party to the Administrative Agent, any Issuing Bank or any
Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made.


(d)    Indebtedness Cross‑Default.


(i)    Any Borrower, any other Loan Party, any other Subsidiary shall fail to
pay when due and payable the principal of, or interest on, any Indebtedness
(other than the Loans) having an aggregate outstanding principal amount (or in
the case of any Derivatives Contract, having a Derivatives Termination Value) of
$25,000,000 or more (or $250,000,000 or more in the case of Nonrecourse
Indebtedness) (“Material Indebtedness”), and in any such case such failure shall
continue beyond any applicable notice and cure periods; or


(ii)    The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such
Indebtedness or any Material Indebtedness shall have been required to be prepaid
or repurchased prior to the stated maturity thereof; or


95

--------------------------------------------------------------------------------







(iii)    Any other event shall have occurred and be continuing which would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; provided that this clause (iii) shall not apply to any Material
Indebtedness with respect to which an Unconsolidated Affiliate of the Parent is
the primary obligor and with respect to which the Parent, another Borrower or
any other Subsidiary has provided a Guaranty unless the holder of such Material
Indebtedness has demanded payment of such Material Indebtedness from the Parent,
another Borrower or any other Subsidiary or has taken any action described in
the foregoing clause (ii); or


(iv)    An Event of Default under and as defined in the 2014 Seven-Year Term
Loan Agreement shall occur.


(e)    Voluntary Bankruptcy Proceeding. Any Borrower, any Material Subsidiary,
any Subsidiary that owns or leases an Unencumbered Property or any other
Subsidiary (other than an Excluded Subsidiary) that does not own or lease an
Unencumbered Property (other than any such Subsidiary that, together with all
other Subsidiaries (other than Excluded Subsidiaries) that do not own or lease
any Unencumbered Property and that are then subject to a bankruptcy proceeding
or other proceeding or condition described in this subsection or the immediately
following subsection, does not account for more than $25,000,000 of Gross Asset
Value) shall: (i) commence a voluntary case under the Bankruptcy Code, as
amended or other federal bankruptcy laws (as now or hereafter in effect);
(ii) file a petition seeking to take advantage of any other Applicable Laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Borrower, any Material Subsidiary, any Subsidiary that
owns or leases an Unencumbered Property or any other Subsidiary (other than an
Excluded Subsidiary) that does not own or lease an Unencumbered Property (other
than any such Subsidiary that, together with all other Subsidiaries (other than
Excluded Subsidiaries) that do not own or lease any Unencumbered Property and
that are then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately preceding subsection,
does not account for more than $25,000,000 of Gross Asset Value) in any court of
competent jurisdiction seeking: (i) relief under the Bankruptcy Code, as amended
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding‑up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
days, or an order granting the relief requested in such case or proceeding
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.




96

--------------------------------------------------------------------------------





(g)    Revocation of Loan Documents. Any Borrower or any other Loan Party shall
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any material provision
of any Loan Document or the Fee Letter shall cease to be in full force and
effect (except as a result of the express terms thereof).


(h)    Judgment. A judgment or order for the payment of money shall be entered
against any Borrower, any Material Subsidiary, any Subsidiary that owns or
leases an Unencumbered Property or any other Subsidiary (other than an Excluded
Subsidiary) that does not own or lease an Unencumbered Property (other than any
such Subsidiary that, together with all other Subsidiaries (other than Excluded
Subsidiaries) that do not own or lease any Unencumbered Property and that have
judgments or orders for the payment of money entered against them, does not
account for more than $25,000,000 of Gross Asset Value) by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, bonded over, stayed or dismissed through appropriate
appellate proceedings (provided however, that if a bond has been issued in favor
of the claimant or other Person obtaining such judgment or order, the issuer of
such bond shall have executed an agreement in form and substance satisfactory to
the Administrative Agent pursuant to which the issuer of such bond waives any
Lien it may have on the assets of any such Person), and (ii) either (A) the
amount for which the insurer has denied liability exceeds, individually or
together with all other such judgments or orders entered against the Borrower,
the other Loan Parties and the other Subsidiaries, $25,000,000 (or $250,000,000
or more if the judgment or order for the payment of money directly relates to
Nonrecourse Indebtedness and is itself nonrecourse) in amount or (B) could
reasonably be expected to have a Material Adverse Effect.


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of any Borrower, any Material Subsidiary,
any Subsidiary that owns or leases an Unencumbered Property or any other
Subsidiary (other than an Excluded Subsidiary) that does not own or lease an
Unencumbered Property (other than any such Subsidiary that, together with all
other Subsidiaries (other than Excluded Subsidiaries) that do not own or lease
any Unencumbered Property and that have a warrant, writ of attachment, execution
or similar process issued against any property of such Person, does not account
for more than $25,000,000 of Gross Asset Value), which exceeds, individually or
together with all other such warrants, writs, executions and processes,
$25,000,000 (or $250,000,000 or more if the warrant, writ of attachment,
execution or similar process directly relates to Nonrecourse Indebtedness and is
itself nonrecourse) in amount and such warrant, writ, execution or process shall
not be paid, discharged, vacated, stayed or bonded for a period of 30 days;
provided however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ of attachment, execution or process,
the issuer of such bond shall have executed an agreement in form and substance
satisfactory to the Administrative Agent pursuant to which the issuer of such
bond subordinates its right of reimbursement or subrogation to the Obligations
and waives any Lien it may have on the assets of any Borrower, any other Loan
Party or any other Subsidiary.


(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or


(ii)    The “benefit obligation” of all Benefit Plans exceeds the “fair market
value of plan assets” for such Benefit Plans by more than $25,000,000, all as
determined, and with such terms defined, in accordance with Statement of
Financial Accounting Standards No. 158.


97

--------------------------------------------------------------------------------





(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents;


(i)
Change of Control.



(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35.0% of the total voting power of the then
outstanding voting shares of the Parent other than such Persons who are, as of
the Agreement Date, current officers or trustees of the Parent, or Affiliates of
current officers or trustees of the Parent; or


(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Trustees of the Parent (together with any new trustees whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Trustees of the Parent then in
office; or


(iii)    The Parent or a Wholly Owned Subsidiary of the Parent that is a
Guarantor shall cease (A) to be the sole general partner of PREIT or (B) to own
and control, directly or indirectly, at least 80.0% (or such lesser percentage
not less than 70.0% as may be acceptable to the Administrative Agent) of all
partnership interests of PREIT.


(m)    Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 30 consecutive days beyond the coverage period of any applicable
business interruption insurance, the cessation or substantial curtailment of
revenue producing activities of any Borrower, any other Loan Party and any other
Subsidiary taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect.


Section 9.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 9.1.(e) or 9.1.(f), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (2) an amount equal to
the Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (3) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents, shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower, and, (B) the Commitments, the Swingline
Commitment, the obligation of the Lenders to make Loans


98

--------------------------------------------------------------------------------





hereunder, and the obligation of the Issuing Banks to issue Letters of Credit
hereunder, shall all immediately and automatically terminate.


(ii)    Optional. If any other Event of Default shall have occurred and be
continuing, the Administrative Agent may, and at the direction of the Requisite
Lenders shall: (A) declare (1) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (2) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account,
and (3) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower and (B) terminate the Commitments, the Swingline Commitment, the
obligation of the Lenders to make Loans hereunder, and the obligation of the
Issuing Banks to issue Letters of Credit hereunder.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights and remedies under or in respect of any and all of the other Loan
Documents.


(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations, or the solvency of any party bound for its
payment, to take possession of all or any portion of the property and/or the
business operations of the Borrower and its Subsidiaries and to exercise such
power as the court shall confer upon such receiver.


(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with the prompt notice to the Administrative
Agent, but without the approval or consent of or other action by the
Administrative Agent or the Lenders, and without limitation of other remedies
available to such Specified Derivatives Provider under contract or Applicable
Law, to undertake any of the following: (a) to declare an event of default,
termination event or other similar event under any Specified Derivatives
Contract and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) to determine net termination amounts in respect of any and
all Specified Derivatives Contracts in accordance with the terms thereof, and to
set off amounts among such contracts, (c) to set off or proceed against deposit
account balances, securities account balances and other property and amounts
held by such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any other Loan Party or other Subsidiary to enforce or
collect net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.




99

--------------------------------------------------------------------------------





Section 9.3. Remedies Upon Default.
Upon the occurrence of a Default specified in Section 9.1.(f), the Commitments,
the Swingline Commitment and the obligations of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.


Section 9.4. Marshaling; Payments Set Aside.
None of the Administrative Agent, any Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or Specified Derivatives Obligations. To the extent that
any Loan Party makes a payment or payments to the Administrative Agent, any
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, any Issuing Bank, any Lender or any Specified Derivatives
Provider enforces its security interest or exercise its right of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


Section 9.5. Allocation of Proceeds.
If an Event of Default shall have occurred and be continuing, all payments
received by the Administrative Agent under any of the Loan Documents, in respect
of any principal of or interest on the Obligations or any other amounts payable
by the Borrower or any other Loan Party hereunder or thereunder, shall be
applied in the following order and priority:


(i)    amounts due to the Administrative Agent and the Lenders in respect of
Fees and other fees and expenses due under Section 11.2.;


(ii)    payments of interest on Swingline Loans;


(iii)    payments of interest on all other Loans and Reimbursement Obligations
to be paid to the Lenders and the Issuing Banks equally and ratably in
accordance with the respective amounts thereof then due and owing;


(iv)    payments of principal of Swingline Loans;


(v)    payments of principal of all other Loans and payment of Reimbursement
Obligations and other Letter of Credit Liabilities to be paid to the Lenders and
the Issuing Banks equally and ratably in accordance with the respective amounts
thereof then due and owing to such Persons; provided, however, to the extent
that any amounts available for distribution pursuant to this subsection are
attributable to the issued but undrawn amount of an outstanding Letter of
Credit, such amounts shall be paid to the Administrative Agent for deposit into
the Letter of Credit Collateral Account;


(vi)    amounts due to the Administrative Agent and the Lenders pursuant to
Sections 10.7. and 11.10.;




100

--------------------------------------------------------------------------------





(vii)    payments of all other Obligations and other amounts due under any of
the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and


(viii)    any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.


Section 9.6. Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Banks and the Revolving Lenders as provided herein, a security interest in all
of its right, title and interest in and to the Letter of Credit Collateral
Account established pursuant to the requirements of Section 2.14. and the
balances from time to time in the Letter of Credit Collateral Account (including
the investments and reinvestments therein provided for below). The balances from
time to time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the Administrative
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section and in Section 2.14.


(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent, provided, that all earnings on
such investments will be credited to and retained in the Letter of Credit
Collateral Account. The Administrative Agent shall exercise reasonable care in
the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.


(c)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and credit the proceeds thereof to the Letter of Credit Collateral
Account and apply or cause to be applied such proceeds and any other balances in
the Letter of Credit Collateral Account to the payment of any of the Letter of
Credit Liabilities due and payable.


(d)    So long as no Default or Event of Default exists, the Administrative
Agent shall, from time to time, at the request of the Borrower, deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such of the balances in the Letter of Credit Collateral Account as
exceed the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.


(e)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.




101

--------------------------------------------------------------------------------





Section 9.7. Performance by Administrative Agent.
If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post‑Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.


Section 9.8. Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations, which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.


Section 9.9. Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers under this
Agreement and each of the other Loan Documents, the Fee Letter and Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies, the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Issuing Banks, any of the Lenders, or any of the Specified Derivatives Providers
in exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article IX. for the benefit of all the Lenders and Issuing Banks; provided that
the foregoing shall not prohibit (i) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Issuing Bank, the Swingline Lender or any Specified Derivatives
Provider from exercising the rights and remedies that inure to its benefit
(solely in its capacity as an Issuing Bank, Swingline Lender or Specified
Derivatives Provider, as the case may be) hereunder, under the other Loan
Documents or under any Specified Derivatives Contract, as applicable, (iii) any
Lender from exercising setoff rights in accordance with


102

--------------------------------------------------------------------------------





Section 11.4. (subject to the terms of Section 3.3.), or (iv) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a Bankruptcy Event relative to any Loan Party; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article IX. and (y) in addition to the matters set forth in
clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.


Article X. The Administrative Agent
Section 10.1. Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent in its capacity as Administrative Agent to enter into the
Loan Documents for the benefit of the Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Agent”, “Administrative Agent”, “agent” and similar terms
in the Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Section 7.1.(a) that the Borrower is not otherwise required to
deliver to the Lenders. The Administrative Agent will also furnish to any
Lender, upon the request of such Lender, a copy (or, where appropriate, an
original) of any document, instrument, agreement, certificate or notice
furnished to the Administrative Agent by the Borrower, any other Loan Party or
any other Affiliate of the Borrower, pursuant to this Agreement or any other
Loan Document not already delivered or otherwise made available to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent


103

--------------------------------------------------------------------------------





acting or refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.


Section 10.2. Administrative Agent’s Reliance, Etc.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender or
any other Person and shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by any Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (c) shall be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral covered thereby or the perfection
or priority of any Lien in favor of the Administrative Agent on behalf of the
Lenders in any such collateral; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.


Section 10.3. Notice of Defaults.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”. If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default”, the Administrative Agent shall give prompt notice thereof
to the Lenders.


Section 10.4. Administrative Agent and Titled Agents as Lender or Specified
Derivatives Provider.
The Lender acting as Administrative Agent and each Titled Agent, as a Lender or
as a Specified Derivatives Provider, as the case may be, shall have the same
rights and powers under this Agreement and


104

--------------------------------------------------------------------------------





any other Loan Document and under any Specified Derivatives Contract, as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent or a Titled
Agent, as the case may be; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Lender acting as Administrative Agent
or a Titled Agent, as applicable and in each case, in its individual capacity.
The Lender acting as Administrative Agent, the Titled Agents and their
respective Affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business with
any Borrower, any other Loan Party or any other Affiliate thereof as if it were
any other bank and without any duty to account therefor to the other Lenders or
any other Specified Derivatives Providers. Further, the Lender acting as
Administrative Agent, the Titled Agents and their respective Affiliates may each
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any other Specified Derivatives Contract, or otherwise
without having to account for the same to the Issuing Banks, the other Lenders
or any other Specified Derivatives Providers. The Issuing Banks and the Lenders
acknowledge that, pursuant to such activities, the Lender acting as
Administrative Agent, the Titled Agents and their respective Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Lender acting as Administrative Agent, the Titled Agents and their respective
Affiliates shall be under no obligation to provide such information to them.


Section 10.5. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof.


Section 10.6. Lender Credit Decision, Etc.
Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys‑in‑fact or other Affiliates has made any representations or warranties
to such Lender and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of any Borrower, any other Loan Party or any
other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees, agents or counsel,
and based on the financial statements of the Parent, any other Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Parent, each other Borrower, the other Loan Parties, the other Subsidiaries
and other Persons, its review of the Loan Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to


105

--------------------------------------------------------------------------------





make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, any other Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Parent, any other Borrower, any other Loan Party or any
other Subsidiary. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, any
other Borrower, any other Loan Party or any other Affiliate thereof which may
come into possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys‑in‑fact or other Affiliates. Each Lender
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to such Lender.


Section 10.7. Indemnification of Administrative Agent.
Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower, and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s Pro Rata Share (determined at the time that the applicable
unreimbursed expense or indemnity payment is sought) of any claim, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a “Lender”) in any way relating to or arising out of the Loan Documents,
any transaction contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its Pro Rata Share (determined as of the time that the applicable
reimbursement is sought) of any out‑of‑pocket expenses (including the reasonable
fees and expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out‑of‑pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment


106

--------------------------------------------------------------------------------





by any Lender to the Administrative Agent in respect of such Indemnifiable
Amount pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.


Section 10.8. Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon 30 days’ prior written notice to the Administrative Agent, the
Administrative Agent may be removed as Administrative Agent under the Loan
Documents by the Requisite Lenders (other than the Lender then acting as
Administrative Agent) for any acts or omissions of the Administrative Agent in
connection with its duties set forth in this Agreement or the other Loan
Documents that constitute gross negligence or willful misconduct. Upon any such
resignation or removal, the Requisite Lenders (other than the Lender then acting
as the Administrative Agent in the case of the removal of the Administrative
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed. If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
current Administrative Agent’s giving of notice of resignation or its removal,
then the current Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to or by each Lender and each Issuing
Bank directly, until such time as a successor Administrative Agent has been
appointed as provided for above in this Section; provided, further that such
Lenders and such Issuing Banks so acting directly shall be and be deemed to be
protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or each such
Issuing Bank were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. Any resignation by the
Administrative Agent shall also constitute the resignation as an Issuing Bank
and as the Swingline Lender by the Lender then acting as Administrative Agent
(the “Resigning Lender”). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of an Issuing Bank and the Swingline Lender hereunder
and under the other Loan Documents and (ii) any successor Issuing Bank shall
issue letters of credit in substitution for all Letters of Credit issued by the
Resigning Lender as an Issuing Bank outstanding at the time of such succession
(which letters of credit issued in substitutions shall be deemed to be Letters
of Credit issued hereunder) or make other arrangements satisfactory to the
Resigning Lender to effectively assume the obligations of the Resigning Lender
with respect to such Letters of Credit. After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article X. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice. The resignation or removal of the Administrative Agent, or the
assignment by the Administrative Agent


107

--------------------------------------------------------------------------------





of its rights and duties under the Loan Documents, as provided in this Section
shall have no effect on the obligations as a “Lender” of the Lender then acting
as the Administrative Agent.


Section 10.9. Titled Agents.
Each of the Arranger, the Syndication Agent and each Documentation Agent (each a
“Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Issuing Bank, any Lender, the Parent, any other Borrower or any other
Loan Party and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.


Article XI. Miscellaneous
Section 11.1. Notices.
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:


If to the Borrower:


PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Andrew Ioannou
Telephone: (215) 875-0700
Telecopy: (215) 546-7311


With a copy of notices of Defaults, Events of Default or notices pursuant to
Article IX. to:


PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Lisa Most
Telephone: (215) 875-0700
Telecopy: (215) 546-7311


and


Drinker Biddle & Reath LLP
One Logan Square, Suite 2000
Philadelphia, PA 19103-6996
Attention: Rush Haines/Eirik Tellefsen
Telephone: (215) 988-2700
Telecopy: (215) 988-2757




108

--------------------------------------------------------------------------------





If to the Administrative Agent:


Wells Fargo Bank, National Association, as Administrative Agent
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202
Attention: D. Bryan Gregory
Telephone:     (704) 410‑1776
Telecopy:     (704) 410-0329


with copies to:


Wells Fargo Bank, National Association, as Administrative Agent
600 South 4th Street, 9th Floor
Minneapolis, MN 55415
MAC N9300-091
Attention: Anthony J. Gangelhoff
Telephone:     612-316-0109
Telecopy:     877-410-5023


and:


Wells Fargo Bank, National Association, as Administrative Agent
10 South Wacker Drive, 32nd floor
Chicago, IL 60606
MAC N8405-321
Attention: Karen Turnbull Skutt
Telephone:     312-269-4809
Telecopy:     312-782-0969




If to Wells Fargo, as an Issuing Bank:


Wells Fargo Bank, National Association
10 South Wacker Drive, 32nd floor
Chicago, IL 60606
MAC N8405-321
Attention: Karen Turnbull Skutt
Telephone:     312-269-4809
Telecopy:     312-782-0969
    
If to U.S. Bank National Association, as an Issuing Bank:


U.S. Bank National Association
Global Documentary Services
721 Locust Street, SL-MO-L2IL
St. Louis, Missouri 63101
Attention: Debra Sansom


109

--------------------------------------------------------------------------------





Telephone: 314-418-2875
Telecopy: 314-418-8075


If to Citizens Bank, N.A., as an Issuing Bank:


Citizens Bank, N.A.
20 Cabot Road
Medford, MA 02155
Attention: Winny Wan
Telephone: 781-655-4347
Telecopy: 781-471-1568
Email: DL-INTLSBLCPART@cfgcustomers.com


and


Citizens Bank, N.A.
20 Cabot Road
Medford, MA 02155
Attention: Brian Cooper
Telephone: 781-655-4928
Telecopy: 781-471-1568
Email: DL-INTLSBLCPART@cfgcustomers.com




If to a Lender:


To the address or telecopy number, as applicable, of the Administrative Agent or
such Lender, as the case may be, set forth on the Administrative Questionnaire.


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of 3 days after the
deposit in the United States Postal Service mail, postage prepaid; (ii) if
telecopied, upon mechanical confirmation of transmission if received on a
Business Day prior to 5:00 p.m. local time at the point of destination and, if
otherwise, on the next succeeding Business Day; (iii) if hand delivered, when
delivered or (iv) if delivered in accordance with Section 7.1.(b) to the extent
applicable; provided, however that in the case of the immediately preceding
clauses (i), (ii) and (iii) non-receipt of any communication as of the result of
any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II. shall be effective only when actually received. Any notice to
the Borrower received by any individual designated by the Borrower to receive
such notice shall be effective notwithstanding the fact that any other
individual designated by the Borrower to receive a copy of such notice did not
receive such copy. None of the Administrative Agent, any Issuing Bank or any
Lender shall incur any liability to the Borrower (nor shall the Administrative
Agent incur any liability to the Lenders) for acting upon any telephonic notice
referred to in this Agreement which the Administrative Agent, such Issuing Bank
or such Lender, as the case may be, believes in good faith to have been given by
a Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.




110

--------------------------------------------------------------------------------





Section 11.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents, and the consummation of the
transactions contemplated thereby, including due diligence expense and
reasonable travel expenses related to closing and the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay to each Issuing
Bank all reasonable out-of-pocket costs and expenses incurred by such Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (c) to pay or reimburse
the Administrative Agent, each Issuing Bank, and, after the occurrence and
during the continuance of an Event of Default, the Lenders, for all their costs
and expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent pursuant to the Loan Documents, (d) to
pay, indemnify and hold the Administrative Agent, the Issuing Banks and the
Lenders harmless from any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (e) to the extent not already covered by any of the
preceding subsections, to pay the fees and disbursements of counsel to the
Administrative Agent, any Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, such Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 9.1.(e) or 9.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Parent, any
other Borrower or any other Loan Party, whether proposed by the Parent, any
other Borrower, such Loan Party, the Lenders or any other Person, and whether
such fees and expenses are incurred prior to, during or after the commencement
of such proceeding or the confirmation or conclusion of any such proceeding.


Section 11.3. Stamp, Intangible and Recording Taxes.
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent, each Issuing Bank, each Lender and each Specified
Derivatives Provider against any and all liabilities with respect to or
resulting from any delay in the payment or omission to pay any such taxes, fees
or charges, which may be payable or determined to be payable in connection with
the execution, delivery, recording, performance or enforcement of this
Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the
Notes, any of the other Loan Documents or any of the Specified Derivatives
Contracts or the perfection of any rights or Liens under this Agreement, the
Notes, any of the other Loan Documents or any of the Specified Derivatives
Contracts.


Section 11.4. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender, each Issuing Bank and each Participant is
hereby authorized by the Borrower, at any time or from time to time while an
Event of Default exists, without notice to the Borrower or to any other Person,
any such notice being


111

--------------------------------------------------------------------------------





hereby expressly waived, but in the case of a Lender, an Issuing Bank or a
Participant subject to receipt of the prior written consent of the Requisite
Lenders exercised in their sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender or any Affiliate of the Administrative
Agent, such Issuing Bank or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 9.2., and although such obligations shall be contingent or unmatured.
Promptly following any such set-off the Administrative Agent shall notify the
Borrower thereof and of the application of such set-off, provided that the
failure to give such notice shall not invalidate such set-off. Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.9. and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.


Section 11.5. Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, EACH ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT.


(b)    EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND
EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE EASTERN
DISTRICT OF PENNSYLVANIA AND ANY STATE COURT LOCATED IN PHILADELPHIA COUNTY,
PENNSYLVANIA, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT,
THE LOANS OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM. THE BORROWER, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH OF
THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.


(c)    EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH
ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO
PLEAD OR CLAIM THE SAME.


(d)    THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE


112

--------------------------------------------------------------------------------





AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.


(e)    THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH
A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.


Section 11.6. Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (e) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the respective partners,
shareholders, directors, officers, employees, agents, counsel, other advisors
and representatives of the Administrative Agent and the Lenders and of the
respective Affiliates of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and/or the Loans at the time owing to it, in the
case of contemporaneous assignments to related Approved Funds that equal at
least the amount specified in the immediately following clause (B) in the
aggregate, or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (in each case, determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or,


113

--------------------------------------------------------------------------------





if “Trade Date” is specified in the Assignment and Assumption Agreement, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender; and


(C)    the consent of each Issuing Bank and the Swingline Lender shall be
required for any assignment in respect of a Revolving Commitment.


(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate, upon return to the Borrower of any Notes
being replaced (subject to Section 2.13.(d)).


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


    


114

--------------------------------------------------------------------------------





(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage and/or Term Loan Commitment Percentage, as applicable.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 4.4., 11.2. and 11.10. and the other provisions of this Agreement and
the other Loan Documents as provided in Section 11.11. with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office in
the United States of America a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
bank or other financial institution (but in no event to a natural Person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or a


115

--------------------------------------------------------------------------------





Defaulting Lender) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to (w) increase such Lender’s Commitment (unless such increase will not result
in an increase in the Participant’s share), (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender
except as otherwise provided in Section 2.15., (y) reduce the rate at which
interest is payable thereon or (z) release any Guarantor from its Obligations
under the Guaranty except as contemplated by Section 7.15.(d), in each case, as
applicable to that portion of such Lender’s rights and/or obligations that are
subject to the participation. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.10., 4.1., 4.4. (subject to the
requirements and limitations therein, including the requirements under
Section 3.10.(g) (it being understood that the documentation required under
Section 3.10.(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.6. as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.




116

--------------------------------------------------------------------------------





(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.


(h)    Information to Assignee, Etc. A Lender may furnish any information
concerning the Parent, any other Borrower, any other Loan Party or any other
Subsidiary in the possession of such Lender from time to time to assignees and
Participants of such Lender (including prospective assignees and Participants)
subject to compliance with the applicable terms of Section 11.9.


Section 11.7. Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Lenders, and not any other Lenders, may be amended,
and the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Revolving Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Subject to the immediately following subsection (b), any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Term Loan Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Notwithstanding anything to the contrary contained in this Section,
the Fee Letter may only be amended, and the performance or observance by any
Loan Party thereunder may only be waived, in a writing executed by the parties
thereto.


(b)    Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall:




117

--------------------------------------------------------------------------------





(i)    increase, extend or reinstate any Commitment of a Lender (excluding any
increase as a result of an assignment of Commitments permitted under
Section 11.6.) or subject a Lender to any additional obligations without the
written consent of such Lender;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, the Loans
or the other Obligations of a Lender without the written consent of such Lender;


(iii)    reduce the amount of any Fees payable to a Lender hereunder without the
written consent of such Lender;


(iv)    (x) modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.15.) or “Revolving Commitment Percentage”, otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Revolving Loan or for the payment of Fees or any other
Obligations owing to any Revolving Lender, in each case, without the written
consent of such Revolving Lender or (y) extend the expiration date of any Letter
of Credit beyond the Revolving Termination Date without the written consent of
each Revolving Lender;


(v)    modify the definition of “Term Loan Maturity Date”, or otherwise postpone
any date fixed for, or forgive, any payment of principal of, or interest on, any
Term Loans or for the payment of Fees or any other Obligations owing to any Term
Loan Lender, in each case, without the written consent of such Term Loan Lender;


(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;


(vii)    modify the definition of the term “Requisite Lenders” or “Pro Rata
Share” or otherwise modify the provisions of Section 3.2. or Section 9.5.
without the written consent of each Lender;


(viii)    release any Guarantor from its obligations under the Guaranty except
as contemplated under Section 7.15.(d) (as such section may be modified with the
consent of the Requisite Lenders) without the written consent of each Lender;


(ix)    waive a Default or Event of Default under Section 9.1.(a) without the
written consent of each Lender to whom such payment is due, except as permitted
by Section 9.8.;


(x)    amend, or waive the Borrower’s compliance with, Section 2.19. without the
written consent of each Class of Lenders adversely affected thereby;


(xi)    modify the definition of the term “Requisite Revolving Lenders” or
modify in any other manner the number or percentage of the Revolving Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision of this Agreement without the written consent of each Revolving
Lender;


(xii)    modify the definition of the term “Requisite Term Loan Lenders” or
modify in any other manner the number or percentage of the Term Loan Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision of this Agreement without the written consent of each Term Loan
Lender; or




118

--------------------------------------------------------------------------------





(xiii)    while any Term Loans remain outstanding (A) amend, modify or waive
Section 5.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so,
(B) change the amount of the Swingline Commitment or (C) change the L/C
Commitment Amount, in each case, without the prior written consent of the
Requisite Revolving Lenders.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5. or the
obligations of the Issuing Banks under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of the Issuing Banks. Any amendment, waiver or
consent relating to Section 2.4. or the obligations of the Swingline Lender
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender. The Administrative Agent may, without the consent of any
Lender, enter into the amendments or modifications to this Agreement or any of
the other Loan Documents or enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 4.2.(b) in
accordance with the terms of Section 4.2.(b). No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of a Defaulting Lender may not be increased, reinstated or extended
without the written consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the consent of each affected Lender under
the immediately preceding (b) that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the written consent of
such Defaulting Lender. No course of dealing or delay or omission on the part of
the Administrative Agent or any Lender in exercising any right shall operate as
a waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Parent, any other
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default. Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances. Notwithstanding anything in this Agreement to the contrary, each
Lender hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent of any Lender (but with the consent of the Borrower and
the Administrative Agent), to amend or amend and restate this Agreement if, upon
giving effect to such amendment or amendment and restatement, such Lender shall
no longer be a party to this Agreement (as so amended or amended and restated),
the Commitments of such Lender shall have terminated, such Lender shall have no
other commitments or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.


(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 11.7., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure


119

--------------------------------------------------------------------------------





such ambiguity, omission, mistake, defect or inconsistency so long as to do so
would not adversely affect the interests of the Lenders and the Issuing Banks or
materially change the intent of any provision of this Agreement. Any such
amendment shall become effective without any further action or consent of any of
other party to this Agreement. The Administrative Agent will provide the Lenders
with a copy of any such amendment.


Section 11.8. Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any other
Subsidiary or any other Loan Party. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the business or
operations of the Borrower.


Section 11.9. Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent, each
Issuing Bank and each Lender shall utilize all non‑public information obtained
pursuant to the requirements of this Agreement which has been identified as
confidential or proprietary by the Parent or PREIT in accordance with its
customary procedure for handling confidential information of this nature and in
accordance with safe and sound banking practices solely in connection with the
transactions contemplated by this Agreement but in any event may make
disclosure: (a) to any of their respective Affiliates (provided any such
Affiliate shall agree to keep such information confidential in accordance with
the terms of this Section); (b) as reasonably requested by any bona fide
assignee, Participant or other transferee in connection with the contemplated
transfer of any Commitment and/or Loans or participations therein as permitted
hereunder (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings; (d) to the Administrative Agent’s,
such Issuing Bank’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) if an Event of Default exists, to any other Person, in
connection with the exercise by the Administrative Agent, the Issuing Banks or
the Lenders of rights hereunder or under any of the other Loan Documents; (f) to
the extent such information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Parent, any other Borrower or any Affiliate; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulator or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; and (h) with
the consent of the Parent or PREIT.


Section 11.10. Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, any Affiliate of the Administrative Agent,
each Issuing Bank, and each of the Lenders and their respective directors,
officers, shareholders, agents, employees and counsel (each referred to herein
as an “Indemnified Party”) from and against any and all losses, costs, claims,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but


120

--------------------------------------------------------------------------------





excluding losses, costs, claims, damages, liabilities, deficiencies, judgments
or expenses indemnification in respect of which is specifically covered by
Section 3.10. or 4.1. or expressly excluded from the coverage of such Sections)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or the issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or the Letters of Credit; (iv) the Administrative Agent’s,
any Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact
that the Administrative Agent, the Issuing Banks and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent, the Issuing Banks and the Lenders
are creditors of the Borrower and have or are alleged to have information
regarding the financial condition, strategic plans or business operations of the
Parent, PREIT and the other Subsidiaries; (vii) the fact that the Administrative
Agent, the Issuing Banks and the Lenders are material creditors of the Borrower
and are alleged to influence directly or indirectly the business decisions or
affairs of the Parent, PREIT and the other Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent,
the Issuing Banks or the Lenders may have under this Agreement or the other Loan
Documents including, but not limited to, the foreclosure upon, or seizure of,
any collateral or the exercise of any other rights of a secured party; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in clause (i) or (viii) to the extent found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct; or
(ix) any violation or non‑compliance by the Parent, PREIT or any other
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower or its Subsidiaries (or its respective properties)
(or the Administrative Agent and/or the Lenders and/or the Issuing Banks as
successors to the Borrower) to be in compliance with such Environmental Laws.


(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.


(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
PREIT, any other Loan Party or any other Subsidiary.


(d)    All out‑of‑pocket fees and expenses of, and all amounts paid to
third‑persons by, an Indemnified Party in connection with an Indemnity
Proceeding shall be advanced by the Borrower at the request of such Indemnified
Party notwithstanding any claim or assertion by the Borrower that such
Indemnified Party is not entitled to indemnification hereunder upon receipt of
an undertaking by such Indemnified Party that such Indemnified Party will
reimburse the Borrower if it is actually and finally


121

--------------------------------------------------------------------------------





determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.


(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


References in this Section 11.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.


Section 11.11. Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments and
the Swingline Commitment have been terminated, (b) none of the Lenders is
obligated any longer under this Agreement to make any Loans and each Issuing
Bank is no longer obligated under this Agreement to issue Letters of Credit, and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full. Notwithstanding any
termination of this Agreement, or of the other Loan Documents, the indemnities
to which the Administrative Agent, the Issuing Banks and the Lenders are
entitled under the provisions of Sections 10.7., 11.2. and 11.10. and any other
provision of this Agreement and the other Loan Documents, and the waivers of
jury trial and submission to jurisdictions contained in Section 11.5., shall
continue in full force and effect and shall protect the Administrative Agent,
the Issuing Banks and the Lenders (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.


Section 11.12. Severability of Provisions.
If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed


122

--------------------------------------------------------------------------------





from the Loan Documents, and the validity, legality and enforceability of the
remaining provisions shall remain in full force as thought the invalid, illegal,
or unenforceable provision had never been part of the Loan Documents.


Section 11.13. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.


Section 11.14. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required. It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto. Delivery of an
executed counterpart via facsimile, portable document format (“PDF”) or
electronic mail shall constitute delivery of an original.


Section 11.15. Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 11.16. Obligations with Respect to Loan Parties.
The obligations of PREIT, PREIT-RUBIN or the Parent to direct or prohibit the
taking of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense PREIT, PREIT-RUBIN, the Parent or any
other Loan Party may have that it does not control such Loan Parties.


Section 11.17. Limitation of Liability.
None of the Administrative Agent, any Issuing Bank, any Lender, nor any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, any Issuing Bank, or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents, the Fee
Letter or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, any Issuing Bank or any Lender or any of their
respective Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, the
Fee Letter, or any of the transactions contemplated by this Agreement or
financed hereby. Notwithstanding anything in this Section to the contrary, no
Defaulting Lender shall be entitled to claim any of the benefits of this
Section.




123

--------------------------------------------------------------------------------





Section 11.18. Entire Agreement.
This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.


Section 11.19. Construction.
The Borrower, the Administrative Agent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower, the Administrative
Agent and each Lender.


Section 11.20. Time of the Essence.
Time is of the essence of each and every provision in this Agreement.


Section 11.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


Section 11.22. No Novation.
(a)    Existing Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Sections 5.1. and 5.2. of this Agreement, this Agreement and the
other Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing


124

--------------------------------------------------------------------------------





Credit Agreement shall be superseded in all respects, in each case, on a
prospective basis only.


(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT TO AMEND
AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER, THE EXISTING CREDIT
AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
BY THE BORROWER UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).




[Signatures on Next Page]




125

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.




PREIT Associates, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By: /s/ Andrew M. Iaonnou_________________
Name: Andrew M. Ioannou    
Title: Executive Vice President - Finance &
Acquisitions and Treasurer




PREIT-RUBIN, INC.




By: /s/ Andrew M. Iaonnou_________________
Name: Andrew M. Ioannou
Title: Executive Vice President - Finance &
Acquisitions and Treasurer




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By: /s/ Andrew M. Iaonnou_________________
Name: Andrew M. Ioannou
Title: Executive Vice President - Finance &
Acquisitions and Treasurer






























[Signatures Continued on Next Page]






--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Credit Agreement with PREIT Associates,
L.P. et al.]




Wells Fargo Bank, National Association, as Administrative Agent, as an Issuing
Bank, as Swingline Lender and as a Lender




By: /s/ D. Bryan Gregory________
Name: D. Bryan Gregory
Title: Managing Director






































































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Credit Agreement with PREIT Associates,
L.P. et al.]




U.S. Bank National Association, as an Issuing Bank and as a Lender




By: /s/ Dennis Redpath__________
Name: Dennis Redpath
Title: Senior Vice President
    




























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Credit Agreement with PREIT Associates,
L.P. et al.]




Citizens Bank, N.A., as an Issuing Bank and as a Lender




By: /s/ David R. Jablonowski_________
Name: David R. Jablonowski
Title: Senior Vice President


























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Credit Agreement with PREIT Associates,
L.P. et al.]




MUFG Union Bank, N.A., as a Lender






By: /s/ George Skoufis________
Name: George Skoufis
Title: Director
















































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Credit Agreement with PREIT Associates,
L.P. et al.]




PNC Bank, National Association, as a Lender






By: /s/ Sharon L. Schmidt__________
Name: Sharon L. Schmidt
Title: Vice President


























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Credit Agreement with PREIT Associates,
L.P. et al.]




JPMorgan Chase Bank, N.A., as a Lender






By: /s/ Elizabeth Johnson_________
Name: Elizabeth Johnson
Title: Executive Director


























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Credit Agreement with PREIT Associates,
L.P. et al.]




Citibank, N.A., as a Lender






By: /s/ John C. Rowland______
Name: John C. Rowland
Title: Vice President




























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Credit Agreement with PREIT Associates,
L.P. et al.]




Manufacturers and Traders Trust Company, as a Lender






By: /s/ Michael J. DiSanto________
Name: Michael J. Disanto
Title: Vice President


























































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Credit Agreement with PREIT Associates,
L.P. et al.]




Associated Bank, National AssocIation, as a Lender






By: /s/ Mitch Vega______
Name: Mitch Vega
Title: Vice President




































































--------------------------------------------------------------------------------








SCHEDULE I


Commitments


Revolving Commitments


Revolving Lenders
Revolving Commitment Amount
Wells Fargo Bank, National Association
$67,857,142.86
U.S. Bank National Association
 $67,857,142.86
Citizens Bank, N.A.
 $67,857,142.86
MUFG Union Bank, N.A.
 $51,428,571.43
PNC Bank, National Association
 $51,428,571.43
JPMorgan Chase Bank, N.A.
 $41,428,571.43
Citibank, N.A.
 $28,571,428.57
Manufacturers and Traders Trust Company
 $14,285,714.28
Associated Bank, National Association
 $9,285,714.28
TOTAL
$400,000,000



Term Loan Commitments


Term Loan Lenders
Term Loan Commitment Amount
Wells Fargo Bank, National Association
 $50,892,857.14
U.S. Bank National Association
 $50,892,857.14
Citizens Bank, N.A.
 $50,892,857.14
MUFG Union Bank, N.A.
 $38,571,428.57
PNC Bank, National Association
 $38,571,428.57
JPMorgan Chase Bank, N.A.
 $31,071,428.57
Citibank, N.A.
 $21,428,571.43
Manufacturers and Traders Trust Company
 $10,714,285.72
Associated Bank, National Association
 $6,964,285.72
TOTAL
$300,000,000











11

--------------------------------------------------------------------------------








SCHEDULE 1.1.(A)


Existing Ground Leases






Gallery I
Amended and Restated Lease and Redevelopment Agreement dated November 18, 2015
between Philadelphia Redevelopment Authority and PR Gallery I Limited
Partnership, as amended or supplemented from time to time.



Gallery II - Mall lease
Amended and Restated Lease and Redevelopment Agreement dated November 18, 2015
between Philadelphia Redevelopment Authority and Keystone Philadelphia
Properties, L.P., as amended or supplemented from time to time.



Gallery II- JCP lease
Amended and Restated Lease and Redevelopment Agreement dated December 22, 2015
between Philadelphia Redevelopment Authority and Keystone Philadelphia
Properties, L.P., as amended or supplemented from time to time.



Plymouth Meeting
(Former Macy’s Parcel)
Ground Lease dated June 23, 2017 by and between Bayview Associates and Esan LLC
(collectively “Landlord”) and PR Plymouth Anchor-M, L.P. (the “Tenant), as
amended or supplemented from time to time.



Springfield Town Center
Ground Lease dated March 13, 1969 by and between Village Green Properties and PR
Springfield Town Center LLC (successor-in-interest to Arlen of Virginia, Inc.),
as amended or supplemented from time to time.









--------------------------------------------------------------------------------








SCHEDULE 1.1.(B)


Unencumbered Properties


1.
Exton Square Mall

2.
Jacksonville Mall

3.
Magnolia Mall

4.
Mall at Prince Georges

5.
Moorestown Mall

6.
One Cherry Hill

7.
Plymouth Meeting Mall

8.
Springfield Town Center

9.
Valley Mall









--------------------------------------------------------------------------------










SCHEDULE 1.1.(C)


Existing Letters of Credit




1.
$14,785,725 issued to Key Bank, N.A., by Wells Fargo Bank, National Association,
#IS0489267U









--------------------------------------------------------------------------------






Schedule 6.1.(b) – Ownership Structure
PART I
Limited Partnerships










Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary
801 Developers, LP
PA
•    801 Developers GP, LLC - 1.0% GP
•    PREIT – 99% LP
See 801-Gallery Associates, L.P.
Bala Cynwyd Associates, LP
PA
•    PR Cherry Hill Office GP, LLC – 0.1% GP
•    PREIT – 99.9% LP
One Cherry Hill Plaza
Cumberland Mall Associates
NJ
•    PR Cumberland GP, LLC – 1% GP
•    PR Cumberland LP, LLC – 99% LP
Cumberland Mall
Plymouth Ground Associates, LP
PA
•    Plymouth Ground Associates LLC – 0.1% GP
•    PREIT - 99.9% LP
Plymouth Meeting Mall (fee owner)
PR 8-10 Market LP
DE
•    PR 8-10 Market Mezz LLC – 0.1% GP
•    PREIT – 99.9% LP
See PM Gallery LP
PR 907 Market Mezz LP
DE
•    PR 907 Market Mezz GP LLC – 1.0% GP
•    PREIT – 99.0% LP
See PR 907 Market LP
PR AEKI Plymouth, L.P.
DE
•    PR AEKI Plymouth LLC – 0.1% GP
•    PREIT – 99.9% LP
IKEA Parcel
PR Beaver Valley Limited Partnership
(to be dissolved)
PA
•    PR Beaver Valley LLC – 1% GP
•    PREIT – 99% LP
None
PR BOS LP
PA
•    PR BOS GP, LLC – 1% GP
•    PREIT – 99% LP
Lehigh Valley Mall – Boscov’s Outparcel (50% joint venture)
PR Capital City Limited Partnership
PA
•    PR Capital City LLC – 0.5% GP
•    PREIT – 99.5% LP
Capital City Mall (leasehold)



1

--------------------------------------------------------------------------------















Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary
PR CC Limited Partnership
PA
•    PR CC I LLC – 0.01% GP
•    PREIT – 99.99% LP
Capital City Mall (land)
PR Exton Limited Partnership
PA
•    PR Exton LLC – 0.1% GP
•    PREIT – 99.9% LP
See XGP LLC, X-I Holding LP and X-II Holding LP
PR Exton Outparcel Holdings, LP
PA
•    PR Exton Outparcel GP, LLC – 0.1% GP
•    PREIT – 99.9% LP
See PR Exton Outparcel Limited Partnership
PR Exton Outparcel Limited Partnership
PA
•    PR Exton Outparcel GP, LLC – 0.1% GP
•    PR Exton Outparcel Holdings, LP – 99.9% LP
Exton Outparcel
PR Exton Square Property, L.P. (f/k/a X-I Holding LP)
DE
•    XGP LLC – 1% GP
•    PR Exton Limited Partnership – 99% LP
Exton Square Mall Parcel and Leasehold and Fee interest in Kmart parcel at Mall
PR Financing Limited Partnership


DE
•    PR Financing I LLC – 0.5% GP
•    PREIT – 99.5% LP
•    Francis Scott Key Mall
•    Viewmont Mall*


*Certain parcels at this property is owned by PREIT-RUBIN OP, Inc.
PR Gainesville Limited Partnership
DE
•    PR Gainesville LLC – 0.1% GP
•    PR GV LP – 99.9% LP
507 acres of land in Alachua County near Gainesville, Florida
PR Gallery II Limited Partnership
PA
•    PR Gallery II LLC - 0.1% GP
•    PREIT – 99.9% LP
See Keystone Philadelphia Properties, L.P.
PR GV LP
DE
•    PR GV LLC – 0.1% GP
•    PREIT – 99.9% LP
See PR Gainesville Limited Partnership
PR Holding Sub Limited Partnership
PA
•    PR Holding Sub LLC – 0.1% GP
•    PREIT – 99.9% LP
Stand by acquisition entity for Pennsylvania transactions
PR Jacksonville Limited Partnership
PA
•    PR Jacksonville LLC – 0.5 % GP
•    PREIT – 99.5% LP
Jacksonville Mall



2

--------------------------------------------------------------------------------















Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary
PR Logan Valley Limited Partnership
(to be dissolved)
PA
•    PR Logan Valley LLC – 0.01% GP
•    PREIT – 99.99% LP
None
PR Lycoming Limited Partnership
(to be dissolved)
PA
•    PR Lycoming LLC – 0.01% GP
•    PREIT – 99.99% LP
None
PR Monroe Old Trail Limited Partnership
(to be dissolved)
PA
•    PR Monroe Old Trail, LLC – 0.1% GP
•    PR Monroe Old Trail Holdings, L.P. – 99.9% LP
None
PR Monroe Old Trail Holdings, L.P.
(to be dissolved)
PA
•    PR Monroe Old Trail Holdings LLC – 0.1% GP
•    PREIT-RUBIN, INC. – 99.9% LP
See PR Monroe Old Trail Limited Partnership.
PR Monroe Unit One Holdings, L.P.


PA
•    PR Monroe Unit One GP, LLC – 0.01% GP
•    PREIT-RUBIN, INC. – 99.99% LP
See PR Monroe Unit One Limited Partnership
PR Monroe Unit One Limited Partnership


PA
•    PR Monroe Unit One GP, LLC – 0.01% GP
•    PR Monroe Unit One Holding, L.P. – 99.99% LP


Units 1A and 1C of the Monroe Marketplace Condominium
PR Moorestown Limited Partnership
PA
•    PR Moorestown LLC – 0.1% GP
•    PREIT – 99.9% LP
See Moorestown Mall LLC
PR New Castle Associates
PA
•    PR New Castle LLC – 0.1% GP
•    PREIT – 99.9% LP
See Cherry Hill Center, LLC
PR New Garden Limited Partnership
PA
•    PR New Garden LLC – 0.1% GP
•    PREIT – 99.9% LP
22.3 acre parcel of land and 4.9 acre parcel of land in New Garden Township,
Chester County, Pennsylvania



3

--------------------------------------------------------------------------------















Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary
PR New Garden Residential Limited Partnership
PA
•    PR New Garden Residential LLC – 0.1% GP
•    PREIT-RUBIN, INC. – 99.9% LP
Residential parcel (46.7 acres) in New Garden Township, Chester County,
Pennsylvania
PR New Garden/ Chesco Limited Partnership
PA
•    PR New Garden/Chesco LLC – 0.1% GP
•    PR New Garden/Chesco Holdings, Limited Partnership – 99.9% LP
Retail parcels (107.8 acres) in New Garden Township, Chester County,
Pennsylvania
PR New Garden/ Chesco Holdings, Limited Partnership
PA
•    PR New Garden/Chesco Holdings LLC – 0.1% GP
•    PREIT – 99.9% LP
See PR New Garden/Chesco Limited Partnership
PR Outdoor, LP
(to be dissolved)
PA
•    PR Outdoor, LLC -0.01% GP
•    PREIT-RUBIN, INC. – 99.99% LP
None
PR Outdoor 2, L.P.
(to be dissolved)
PA
•    PR Outdoor 2, LLC – 0.01% GP
•    PREIT-RUBIN, INC. – 99.99% LP
None
PR Palmer Park Mall Limited Partnership
(to be dissolved)
PA
•    PR Palmer Park, L.P. – 50.1% GP
•    PREIT – 49.9% LP
None
PR Palmer Park, L.P.
(to be dissolved)
PA
•    PR Palmer Park Trust – 1% GP
•    PREIT – 99% LP
See PR Palmer Park Mall Limited Partnership



4

--------------------------------------------------------------------------------















Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary
PR Plymouth Anchor-M, L.P.
DE
•    PR Plymouth Anchor-M, LLC – 0.1% GP
•    PREIT – 99.9% LP
Former Macy’s Parcel
(leasehold interest)
PR Plymouth Meeting Associates PC LP
DE
•    PR PM PC Associates LLC – 0.1% GP
•    PR PM PC Associates L.P. – 99.9% LP
Plymouth Commons
PR PM PC Associates LP
DE
•    PR PM PC Associates LLC – 0.1% GP
•    PREIT – 99.9% LP
See PR Plymouth Meeting Associates PC LP
PR Plymouth Meeting Limited Partnership
PA
•    PR Plymouth Meeting LLC – 0.1% GP
•    PREIT – 99.9% LP
Plymouth Meeting Mall (leasehold interest) and the Boscov’s parcel (fee
interest)
PR Springfield/Delco Limited Partnership
PA
•    PR Springfield/Delco LLC – 0.1% GP
•    PR Springfield/Delco Holdings, L.P. – 99.9% LP
50% interest, as tenant in common, in Springfield Mall
PR Springfield/Delco Holdings, L.P.
PA
•    PR Springfield/Delco Holdings, LLC – 0.1% GP
•    PREIT – 99.9% LP
See PR Springfield/Delco Limited Partnership
PR TP LP
DE
•    PR TP LLC – 0.1% GP
•    PREIT – 99.9% LP
Tenants under lease on lands adjoining Plymouth Meeting Mall
PR Valley Anchor-M Limited Partnership
PA
•    PR Valley Anchor-M, LLC – 0.01% GP
•    PREIT – 99.99% LP
Former Macy’s Parcel at Valley Mall
PR Valley Limited Partnership
PA
•    PR Valley LLC – 0.5% GP
•    PREIT – 99.5% LP
Valley Mall
PR Hagerstown LLC is the borrower under a mortgage loan secured by Valley Mall.
PR Valley View Anchor-M Limited Partnership
PA
•    PR Valley View Anchor-M, LLC – 0.01% GP
•    PREIT – 99.99% LP
Former Macy’s Parcel at Valley View Mall
PR Valley View Limited Partnership
PA
•    PR Valley View LLC – 0.5% GP
•    PREIT – 99.5% LP
Valley View Mall



5

--------------------------------------------------------------------------------















Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary
PR Viewmont Limited Partnership
PA
•    PR Viewmont LLC – 0.01% GP
•    PREIT – 99.99% LP
Borrower for $48 million mortgage loan secured by Viewmont Mall. Also lessee of
Viewmont Mall under 29 year lease from PR Financing Limited Partnership
PR Washington Crown Limited Partnership
(to be dissolved)
PA
•    PR Washington Crown LLC – 0.5% GP
•    PREIT – 99.5% LP
None
PR Woodland Limited Partnership
DE
•    PR Woodland General, LLC – 1.0% GP
•    PREIT – 99% LP
Woodland Mall
PR Wyoming Valley Limited Partnership
PA
•    PR Wyoming Valley LLC – 0.5% GP
•    PREIT – 99.5% LP
Wyoming Valley Mall (fee)


PREIT Associates, L.P. (“PREIT”)
DE


•    Pennsylvania Real Estate Investment Trust – 89.5% consolidated interest as
of 3/31/2018
•    Minority Limited Partners 10.5%
See rest of this Chart
WG Holdings, L.P.
PA
•    PRWGP General, LLC – 0.02% GP
•    PREIT – 99.98% LP
See WG Park, L.P.
WG Park General, L.P.
PA
•    PR WG Park General GP, LLC – 0.1% GP
•    WG Holdings, L.P. – 99.9% LP
See WG Park, L.P.
WG Park Limited, L.P.
PA
•    WG Holdings of Pennsylvania, L.L.C. – 0.1% GP
•    WG Holdings, L.P. – 99.9% LP
See WG Park, L.P.
WG Park, L.P.
PA
•    WG Park General, L.P. – 20% GP
•    WG Park Limited, L.P. – 80% LP
Willow Grove Mall



6

--------------------------------------------------------------------------------















Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary
WG Park-Anchor B, LP
DE
•    WG Park-Anchor B, LLC – 0.5% GP
•    PREIT – 99.5% LP
Anchor site at Willow Grove Park (previously used for operation of Strawbridge
department store).



7

--------------------------------------------------------------------------------





Limited Liability Companies












Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




801 Developers GP, LLC
PA
PREIT – 100% Sole Member
See 801 Developers, LP
Beverage Two, LLC
NJ
PREIT-RUBIN, INC. – 100% Sole Member
None
Cherry Hill Center Manager, LLC
DE
•    PREIT – 100% Sole Equity Member
•    William Langan – 0% Special Member
See Cherry Hill Center, LLC
Cherry Hill Center, LLC
MD
•    PR New Castle Associates – 99.9% Member
•    Cherry Hill Center Manager, LLC – 0.1% Member
Cherry Hill Mall
Cumberland Mall Retail Condominium Association, LLC
NJ
Pennsylvania Real Estate Investment Trust entity and other condominium owners
are members.
None. This entity is a unit owners association related to retail condominium at
Cumberland Mall.
Echelon Beverage LLC
NJ
PREIT-RUBIN, INC. - 100% Sole Member
 
Echelon Title LLC
(to be dissolved)
DE
PR Echelon Limited Partnership –100% Sole Member
None
Moorestown Beverage I, LLC
NJ
PREIT-RUBIN, INC. 100% - Sole Member
Liquor license associated with Moorestown Mall
Moorestown Beverage II, LLC
NJ
PREIT-RUBIN, INC. 100% - Sole Member
Liquor license associated with Moorestown Mall
Moorestown Mall LLC
DE
PR Moorestown Limited Partnership – 100% Sole Member
Moorestown Mall
Plymouth Ground Associates LLC
PA
PREIT – 100% Sole Member
See Plymouth Ground Associates, L.P.
Plymouth License III, LLC
PA
PREIT-RUBIN, INC. – 100% Sole Member
Liquor license associated with Plymouth Meeting Mall
Plymouth License IV, LLC
PA
PREIT-RUBIN, INC. – 100% Sole Member
Former owner of Liquor license R-17547
PR 8-10 Market GP LLC
DE
PREIT – 100% Sole Member
See PM Gallery LP



8

--------------------------------------------------------------------------------















Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




PR 8-10 Market Mezz LLC
DE
PREIT – 100% Sole Member
See PR 8-10 Market LP
PR 907 Market Mezz GP LLC
DE
PREIT – 100% Sole Member
See PR 907 Market LP
PR Acquisition Sub LLC
DE
PREIT – 100% Sole Member
Standby acquisition entity for transactions outside of Pennsylvania
PR AEKI Plymouth LLC
DE
PREIT – 100% Sole Member
See PR AEKI Plymouth, L.P.
PR Beaver Valley LLC
(to be dissolved)
DE
PREIT – 100% Sole Member
None
PR BOS GP, LLC
DE
PREIT – 100% Sole Member
See PR BOS LP
PR BVM, LLC
(to be dissolved)
PA
PREIT – 100% Sole Member
None
PR Capital City LLC
DE
PR CC II LLC –99.99% Member
PREIT – 0.01% Member
See PR Capital City Limited Partnership
PR CC I LLC
DE
PR CC II LLC – 99.99% Member
PREIT – 0.01% Member
See PR CC Limited Partnership
PR CC II LLC
DE
PREIT – 100% Sole Member
See PR CC Limited Partnership
PR Cherry Hill Office GP, LLC
DE
PREIT – 100% Sole Member
See Bala Cynwyd Associates, L.P.
PR Cherry Hill STW LLC
DE
PREIT – 100% Sole Member
Former Strawbridge property at Cherry Hill Mall.
PR Chestnut Mezzco, LLC
(to be dissolved)
PA
PREIT – 100% Sole Member
None
PR Crossroads I, LLC
(to be dissolved)
PA
PREIT – 100% Sole Member
None
PR Crossroads II, LLC
(to be dissolved)
PA
PREIT – 100% Sole Member
None
PR Cumberland GP LLC
DE
PREIT – 100% Sole Member
See Cumberland Mall Associates (limited partnership)
PR Cumberland LP LLC
DE
PREIT – 100% Sole Member
See Cumberland Mall Associates (limited partnership)



9

--------------------------------------------------------------------------------















Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




PR Cumberland Outparcel LLC
NJ
PREIT – 100% Sole Member
Vacant land parcel adjacent to Cumberland Mall
PR Dartmouth Solar LLC
DE
PREIT-RUBIN, INC. – 100% Sole Member
Rooftop Solar Equipment at Darmouth Mall
(leasehold)
PR Echelon LLC
(to be dissolved)
PA
PREIT – 100% Sole Member
None
PR Exton LLC
PA
PREIT – 100% Sole Member
See Exton Limited Partnership
PR Exton Outparcel GP, LLC
DE
PREIT – 100% Sole Member
See PR Exton Outparcel Limited Partnership
PR Fin Delaware, LLC
DE
PREIT – 100% Sole Member
None
PR Financing I LLC
DE
PR Financing II LLC – 99.99% Member
PREIT – 0.01% Member
See PR Financing Limited Partnership
PR Financing II LLC
DE
PREIT – 100% Sole Member
See PR Financing Limited Partnership
PR Francis Scott Key LLC
DE
PR Financing Limited Partnership – 100% Sole Member
Borrower under $55 million mortgage loan secured by Francis Scott Key Mall.
PR Francis Scott Key Solar LLC
DE
PREIT-RUBIN, INC. – 100% Sole Member
Rooftop Solar Equipment at Francis Scott Key Mall
PR Gallery II LLC
DE
PREIT – 100% Sole Member
See PR Gallery II Limited Partnership
PR Gainesville LLC
DE
PREIT – 100% Sole Member
See PR Gainesville Limited Partnership
PR Gloucester LLC
DE
PREIT – 100% Sole Member
None
PR GV LLC
DE
PREIT – 100% Sole Member
See PR Gainesville Limited Partnership
PR Hagerstown LLC
DE
PR Valley Limited Partnership – 100% Sole Member
None
PR Holding Sub LLC
PA
PREIT – 100% Sole Member
See PR Holding Sub Limited Partnership
PR Hyattsville LLC
DE
PR Prince George’s Plaza LLC – 100% Sole Member
None
PR Jacksonville LLC
DE
PR JK LLC – 99.99% Member
PREIT – 0.01% Member
See PR Jacksonville Limited Partnership
PR JK LLC
DE
PREIT – 100% Sole Member
See PR Jacksonville Limited Partnership



10

--------------------------------------------------------------------------------















Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




PR Lehigh Valley LLC
PA
PREIT – 100% Sole Member
See Lehigh Valley Associates on Part II of this Schedule
PR Logan Valley LLC
(to be dissolved)
DE
PR LV LLC – 99.99% Member
PREIT – 0.01% Member
See PR Logan Valley Limited Partnership
PR LV LLC
(to be dissolved)
DE
PREIT – 100% Sole Member
See PR Logan Valley Limited Partnership
PR Lycoming LLC
(to be dissolved)
DE
PREIT – 100% Sole Member
See PR Lycoming Limited Partnership
PR Magnolia LLC
DE
PREIT – 100% Sole Member
Magnolia Mall; Undeveloped land held in fee
PR Metroplex West, LLC
DE
PREIT – 100% Sole Member
See Metroplex General, Inc. on Part II of this Schedule
PR Monroe Old Trail LLC
(to be dissolved)
DE
PREIT-RUBIN, INC. – 100% Sole Member
See PR Monroe Old Trail Limited Partnership
PR Monroe Old Trail Holdings LLC
(to be dissolved)
DE
PREIT-RUBIN, INC. – 100% Sole Member
See PR Monroe Old Trail Limited Partnership
PR Monroe Unit One GP, LLC


DE
PREIT-RUBIN, INC. – 100% Sole Member
See PR Monroe Unit One Limited Partnership
PR Moorestown Anchor-M, LLC
NJ
PREIT – 100% Sole Member
Former Macy’s Parcel at Moorestown Mall
PR Moorestown LLC
PA
PREIT – 100% Sole Member


See PR Moorestown Limited Partnership
PR New Castle LLC
PA
PREIT – 100% Sole Member


See PR New Castle Associates
PR New Garden LLC
PA
PREIT – 100% Sole Member
See PR New Garden L.P.
PR New Garden Residential LLC
DE
PREIT-RUBIN, INC. – 100% Sole Member
See PR New Garden Residential L.P.
PR New Garden/Chesco LLC
DE
PR New Garden LLC – 100% Sole Member


PREIT Services, LLC – 0% Non-member manager
See PR New Garden/Chesco Holdings LLC
PR New Garden/Chesco Holdings LLC
DE
PREIT – 100% Sole Member
See PR New Garden/Chesco Holdings, L.P.
PR North Dartmouth LLC
DE
PREIT – 100% Sole Member
Dartmouth Mall



11

--------------------------------------------------------------------------------















Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




PR Outdoor, LLC
(to be dissolved)
DE
PREIT-RUBIN, INC. – 100% Sole Member
See PR Outdoor, LP
PR Outdoor 2, LLC
(to be dissolved)
DE
PREIT-RUBIN, INC. – 100% Sole Member
See PR Outdoor 2, L.P.
PR Oxford Valley General, LLC
DE
PREIT – 100% Sole Member
See Oxford Valley Road Associates on Part II of this Schedule
PR Patrick Henry LLC
DE
PREIT – 100% Sole Member
Patrick Henry Mall
PR PGPlaza LLC
(to be dissolved)
DE
PREIT – 100% Sole Member
None
PR Plymouth Anchor-M, LLC
DE
PREIT – 100% Sole Member
See PR Plymouth Anchor-M, L.P.
PR Plymouth Meeting LLC
PA
PREIT – 100% Sole Member


See PR Plymouth Meeting Limited Partnership
PR PM PC Associates LLC
DE
PREIT – 100% Sole Member
PREIT Services, LLC – 0% Non-member manager
See PR Plymouth Meeting Associates PC LP
PR Prince George’s Plaza LLC
DE
PR PG Plaza LLC – 1% Managing Member
PREIT – 99% Member
The Mall at Prince Georges
PR Red Rose LLC
DE
PREIT – 100% Sole Member
See Red Rose Commons Associates, L.P. on Part II of this Schedule
PR Springfield/Delco LLC
DE
PREIT – 100% Sole Member
See PR Springfield/Delco, L.P.
PR Springfield/Delco Holdings LLC
DE
PREIT – 100% Sole Member
See PR Springfield/Delco Holdings, L.P.
PR Springfield Town Center LLC
DE
PREIT – 100% Sole Member
Ground Lessee of Springfield Town Center
PR Swedes Square LLC
DE
PREIT – 100% Sole Member
Land in New Castle, Delaware
PR Sunrise Outparcel 2, LLC
NJ
PREIT-RUBIN, INC. – 100% Sole Member
Sunrise Plaza Outparcel
PR TP LLC
DE
PREIT – 100% Sole Member
See PR TP LP
PR Valley Anchor-M, LLC
DE
PREIT – 100% Sole Member
Former Macy’s Parcel at Valley Mall
PR Valley Anchor-S, LLC
MD
PREIT – 100% Sole Member
None



12

--------------------------------------------------------------------------------















Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




PR Valley LLC
DE
PREIT – 100% Sole Member
See PR Valley Limited Partnership
PR Valley Solar LLC
DE
PREIT-RUBIN, INC. – 100% Sole Member
Rooftop Solar Equipment at Valley Mall
(leasehold)
PR Valley View Anchor-M, LLC
DE
PREIT – 100% Sole Member
Former Macy’s Parcel at Valley View Mall
PR Valley View LLC
DE
PR VV LLC – 99.99% Member
PREIT – 0.01% Member
See PR Valley View Limited Partnership
PR Viewmont LLC
DE
PREIT – 100% Sole Member
See PR Viewmont Limited Partnership
PR VV LLC
DE
PREIT – 100% Sole Member
See PR Valley View Limited Partnership
PR Walnut Mezzco, LLC
(to be dissolved)
PA
PREIT – 100% Sole Member
None
PR Walnut Street Abstract LLC
DE
PREIT-RUBIN, INC. – 100% Sole member
See Walnut Street Abstract, L.P. in Part II of this Schedule
PR Washington Crown LLC
(to be dissolved)
DE
PR WC LLC – 99.99% Member
PREIT – 0.01% Member
See PR Washington Crown Limited Partnership
PR WC LLC
(to be dissolved)
DE
PREIT – 100% Sole Member
See PR Washington Crown Limited Partnership
PR WG Park General GP, LLC
DE
WG Holdings of Pennsylvania, LLC – 100% Sole Member
See WG Park General LP
PR Wiregrass Anchor LLC
(to be dissolved)
DE
PREIT – 100% Sole Member
None
PR Wiregrass Commons LLC
DE
PREIT – 100% Sole Member
None
PR Woodland Anchor-S, LLC
DE
PREIT – 100% Sole Member
PREIT Services, LLC – Non-member Manager – 0%
Former Sears Parcel at Woodland Mall
PR Woodland General LLC
DE
PREIT – 100% Sole Member
See PR Woodland Limited Partnership
PR Woodland Outparcel LLC
DE
PREIT – 100% Sole Member
Outparcel at Woodland Mall
PR WV LLC
DE
PREIT – 100% Sole Member
See PR Wyoming Valley LLC



13

--------------------------------------------------------------------------------















Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




PR Wyoming Valley LLC
DE
PR WV LLC – 99.99%
PREIT – 0.01%
See PR Wyoming Valley Limited Partnership
PREIT CDE LLC (f/k/a Exton License II, LLC)
(to be dissolved)
PA
PREIT-RUBIN, INC. – 1 % Member
PREIT – 99% Member
None
PREIT Gadsden Mall LLC
(to be dissolved)
DE
PREIT – 100% Sole Member
None
PREIT Gallery TRS Sub LLC
PA
PREIT-RUBIN, INC. – 100% Sole Member
See Keystone Philadelphia Properties, L.P., PR Gallery I Limited Partnership and
PR 907 Market LP
PREIT Services, LLC
DE
PREIT – 100% Sole Member
None
PRWGP General, LLC
DE
PREIT – 100% Sole Member
See WG Park, L.P.
WG Holdings of Pennsylvania, L.L.C.
PA
WG Holdings, L.P. – 100% Sole Member
See WG Park, L.P.
WG Park - Anchor B, LLC
DE
PREIT – 100% Sole Member
See WG Park – Anchor B LP
XGP LLC
DE
PR Exton Limited Partnership – 100% Sole Member
See X-I Holding LP





14

--------------------------------------------------------------------------------







Corporations












Corporations










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest












Property Owned by Subsidiary
1150 Plymouth Associates, Inc.
MD
PREIT-RUBIN, INC. – 100%
Liquor licenses associated with Plymouth Meeting Mall
Exton License, Inc.
MD
PREIT-RUBIN, INC. – 100%
Liquor licenses associated with Exton Square
PR GC Inc.
MD
PREIT Services, LLC – 100%
None
PREIT-RUBIN, Inc.
PA
PREIT – 100%
See PR New Garden Residential Limited Partnership
PREIT-RUBIN OP, Inc.
PA
PREIT-RUBIN, INC. – 100%
Outparcels acquired in the Crown Transaction that are located at the following
properties: Viewmont Mall. (See PR Financing Limited Partnership).
PREIT TRS, Inc.
DE
Pennsylvania Real Estate Investment Trust – 100%
REIT Income Test Assignee
Capital City Beverage Enterprise, Inc. (f/k/a R8267 Plymouth Enterprises, Inc.)
MD
PREIT-RUBIN, INC. – 100%
Liquor licenses associated with Plymouth Meeting Mall
Springhills Northeast Quadrant Owners Drainage Association No. One, Inc.
FL
PR Gainesville Limited Partnership, sole member
Property owner’s association for property located in Alachua county, Florida
(Gainesville)
Springhill Owners Association, Inc.
FL
PR Gainesville Limited Partnership, sole member
Property owner’s association for property located in Alachua county, Florida
(Gainesville)



15

--------------------------------------------------------------------------------





Trusts












Trusts










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary
PR Palmer Park Trust
(to be dissolved)
PA
PREIT – Sole Beneficiary
See PR Palmer Park Mall Limited Partnership
PREIT Protective Trust 1
PA
PREIT-RUBIN, INC. – Sole Beneficiary
REIT Asset Test Assignee

A. The following wholly owned entities are inactive and are slated for
dissolution:
1.
PREIT CDE LLC

2.
PREIT Gadsden Mall LLC

3.
PR Lycoming Limited Partnership

4.
PR Lycoming LLC

5.
PR Palmer Park Mall Limited Partnership

6.
PR Palmer Park, L.P.

7.
PR Palmer Park Trust

8.
PR Wiregrass Anchor LLC

9.
PR Echelon LLC

10.
Echelon Title LLC

11.
PR PGPlaza LLC

12.
PR Washington Crown Limited Partnership

13.
PR Washington Crown LLC

14.
PR WC LLC

15.
PR Beaver Valley Limited Partnership

16.
PR Beaver Valley LLC

17.
PR BVM LLC

18.
PR Crossroads I, LLC

19.
PR Crossroads II, LLC

20.
PR Monroe Old Trail Holdings LLC

21.
PR Monroe Old Trail Holdings LP

22.
PR Monroe Old Trail Limited Partnership

23.
PR Monroe Old Trail LLC

24.
PR Chestnut Mezzco, LLC

25.
PR Walnut Mezzco, LLC

26.
PR Logan Valley Limited Partnership

27.
PR Logan Valley LLC

28.
PR LV LLC

29.
PR Outdoor, LP

30.
PR Outdoor 2, L.P.

31.
PR Outdoor, LLC

32.
PR Outdoor 2, LLC





16

--------------------------------------------------------------------------------









17

--------------------------------------------------------------------------------





Schedule 6.1.(b) – Ownership Structure
PART II
Consolidated Affiliates
None
Unconsolidated Affiliates






Unconsolidated Affiliates




Jurisdiction of Organization
Each Person holding any Equity Interest in the Unconsolidated Affiliate; nature
of the Equity Interest; percentage ownership of Unconsolidated Affiliate
represented by the Equity Interest


Property Owned by Unconsolidated Affiliate
801 4-6 Fee Owner GP LLC
(to be dissolved)
DE
•    GPM GP LLC – 0% Non-member manager
•    801-Gallery C-3 Associates, L.P. – 100% Sole Member
None
801 4-6 Mezz GP LLC
(to be dissolved)
DE
801-Gallery C-3 Associates, L.P.– 100% Member
None
801 C-3 Fee Owner LP
DE
•    801 C-3 Fee Owner GP LLC – 0.1% GP
•    801-Gallery C-3 Associates, L.P.– 88.9% LP
•    801 C-3 Mezz LP – 11.0% LP
Unit 1EH of the Unit 1 801 Market Street Condominium
801 C-3 Fee Owner GP LLC
DE
•    GPM GP LLC – 0% Non-member manager
•    801-Gallery C-3 Associates, L.P. – 100% Sole Member
See 801 C-3 Fee Owner LP
801 C-3 Mezz LP
DE
•    801 C-3 Mezz GP LLC – 0.1% GP
•    801-Gallery C-3 Associates, L.P.– 99.9% LP
See 801 C-3 Fee Owner LP
801 C-3 Mezz GP LLC
DE
801–Gallery C-3 Associates, L.P. – 100% Sole Member
See 801 C-3 Fee Owner LP
801-Gallery C-3 Associates, L.P.
PA
•    801-Gallery Associates, L.P. – 1% GP
•    801 Market Venture GP LLC – 1% GP
•    Macerich Management Company – 49% LP
•    PREIT-RUBIN, INC. – 49% LP
Indirect JV interest in Units 1EH of the Unit 1 801 Market Street Condominium
801-Gallery C-3 MT, L.P.
PA
•    801-Tenant C-3 Manager, LLC – 0.01% GP
•    Chevron U.S.A. Inc. – 99.99% LP
Retail Master Tenant at 801 Market
801-Gallery GP, LLC
PA
•    PREIT-RUBIN, INC. - 50% member
•    Macerich Management Company - 50% Member*
•    GPM GP LLC – 0% Non-member manager
See 801-Gallery Associates, L.P.
801-Gallery Associates, L.P.
PA
•    801-Gallery GP, LLC – 1% GP
•    PREIT-RUBIN, INC. – 49.5% LP
•    Macerich Management Company – 49.5% LP*
801 Market Street (leasehold)



18

--------------------------------------------------------------------------------











Unconsolidated Affiliates




Jurisdiction of Organization
Each Person holding any Equity Interest in the Unconsolidated Affiliate; nature
of the Equity Interest; percentage ownership of Unconsolidated Affiliate
represented by the Equity Interest


Property Owned by Unconsolidated Affiliate
801-Tenant C-3 Manager, LLC
PA
801-Gallery Associates, L.P. – 100% Sole Member
0.01% GP Interest in 801-Gallery C-3 MT, L.P.
801 Market Venture GP LLC
DE
•    PREIT-RUBIN, INC – 50% Member
•    Macerich Management Company – 50% Member*
•    GPM GP LLC – 0% Non-member manager
See 801-Gallery C-3 Associates, L.P.
1010-1016 Market Street Realty GP, LLC
(to be dissolved)
PA
•    MP MSR GP LLC – 50% Member
•    PEI MSR GP III LLC – 50% Member
None
1010-1016 Market Street Realty, LP
PA
•    PEI MSR GP III LLC – 11% GP
•    PEI MSR III LP – 89% LP
1010-1016 Market Street
1018 Market Street Realty GP, LLC
(to be dissolved)
PA
•    MP MSR GP LLC – 50% Member
•    PEI MSR GP I LLC – 50% Member
None
1018 Market Street Realty, LP
PA
•    PEI MSR GP I LLC – 11% GP
•    PEI MSR I LP – 89% LP
1018 Market Street
1020-1024 Market Street Realty GP, LLC
(to be dissolved)
PA
•    MP MSR GP LLC – 50% Member
•    PEI MSR GP II LLC – 50% Member
None
1020-1024 Market Street Realty, LP
PA
•    PEI MSR GP II LLC – 11% GP
•    PEI MSR II LP – 89% LP
1020-1024 Market Street
GPM GP LLC
DE
PM Gallery LP – 100% Sole Member
See PR 907 Market LP, PR Gallery I Limited Partnership, Keystone Philadelphia
Properties, L.P.
Keystone Philadelphia Properties, LP
PA
•    GPM GP LLC – 0.1% GP
•    PREIT Gallery TRS Sub LLC – 0.1% LP
•    Macerich Gallery Market East TRS Sub LLC – 0.1% LP*
•    PM Gallery LP – 87.2% LP
•    PR Gallery II Limited Partnership – 12.5% LP
The Gallery at Market East II (ground lessee)



19

--------------------------------------------------------------------------------











Unconsolidated Affiliates




Jurisdiction of Organization
Each Person holding any Equity Interest in the Unconsolidated Affiliate; nature
of the Equity Interest; percentage ownership of Unconsolidated Affiliate
represented by the Equity Interest


Property Owned by Unconsolidated Affiliate
Lehigh BOS Acquisition L.P.
DE
•    Lehigh BOS Acquisition GP, LLC – 0.5% GP*
•    PR BOS GP, LLC – 0.5% GP
•    Simon Property Group, L.P. – 49.5% LP *
•    PR BOS LP – 49.5% LP
Boscov’s Parcel at Lehigh Valley Mall
Lehigh Valley Associates (Limited Partnership)


PA
•    PR Lehigh Valley LLC – 0.5% GP,
•    PREIT – 49.5% LP
•    Delta Ventures, Inc. – 0.5% GP*
•    Kravco Simon Investments, L.P. – 49.5% LP*
Lehigh Valley Mall
Lehigh Valley Mall GP, LLC
DE
•    Lehigh Valley Associates – 100% member
See Mall at Lehigh Valley, L.P.
Lehigh Valley Mall, LLC
DE
•    Lehigh Valley Associates – 100% Sole Member
Lessee of Lehigh Valley Mall; Borrower under mortgage loan secured by Lehigh
Valley Mall
Mall at Lehigh Valley, L.P.
DE
•    Lehigh Valley Mall GP, LLC – 0.5% GP
•    Lehigh Valley Mall Associates – 99.5% LP
None



20

--------------------------------------------------------------------------------











Unconsolidated Affiliates




Jurisdiction of Organization
Each Person holding any Equity Interest in the Unconsolidated Affiliate; nature
of the Equity Interest; percentage ownership of Unconsolidated Affiliate
represented by the Equity Interest


Property Owned by Unconsolidated Affiliate
Mall Maintenance Corporation II
(to be dissolved)
PA
PREIT holds an indirect minority membership interest in Mall Maintenance
Corporation II


Other members:
Redevelopment Authority of City of Philadelphia
Philadelphia Authority for Industrial Development
One Reading Center Associates
Purpose is to maintain the public areas of Gallery II at Market East
Mall Corners Ltd. (Limited Partnership)


GA
•    PREIT – 19% LP
•    Charles A. Lotz – 0.5% GP*
•    Center Developers, Inc. – 1% GP*
•    Frank L. Ferrier – 1% GP*
•    Others – 78.5% LP*
None
Mall Corners II, Ltd. (Limited Partnership)


GA
•    PREIT – 11% LP
•    Charles A. Lotz – 0.5% GP*
•    Center Developers, Inc. – 1% GP*
•    Frank L. Ferrier – 1% GP*
•    Others – 86.5% LP*
None
Metroplex General, Inc.
PA
•    PR Metroplex West, LLC – 50%
•    MW General, Inc. – 50%*
See Metroplex West Associates, L.P.
Metroplex West Associates, L.P.
PA
•    Metroplex General, Inc. – 1% GP
•    PREIT – 49.5% LP
•    MW General, Inc. – .5% LP*
•    Goldenberg Metroplex Partners, L.P. – 22.5% LP*
•    Goldenberg Metroplex Investors, L.P. – 24% LP*
•    Resource Realty Management, Inc. – 2.5% LP*
Metroplex Power Center
Oxford Valley Road Associates
(limited partnership)
PA
•    PR Oxford Valley General, LLC – 1% GP
•    PREIT – 49% LP
•    OVG General, Inc. – 1% GP*
•    Goldenberg Investors, L.P. – 22.296% LP*
•    Goldenberg Partners, L.P. – 24.204% LP*
•    Milton S. Schneider - 1% LP
•     Resource Realty* Management, Inc. – 1.5% LP*
Court at Oxford Valley Shopping Center



21

--------------------------------------------------------------------------------











Unconsolidated Affiliates




Jurisdiction of Organization
Each Person holding any Equity Interest in the Unconsolidated Affiliate; nature
of the Equity Interest; percentage ownership of Unconsolidated Affiliate
represented by the Equity Interest


Property Owned by Unconsolidated Affiliate
Pavilion East Associates, L.P.
PA
•    PREIT – 40% LP
•    PE General, L.L.C. – 1% GP*
•    Goldenberg Pavilion Partners, L.P. – 15.5% LP*
•    Goldenberg Pavilion Investors, L.P. – 15% LP*
•    Resource Realty Management, Inc. – 4% LP*
•    Pavilion Towner Associates, L.P. – 4.5% LP*
•    LK Pavilion Associates, L.P. – 20% LP*
Pavilion at Market East
PEI MSR GP I LLC
PA
•    PM Gallery LP – 87.475% Member
•    PREIT – 12.525% Member
See 1018 Market Street Realty, LP
PEI MSR I LP
PA
•    PEI MSR GP I LLC – 1% GP
•    PEI MSR LP LLC – 99% LP
See 1018 Market Street Realty, LP
PEI GP II LLC
PA
•    PM Gallery LP – 87.475% Member
•    PREIT – 12.525% Member
See 1020-1024 Market Street Realty, LP
PEI MSR II LP
PA
•    PEI MSR GP II LLC – 1% GP
•    PEI MSR LP LLC – 99% LP
See 1020-1024 Market Street Realty, LP
PEI MSR GP III LLC
PA
•    PM Gallery LP – 87.475% Member
•    PREIT – 12.525% Member
See 1010-1016 Market Street Realty, LP
PEI MSR III LP
PA
•    PEI MSR GP III LLC – 1% GP
•    PEI MSR LP LLC – 99% LP
See 1010-1016 Market Street Realty, LP
PEI MSR LP LLC
PA
•    PM Gallery LP – 87.475% Member
•    PREIT – 12.525% Member
See 1010-1016 Market Street Realty, LP, 1018 Market Street Realty, LP and
1020-1024 Market Street Realty, LP
PM Gallery LP
DE
•    PR 8-10 Market GP LLC – 0.1% GP
•    Macerich Gallery Market East GP LLC – 0.1% GP*
•    PR 8-10 Market LP – 42.741% LP
•    Macerich Gallery Market East LP LLC – 57.059% LP*
See PR Gallery I Limited Partnership, Keystone Philadelphia Properties, L.P., PR
907 Market LP, and GPM GP LLC
PM 833 Market Mezz LP
DE
•    PM 833 Market Mezz GP LLC – 0.1% LP
•    PM Gallery LP – 99.9% LP
See PR Gallery I Limited Partnership
PM 833 Market Mezz GP LLC
DE
PM Gallery LP – 100% Sole Member
See PR Gallery I Limited Partnership
PM Gallery Finance LLC
NJ
•    PREIT – 50% Member
•    The Macerich Partnership, L.P. – 50% Member
None
PM Management Associates, LLC
PA
•    Macerich Management Company – 50% Member
•    PREIT-RUBIN, INC. – 50% Member
None



22

--------------------------------------------------------------------------------











Unconsolidated Affiliates




Jurisdiction of Organization
Each Person holding any Equity Interest in the Unconsolidated Affiliate; nature
of the Equity Interest; percentage ownership of Unconsolidated Affiliate
represented by the Equity Interest


Property Owned by Unconsolidated Affiliate
PR 907 Market LP
DE
•    GPM GP LLC – 0.1% GP
•    PREIT Gallery TRS Sub LLC – 0.1% LP
•    Macerich Gallery Market East TRS Sub LLC – 0.1% LP*
•    PM Gallery LP – 87.2% LP
•    PR 907 Market Mezz LP – 12.5% LP
907-937 Market Street
PR Gallery I Limited Partnership
PA
•    GPM GP LLC – 0.1% GP
•    PREIT Gallery TRS Sub LLC – 0.1% LP
•    Macerich Gallery Market East TRS Sub LLC – 0.1% LP*
•    PM Gallery LP – 76.2% LP
•    PM 833 Market Mezz LP – 11% LP
•    PREIT – 12.5% LP
The Gallery at Market East I (ground lessee)
Red Rose Commons Associates, L.P.
PA
•    PR Red Rose LLC – 1% GP
•    PREIT – 49% LP
•    RRC General, Inc. – 1% GP*
•    Goldenberg Lancaster Partners, L.P. – 23% LP*
•    Goldenberg Lancaster Investors, L.P. – 24% LP*
•    Resource Realty Management, Inc. – 2% LP*
All units in the Red Rose Condominium constituting the Red Rose Commons Shopping
Center
Simon/PREIT Gloucester Development, LLC
DE
•    PR Gloucester LLC – 25%
•    Gloucester Premium Outlets Member, LLC – 75% *
Proposed Outlet Development in Gloucester, New Jersey
Walnut Street Abstract, L.P.
NJ
•    PR Walnut Street Abstract LLC – 50% LP
•    Affiliate of Madison Title Agency – 50%*
Title insurance agency.



* Neither Parent nor any of its Affiliates owns any interest in this entity.




23

--------------------------------------------------------------------------------


















Schedule 6.1.(f) - Title to Properties
Properties
Owner
Occupancy
(as of 3/31/18)
Project Under Development?
Wholly-Owned
 
 
 
 
 
 
 
Capital City Mall
PR Capital City Limited Partnership (Improvements)


PR CC Limited Partnership (Land)
93.4%
Yes
See Part II of this Schedule for additional information.
Cherry Hill Mall
Cherry Hill Center, LLC
PR Cherry Hill STW LLC (Cherry Hill Anchor Store)
96.5%
No.
Cumberland Mall
Cumberland Mall Associates (Unit A)
PR Cumberland Outparcel LLC (vacant outparcel)
96.0%
No.
Dartmouth Mall
PR North Dartmouth LLC
96.5%
No.
Exton Square Mall and fee interest in former Kmart Parcel at Mall
PR Exton Square Property L.P.
PR Exton Outparcel Limited Partnership (E. Lincoln Highway land parcel)
83.6%
Yes


See Part II of this Schedule for additional information.
Francis Scott Key Mall
PR Financing Limited Partnership
93.6%
No.
Jacksonville Mall
PR Jacksonville Limited Partnership
98.2%
No
Magnolia Mall
PR Magnolia LLC
95.3%
Yes


See Part II of this Schedule for additional information.
Mall at Prince Georges
PR Prince George’s Plaza LLC
93.6%
Yes


See Part II of this Schedule for additional information.
Moorestown Mall
Moorestown Mall LLC
PR Moorestown Anchor-M, LLC (Anchor Site)
91.7%
Yes


See Part II of this Schedule for additional information.
New Garden / White Clay Point
PR New Garden L.P.
PR New Garden/Chesco Limited Partnership
PR New Garden Residential Limited Partnership
N/A - Land
Yes


See Part II of this Schedule for additional information.
One Cherry Hill Plaza
Bala Cynwyd Associates, LP
42.6%
No





--------------------------------------------------------------------------------





Properties
Owner
Occupancy
(as of 3/31/18)
Project Under Development?
Patrick Henry Mall
PR Patrick Henry LLC
96.8%
No.
Plymouth Commons
PR Plymouth Meeting Associates PC LP
N/A - Land
No
Plymouth Meeting Mall
PR Plymouth Meeting Limited Partnership (Improvements)
Plymouth Ground Associates, L.P. (Land)
PR AEKI Plymouth, L.P.
90.8%
Yes


See Part II of this Schedule for additional information.
Springfield Town Center
(leasehold)
PR Springfield Town Center LLC
92.1%
No.
Spring Hills
PR Gainesville Limited Partnership
N/A - Land
Yes


See Part II of this Schedule for additional information.
Sunrise Plaza
PR Sunrise Outparcel 2, LLC - 2.109 acres
N/A - Land
No..
Swedes Square Property
PR Swedes Square LLC
N/A -Land
No
Valley Mall
PR Valley Limited Partnership
PR Valley Anchor-M Limited Partnership (Anchor Site)
PR Valley Anchor-S, LLC (Anchor Site)
79.5%
Yes


See Part II of this Schedule for additional information.
Valley View Mall
PR Valley View Limited Partnership
PR Valley View Anchor-M Limited Partnership (Anchor Site)
95.0%
No
Viewmont Mall
PR Financing Limited Partnership


PREIT-RUBIN OP Inc. (Outparcel #s 12401-040-005, 12401-040-003, and
12401-040-001)
98.3%
No.
 
 
 
 
 
 
 
 
Willow Grove Park
W.G. Park, L.P.
WG Park-Anchor B LP (Anchor Site)
94.1%
Yes


See Part II of this Schedule for additional information.
Woodland Mall
PR Woodland Limited Partnership
PR Woodland Outparcel LLC (Verizon Outparcel)
PR Woodland Anchor-S, LLC (Anchor Site)
96.2%
Yes


See Part II of this Schedule for additional information.
Wyoming Valley Mall
PR Wyoming Valley Limited Partnership
92.55%
No
Joint Venture
 
 
 
801 Market
801 C-3 Fee Owner LP (Unit 1EH)
801-Gallery Associates, L.P. (leasehold)
100%
Yes


See Part II of this Schedule for additional information.





--------------------------------------------------------------------------------





Properties
Owner
Occupancy
(as of 3/31/18)
Project Under Development?
907 Market Street
PR 907 Market LP
0%
Yes


See Part II of this Schedule for additional information.
1010-1016 Market Street
1010-1016 Market Street Realty, LP
71.7%
No.
1018 Market Street
1018 Market Street Realty, LP
0.0%
No.
1020-1024 Market Street
1020-1024 Market Street Realty, LP
0.0%
No.
Court At Oxford Valley
Oxford Valley Road Associates, LP
97.6%
Yes.


See Part II of this Schedule for additional information.
Gallery / Fashion District Philadelphia
(Leasehold)
PR Galley I Limited Partnership Keystone Philadelphia Properties, LP
Under development
Yes


See Part II of this Schedule for additional information.
Gloucester Premium Outlets
Simon/PREIT Gloucester Development, LLC
83.7%
No.
Lehigh Valley Mall
Lehigh Valley Associates (leased to Mall at Lehigh Valley, L.P )


Lehigh BOS Acquisition, L.P. (Boscov’s parcel)
94.4%
Yes


See Part II of this Schedule for additional information.
Metroplex Shopping Center
Metroplex West Associates, L.P.
100.0%
Yes


See Part II of this Schedule for additional information.
Pavilion East
Pavilion East Associates, L.P.
N/A - Land
Yes


See Part II of this Schedule for additional information.
Red Rose Commons
Red Rose Commons Associates, L.P
87.7%
No.
Springfield Mall
PR Springfield/Delco Limited Partnership and KS Springfield Limited Partnership
as tenant in common
97.4%
Yes


See Part II of this Schedule for additional information.









--------------------------------------------------------------------------------





Schedule 6.1.(f) - Title to Properties
PART II




Pennsylvania Real Estate Investment Trust
 
 
Projects Under Development1
 
 
 
As of 03/31/18
 
 
 
('000's)
 
 
 
 
 
 
 
 
 PREIT's Share of Value of Construction in Progress
PREIT's Share of Total Budgeted Costs Remaining 3
Total Projects Under Development
 
 
 
 
Land in Predevelopment
 
 
 
New Garden / White Clay Point
$14,000
0
$14,000
Springhills
                                         17,947
0
                        17,947
Sub-Total Land in Predevelopment
                                         31,947
0
                        31,947
 
 
 
 
Other Projects in Predevelopment
 
 
Joint Venture2
   
 
 
Lehigh Valley Mall
                                            1,807
0
                           1,807
Metroplex
                                                  26
0
                                 26
Oxford
                                                     9
0
                                    9
Pavilion East
                                               784
0
                              784
Red Rose
                                                  42
0
                                 42
Springfield Mall
                                                  66
0
                                 66
Sub-Total Other Predevelopment
                                            2,734
0
                           2,734
 
 
 
 
Construction in Progress
 
 
 
Wholly Owned
 
 
 
Capital City Mall
                                            4,482
                                            2,794
                           7,277
Exton Square Mall
                                                  31
                                               248
                              279
Magnolia Mall
                                            4,896
                                            3,352
                           8,249
Mall at Prince Georges
                                         16,422
                                            5,280
                        21,702
Moorestown Mall
                                         10,554
                                               245
                        10,799
Plymouth Meeting Mall
                                            1,011
                                               193
                           1,204
Valley Mall
                                            8,215
                                         12,955
                        21,170
Willow Grove Mall
                                               346
 
 
Woodland Mall
                                         35,110
                                            8,804
                        43,914
 
 
 
 
Joint Venture2
 
 
 
Fashion District Philadelphia
                                      164,010
                                         46,098
                     210,108
Sub-Total Construction in Progress
                                      245,079
                                         79,970
                     324,702
 
  
 
 
Total
                                      279,759
                                         79,970
                     359,383









--------------------------------------------------------------------------------








Schedule 6.1.(g) - Indebtedness
Part I
Indebtedness


Loan Party
Indebtedness
Description of property subject to Lien
Borrower
 
 
PREIT Associates, L.P.,
PREIT-RUBIN, Inc.,
Pennsylvania Real
Estate Investment Trust
$250,000,000 Term Loan Agreement by and among PREIT
Associates, L.P., PREIT-RUBIN, Inc., and Pennsylvania Real
Estate Investment Trust as Borrowers, Wells Fargo Bank, National Association, as
Administrative Agent, Wells Fargo Securities, LLC, and Capital One, N.A. as
Joint Lead Arrangers and Joint Bookrunners, Capital N.A. as Syndication Agent,
and each of the Lenders party thereto, as amended, restated, supplemented or
modified (for purposes of this Schedule 6.1.(g), the “7-Year Term Loan”)
 
PM Gallery L.P.
$250,000,000 Term Loan Agreement by and among PM Gallery L.P., a Delaware
limited partnership, as Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, Wells Fargo Securities, LLC, as Left Lead Arranger and
Joint Bookrunner, PNC Capital Markets, LLC, as Joint Lead Arranger, Joint
Bookrunner and Joint Documentation Agent, JPMorgan Chase Bank, N.A., as Joint
Lead Arranger, Joint Bookrunner and Joint Documentation Agent, and U.S. Bank
National Association, as Joint Lead Arranger, Joint Bookrunner and Joint
Documentation Agent, and each of the Lenders party thereto, as amended,
restated, supplemented or modified (for purposes of this Schedule 6.1.(g), the
“FDP Term Loan”)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts made by PREIT Associates, L.P. in favor of
Bank of America, N.A. (Capital City Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts by PREIT Associates, L.P. in favor of New York
Life Insurance Company and Teachers Insurance and Annuity Association of America
(Cherry Hill Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts made by PREIT Associates, L.P. in favor of
Bank of America (Cumberland Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts made by PREIT Associates, L.P. in favor of
Bank of America, N.A. (Dartmouth Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Landesbank Baden-Württemberg. (Francis Scott Key Mall)
 





--------------------------------------------------------------------------------





Loan Party
Indebtedness
Description of property subject to Lien
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
The Prudential Insurance Company of America (Patrick Henry Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
JP Morgan Chase Bank, N.A. (Valley View Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Landesbank Baden-Württemberg. (Viewmont Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Prudential Insurance Company of America and Teachers Insurance & Annuity
Association of America (Willow Grove Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
U.S. Bank National Association (Woodland Mall)
 
PREIT Associates, L.P.
Payment and Carry Guaranty of executed by PREIT Associates, L.P. in favor of
U.S. Bank National Association with a balance of $126,780,000 outstanding as of
03/31/2018 (Woodland Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Cantor Commercial Real Estate Lending, LP. (Wyoming Valley Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. and Kenneth
N. Goldenberg in favor of CIBX Commercial Mortgage, LLC (The Court at Oxford
Valley)
 
PREIT Associates, L.P.
Guaranty of construction loan to Simon/PREIT Gloucester Development, LLC
executed by PREIT Associates, L.P. and Simon Property Group LP in favor of MUFG
Union Bank, N.A. & Suntrust Bank with a balance of $86,000,000 outstanding as of
03/31/2018 (Gloucester Premium Outlets)
 
PREIT Associates, L.P.
Roof Repairs and $5,000,000 Rollover Guaranty by PREIT Associates, L.P. and
Kenneth N. Goldenberg in favor of New York Life Insurance Company (Metroplex
West)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts by PREIT Associates, L.P. and Kenneth N.
Goldenberg in favor of New York Life Insurance Company (Metroplex West)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts by PREIT Associates, L.P. and Kenneth N.
Goldenberg in favor of Citigroup Global Markets Realty Corp. (Red Rose Commons)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by Simon Property Group, L.P. (50%),
PREIT Associates, L.P. (50%) in favor of Cantor Commercial Real Estate Lending,
L.P. (Springfield Mall)
 
PREIT Associates, L.P.
Payment Guaranty executed by PREIT Associates, L.P. (50%) and The Macerich
Partnership, L.P. (50%) in favor of Wells Fargo National Association with a
balance of $250,000,000 outstanding as of 03/31/2018. (FDP Term Loan)
 





Loan Parties
 
 
Bala Cynwyd Associates, L.P.
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
Moorestown Mall LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
Plymouth Ground Associates LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
Plymouth Ground Associates LP
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR AEKI Plymouth, L.P.
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR AEKI Plymouth LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 





--------------------------------------------------------------------------------





PR BVM, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Cherry Hill Office GP, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Cumberland Outparcel LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Exton Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Exton LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Exton Outparcel GP, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Exton Outparcel Holdings, LP
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Exton Outparcel Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Exton Square Property L.P.
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Fin Delaware, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 





--------------------------------------------------------------------------------





PR Financing I LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Financing II LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Financing Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Gainesville Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Gainesville LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR GV LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR GV LP
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Hyattsville LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Jacksonville Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Jacksonville LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR JK LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Magnolia LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Monroe Old Trail Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Monroe Old Trail, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Monroe Old Trail Holdings, L.P.
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Monroe Old Trail Holdings, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Moorestown Anchor-M, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Moorestown Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Moorestown LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR New Garden LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR New Garden Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 





--------------------------------------------------------------------------------





PR New Garden Residential Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR New Garden Residential LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR New Garden/Chesco Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR New Garden/Chesco, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR New Garden/Chesco Holdings, L.P.
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR New Garden/Chesco Holdings, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Plymouth Anchor-M, LP
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Plymouth Anchor-M, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Plymouth Meeting Associates PC LP
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Plymouth Meeting Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Plymouth Meeting LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR PM PC Associates LP
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR PM PC Associates LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Prince George’s Plaza LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Springfield Town Center LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Sunrise Outparcel 2, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Swedes Square LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR TP LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR TP LP
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Valley Anchor-M Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Valley Anchor-M, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Valley Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Valley LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Valley Solar LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Valley View Anchor-M Limited Partnership
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Valley View Anchor-M, LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PR Wiregrass Commons LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
PREIT-RUBIN OP, Inc.
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 
XGP LLC
Guaranty of Senior Facility, 2018 5 Year Term Loan, 7-Year Term Loan
 





--------------------------------------------------------------------------------







Other Subsidiaries
 
 
PR Capital City Limited Partnership
Fee and Leasehold Mortgage and Security Agreement in the amount of $65,750,000
from Bank of America, N.A. to PR Capital City Limited Partnership with a balance
of $59,770,842 as of 3/31/2018
Capital City Mall (Improvements)
PR CC Limited Partnership
Fee and Leasehold Mortgage and Security Agreement in favor of Bank of America,
N.A., with a balance of $59,770,842 as of 3/31/2018
Capital City Mall (Land)
PR Cherry Hill STW LLC
Loan in the amount of $300,000,000 from New York Life Insurance Company and
Teachers Insurance and Annuity Association of America to PR Cherry Hill STW LLC
and Cherry Hill Center LLC with a balance of $280,233,414 as of 3/31/2018
Cherry Hill Strawbridge Parcel and Cherry Hill Mall
Cherry Hill Center, LLC
Loan in the amount of $300,000,000 from New York Life Insurance Company and
Teachers Insurance and Annuity Association of America to PR Cherry Hill STW LLC
and Cherry Hill Center LLC with a balance of $280,233,414 as of 3/31/2018
Cherry Hill Strawbridge Parcel and Cherry Hill Mall
Cumberland Mall Associates
Loan in the amount of $52,000,000 from Bank of America, N.A. to Cumberland Mall
Associates with a balance of $44,948,063 at 3/31/2018
Cumberland Mall
PR North Dartmouth LLC
Mortgage in favor of Bank of America with a balance of $60,884,916 as of
3/31/2018.
Dartmouth Mall
PR Francis Scott Key LLC
Loan in the amount of $68,468,750 from Landesbank Baden-Württemberg to PR
Francis Scott Key with a balance of $68,468,750 as of 3/31/2018
Francis Scott Key Mall
PR Financing Limited Partnership
Guaranty of Loan and Indemnity Deed of Trust in the amount of $68,468,750 in
favor of Landesbank Baden-Württemberg to PR Francis Scott Key with a balance of
$68,468,750 as of 3/31/2018
Francis Scott Key Mall
PR Patrick Henry LLC
Loan in the amount of $96,200,000 from Prudential Insurance Company of America
to PR Patrick Henry LLC with a balance of $91,964,418 as of 3/31/2018.
Patrick Henry
PR Valley View Limited Partnership
Loan in the amount of $32,000,000 from JP Morgan Chase Bank, N.A to PR Valley
View Limited Partnership with a balance of $28,476,027 as of 3/31/2018.
Valley View Mall
PR Viewmont LP
Fee and Leasehold Mortgage in the amount of $67,185,366 to Landesbank
Baden-Württemberg with a balance of $67,185,366 as of 3/31/2018.
Viewmont Mall (Improvements)
PR Financing Limited Partnership
Fee and Leasehold Mortgage in the amount of $67,185,366 to Landesbank
Baden-Württemberg with a balance of $67,185,366 as of 3/31/2018.
Viewmont Mall (Land)
W.G. Park-Anchor B, L.P.
Loan in the amount of $170,000,000 from Prudential Insurance Company of America
and Teachers Insurance & Annuity Association of America to W.G. Park, L.P. and
WG Park-Anchor B LP with a balance of $162,780,000 as of 3/31/2018.
Willow Grove Mall
W.G. Park, L.P.
Loan in the amount of $170,000,000 from Prudential Insurance Company of America
and Teachers Insurance & Annuity Association of America to W.G. Park, L.P. and
WG Park-Anchor B LP with a balance of $162,780,000 as of 3/31/2018.
Willow Grove Mall
PR Woodland Limited Partnership
Loan in the amount of $130,000,000 from U.S. Bank National Association, MUFG
Union Bank National Association and Associated Bank to PR Woodland Limited
Partnership with a balance of $126,780,000 as of 03/31/2018.
Woodland Mall
PR Wyoming Valley LP
Loan in the amount of $78,000,000 from Cantor Commercial Real Estate Lending, LP
to PR Wyoming Valley L.P with a balance of $74,665,567 as of 3/31/2018.
Wyoming Valley Mall
Unconsolidated Affiliates
 
 
Oxford Valley Road Associates
Loan in the amount of $60,000,000 from CIBX Commercial Mortgage, LLC with a
balance of $55,130,467 as of 3/31/2018.
Court at Oxford Valley
Simon/PREIT Gloucester Development, LLC
Loan in the amount of $86,000,000 from MUFG Union Bank, N.A. & Suntrust Bank
with a balance of $86,000,000 of 3/31/2018.
Gloucester Outlets









--------------------------------------------------------------------------------





Lehigh Valley Mall, LLC
Loan in the amount of $200,000,000 from JPMorgan Chase Bank, National
Association, Column Financial, Inc., and Cantor Commercial Real Estate Lending,
L.P. with a balance of $$198,853,323 as of 03/31/2018
Lehigh Valley Mall
Metroplex West Associates, L.P.
Loan in the amount of $87,500,000 from New York Life Insurance Company with a
balance of $77,978,304 as of 3/31/2018.
Metroplex West
Pavilion East Associates, L.P.
Loan in the amount of $8,250,000.00 from M&T with a balance of $8,207,922 as of
03/31/2018.
Pavilion East
Red Rose Commons Associates, L.P.
Loan in the amount of $29,900,000 from Citigroup Global Markets Realty Corp.
with a balance of $26,740,287 as of 3/31/2018.
Red Rose Commons
PR Springfield/Delco Limited Partnership
Loan in the amount of $65,000,000 from Cantor Commercial Real Estate Lending
L.P. with a balance of $62,460,785 as of 3/31/2018.
Springfield Mall







--------------------------------------------------------------------------------







PART II


Total Liabilities Excluding Indebtedness
Set Forth in Part I


Total Liabilities (Excluding Indebtedness set forth in Part I) as of 3/31/2018
[$ In Thousands]
Construction Costs Payable
                   7,435
 
Deferred Rent & Escrow Deposits
             16,020
 
Accrued Pensions et al.
              4,062
 
Accrued Expenses & Other Liabilities
54,061
 
 
 Total Liabilities
 
         81,578











--------------------------------------------------------------------------------










Schedule 6.1.(h)
Material Contracts
$250,000,000 Credit Agreement dated January 08, 2014 by and among PREIT
Associates, L.P., and PREIT-RUBIN, Inc., each as Borrowers, and Pennsylvania
Real Estate Investment Trust, as Parent and as a Borrower, the Financial
Institutions party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent, as amended.
$300,000,000 Mortgage dated August 15, 2012 by PR Cherry Hill STW LLC and Cherry
Hill Center LLC to New York Life Insurance Company and Teachers Insurance and
Annuity Association of America.











--------------------------------------------------------------------------------










Schedule 6.1.(i)
Litigation
As disclosed in Part II, Item 1, Legal Proceedings, of Form 10-Q for the fiscal
year ended March 31, 2018 filed with the United States Securities and Exchange
Commission on May 4, 2018, Parent and Borrowers do not believe that any material
litigation is currently pending, and, in any event, that no pending litigation
can reasonably be expected to have a Material Adverse Effect.










i

--------------------------------------------------------------------------------






Schedule 6.1.(w)
Non-Guarantor Subsidiaries
Legal Name of Non-Guarantor Entities
Type of Legal Entity
Equity Interest Held by Parent
Reason for Exclusion
Limited Partnerships
 
 
 
801 Developers, LP
PA Limited Partnership
Ÿ801 Developers GP, ŸLLC - 1% GP
PREIT - 99% LP
2 - See 801-Gallery Associates, L.P.
Cumberland Mall Associates
NJ Limited Partnership
ŸPR Cumberland GP, LLC - 1% GP
ŸPR Cumberland LP, LLC - 99% LP
2 - Special Purpose Entity (“SPE”)
PR 8-10 Market LP
DE Limited Partnership
ŸPR 8-10 Market Mezz LLC - 0.1% GP
ŸPREIT - 99.9% LP
2 -See PM Gallery LP
PR Beaver Valley Limited Partnership
(to be dissolved)
PA Limited Partnership
ŸPR Beavery Valley LLC - 1% GP
ŸPREIT - 99% LP
1
PR 907 Market Mezz LP
DE Limited Partnership
ŸPR 907 Market Mezz GP LLC - 1% GP
ŸPREIT - 99% LP
2 - See PR 907 Market LP
PR BOS LP
PA Limited Partnership
ŸPR BOS GP, LLC - 1% GP
ŸPREIT - 99% LP
2- See Lehigh BOS Acquisition L.P.
PR Capital City Limited Partnership
PA Limited Partnership
ŸPR Capital City LLC - 0.5% GP
ŸPREIT - 99.5% LP
2 - SPE
PR CC Limited Partnership
PA Limited Partnership
ŸPR CC I LLC - 0.01% GP
ŸPREIT - 99.99% LP
2- SPE



1

--------------------------------------------------------------------------------





PR Gallery II Limited Partnership
PA Limited Partnership
ŸPR Gallery II LLC - 0.1% GP
ŸPREIT - 99.9% LP
2- See Keystone Philadelphia Properties, L.P.
PR Holding Sub Limited Partnership
PA Limited Partnership
ŸPR Holding Sub LLC - 0.1% GP
ŸPREIT - 99.9% LP
1
PR Logan Valley Limited Partnership (to be dissolved)
PA Limited Partnership
ŸPR Logan Valley LLC - 0.01% GP
ŸPREIT - 99.99% LP
1
PR Lycoming Limited Partnership
(to be dissolved)
PA Limited Partnership
ŸPR Lycoming LLC - 0.01% GP
ŸPREIT - 99.99%
2 - SPE
PR Monroe Unit One Holdings, L.P.
PA Limited Partnership
ŸPR Monroe Unit One GP, LLC - 0.01% GP
ŸPREIT-RUBIN, INC. - 99.99% LP
2 - See PR Monroe Unit One Limited Partnership
PR Monroe Unit One Limited Partnership
PA Limited Partnership
ŸPR Monroe Unit One GP, LLC - 0.01% GP
ŸPR Monroe Unit One Holdings, L.P. - 99.99% LP
2 - SPE
PR New Castle Associates
PA Limited Partnership
ŸPR New Castle LLC - 0.1% GP
ŸPREIT - 99.9% LP
2 - SPE See Cherry Hill Center LLC
PR Outdoor, LP
(to be dissolved)
PA Limited Partnership
ŸPR Outdoor, LLC -0.01% GP
ŸPREIT-RUBIN, INC. - 99.99% LP
1
PR Outdoor 2, L.P.
(to be dissolved)
PA Limited Partnership
ŸPR Outdoor 2, LLC - 0.01% GP
ŸPREIT-RUBIN, INC. - 99.99% LP
1
PR Palmer Park, L.P.
(to be dissolved)
PA Limited Partnership
ŸPR Palmer Park Trust - 1% GP
ŸPREIT - 99% LP
1



2

--------------------------------------------------------------------------------





PR Palmer Park Mall Limited Partnership
(to be dissolved)
PA Limited Partnership
ŸPR Palmer Park, L.P. - 50.1% GP
ŸPREIT - 49.9% LP
1
PR Pitney Lot 3 Holdings, L.P.
(to be dissolved)
PA Limited Partnership
ŸPR Pitney Lot 3 GP, LLC - 0.01% GP
ŸPREIT-RUBIN, INC. - 99.99% LP
1
PR Springfield/Delco Limited Partnership
PA Limited Partnership
ŸPR Springfield/Delco LLC - 0.1% GP
ŸPR Springfield/Delco Holdings, L.P. - 99.9% LP
2 - SPE
PR Springfield/Delco Holdings, L.P.
PA Limited Partnership
ŸPR/Springfield/Delco Holdings LLC - 0.1% GP
ŸPREIT - 99.9% LP
2 - PR Springfield/Delco Limited Partnership
PR Valley View Limited Partnership
PA Limited Partnership
ŸPR Valley View LLC - 0.5% GP
ŸPREIT - 99.5% LP
2 - SPE
PR Viewmont Limited Partnership
PA Limited Partnership
ŸPR Viewmont LLC - 0.01% GP
ŸPREIT - 99.99% LP
2 - SPE
PR Washington Crown Limited Partnership
PA Limited Partnership
ŸPR Washington Crown LLC - 0.5% GP
ŸPREIT - 99.5% LP
1
PR Woodland Limited Partnership
DE Limited Partnership
ŸPR Woodland General, LLC - 1% GP
ŸPREIT - 99% LP
2 - SPE
PR Wyoming Valley Limited Partnership
PA Limited Partnership
ŸPR Wyoming Valley LLC 0.5% GP
ŸPREIT 99.5% LP
2 - SPE
WG Holdings, L.P.
PA Limited Partnership
ŸPRWGP General, LLC - 0.02% GP
ŸPREIT - 99.98% LP
2 - See WG Park L.P.
WG Park-Anchor B LP
DE Limited Partnership
ŸWG Park-Anchor B, LLC - 0.5% GP
ŸPREIT - 99.5% LP
2 - SPE
WG Park General, L.P.
PA Limited Partnership
ŸWG Holdings of Pennsylvania, L.L.C. - 0.1% GP
ŸWG Holdings, L.P. - 99.9% LP
2 - See WG Park L.P.
WG Park Limited, L.P.
PA Limited Partnership
ŸWG Holdings of Pennsylvania, L.L.C. -0.1% GP
ŸWG Holdings, L.P. -99.9% LP
2 - See WG Park L.P.
WG Park L.P.
PA Limited Partnership
ŸWG Park General, L.P. - 20% GP
ŸWG Park Limited, L.P. - 80% LP
2 - SPE





3

--------------------------------------------------------------------------------








 
 
 
 
Limited Liability Companies
 
 
 
801 Developers GP, LLC
PA Limited Liability Company
PREIT - 100% Sole Member
2-See 801 Developers, LP
Beverage Two, LLC
NJ Limited Liability Company
PREIT-RUBIN, INC. - 100%
1
Cherry Hill Center, LLC
PA Limited Liability Company
New Castle Associates - 99.9% Member
Cherry Hill Manager, LLC - 0.1% Member
2 - SPE
Cherry Hill Center Manager, LLC
DE Limited Liability Company
PREIT - 100% Sole Equity Member
William Langan - 0% Special Member
See Cherry Hill Center, LLC
Cumberland Mall Retail Condominium Association, LLC
NJ Limited Liability Company
Pennsylvania Real Estate Investment Trust and other unit owners
1
Echelon Beverage LLC
NJ Limited Liability Company
PREIT-RUBIN, INC. 100%
1
Echelon Title LLC
(to be dissolved)
DE Limited Liability Company
PR Echelon Limited Partnership - 100% Sole Member
1
Moorestown Beverage I, LLC
NJ Limited Liability Company
PREIT-RUBIN, INC. 100%
1
Moorestown Beverage II, LLC
NJ Limited Liability Company
PREIT-RUBIN, INC. 100%
1
Plymouth License III, LLC
PA Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
1
Plymouth License IV, LLC
PA Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
1
PR 8-10 Market GP LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2-See PM Gallery LP
PR 8-10 Market Mezz LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2-See PR 8-10 Market LP
PR 907 Market Mezz GP LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2-See PR 907 Market LP
PR Acquisition Sub LLC
DE Limited Liability Company
PREIT - 100% Sole Member
1
PR Beaver Valley LLC
(to be dissolved)
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Beaver Valley Limited Partnership
PR BOS GP, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2- See Lehigh BOS Acquisition L.P.
PR Capital City LLC
DE Limited Liability Company
PR CC II LLC - 99.99% Member
PREIT - 0.01% Member
2 - See PR Capital City Limited Partnership
PR CC I LLC
DE Limited Liability Company
PR CC II LLC - 99.99% Member
PREIT - 0.01% Member
2 - See PR CC Limited Partnership



4

--------------------------------------------------------------------------------





PR CC II LLC
DE Limited Liability Company
PREIT 100% Sole Member
2 - See PR CC Limited Partnership
PR Cherry Hill STW, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - SPE
PR Chestnut Mezzco, LLC
(to be dissolved)
PA Limited Liability Company
PREIT - 100% Sole Member
1
PR Crossroads I, LLC
(to be dissolved)
PA Limited Liability Company
PREIT - 100% Sole Member
1
PR Crossroads II, LLC
(to be dissolved)
PA Limited Liability Company
PREIT - 100% Sole Member
1
PR Cumberland GP, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See Cumberland Mall Associates
PR Cumberland LP, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See Cumberland Mall Associates
PR Dartmouth Solar LLC
DE Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
 
PR Echelon LLC
PA Limited Liability Company
PREIT - 100% Sole Member
1
PR Francis Scott Key LLC
DE Limited Liability Company
PR Financing Limited Partnership - 100% Sole Member
2 - SPE
PR Francis Scott Key Solar LLC
DE Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
 
PR Gallery II LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2-See PR Gallery II Limited Partnership
PR Gloucester LLC
DE Limited Liability Company
PREIT - 100% Sole Member
1
PR Hagerstown LLC
DE Limited Liability Company
PR Valley Mall Limited Partnership - 100% Sole Member
1
PR Holding Sub LLC
PA Limited Liability Company
PREIT - 100% Sole Member
1
PR Lehigh Valley LLC
PA Limited Liability Company
PREIT - 100% Sole Member
2 - See Lehigh Valley Associates
PR Logan Valley LLC
(to be dissolved)
DE Limited Liability Company
PR LV LLC - 99.99% Member
PREIT - 0.01% Member
2 - See PR Logan Valley Limited Partnership
PR LV LLC
(to be dissolved)
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Logan Valley Limited Partnership



5

--------------------------------------------------------------------------------





PR Lycoming LLC
(to be dissolved)
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See Lycoming Limited Partnership
PR Metroplex West LLC
PA Limited Liability Company
PREIT - 100% Sole Member
2 - See Metroplex General, Inc.
PR Monroe Unit One GP, LLC
DE Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
2 - See PR Monroe Unit One Limited Partnership
PR New Castle LLC
PA Limited Liability Company
PREIT - 100% Sole Member
2 - See PR New Castle Associates
PR North Dartmouth LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - SPE
PR Outdoor, LLC
(to be dissolved)
DE Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
1
PR Outdoor 2, LLC
(to be dissolved)
DE Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
1
PR Oxford Valley General, LLC
DE
PREIT - 100% Sole Member
2 - See Oxford Valley Road Associates
PR Patrick Henry LLC
DE Limited Liability Company
PREIT - 100 % Sole Member
2 - SPE
PR PGPlaza LLC
(to be dissolved)
DE Limited Liability Company
PREIT - 100% Sole Member
2
PR Red Rose LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See Red Rose Commons Associates, L.P.
PR Springfield/Delco LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Springfield/Delco, L.P.
PR Springfield/Delco Holdings LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Springfield/Delco Holdings, L.P.
PR Valley View LLC
DE Limited Liability Company
PR VV LLC - 99.99% Member
PREIT - 0.01% Member
2 - See PR Valley View Limited Partnership
PR Viewmont LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Viewmont Limited Partnership
PR VV LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Valley View Limited Partnership
PR Walnut Mezzco, LLC
(to be dissolved)
PA Limited Liability Company
PREIT - 100% Sole Member
1
PR Walnut Street Abstract LLC
DE Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
2 - See Walnut Street Abstract L.P.
PR Washington Crown LLC
(to be dissolved)
DE Limited Liability Company
PR WC LLC - 99.99% Member
PREIT - 0.01% Member
2 - See PR Washington Crown Limited Partnership
PR WC LLC
(to be dissolved)
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Washington Crown Limited Partnership



6

--------------------------------------------------------------------------------





WG Holdings of Pennsylvania, L.L.C.
PA Limited Liability Company
WG Holdings L.P. - 100% Sole Member
2 - See WG Park, L.P.
WG Park - Anchor B, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See WG Park - Anchor B LP
PR WG Park General GP, LLC
DE Limited Liability Company
WG Holdings of Pennsylvania, LLC - 100% Sole Member
2 - See WG Park, L.P.
PRWGP General, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See WG Park, L.P.
PR Wiregrass Anchor LLC
(to be dissolved)
DE Limited Liability Company
PREIT - 100% Sole Member
1
PR Woodland General LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Woodland L. P.
PR Woodland Outparcel LLC
DE Limited Liability Company
PREIT - Sole Member
2 - SPE
PR WV LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Wyoming Valley Limited Partnership
PR Wyoming Valley LLC
DE Limited Liability Company
PR WV LLC - 99.99% Member
PREIT - 0.01%
2 - See PR Wyoming Valley Limited Partnership
PREIT CDE LLC (f/k/a Exton License II, LLC)
(to be dissolved)
PA Limited Liability Company
PREIT-RUBIN, INC. - 1% Member
PREIT - 99% Member
1
PREIT Gadsden Mall LLC
(to be dissolved)
DE Limited Liability Company
PREIT - 100% Sole Member
1
PREIT Gallery TRS Sub LLC
PA Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
2 -See Keystone Philadelphia Properties, L.P., PR Gallery I Limited Partnership
and PR 907 Market LP
PREIT Services, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
1





7

--------------------------------------------------------------------------------





 
 
 
 
Corporations
 
 
 
1150 Plymouth Associates, Inc.
MD
PREIT-RUBIN, INC. - 100%
1
Capital City Beverage Enterprise, Inc. (f/k/a R8267 Plymouth Enterprises, Inc.)
MD
PREIT-RUBIN, INC. - 100%
1
Exton License, Inc.
MD
PREIT-RUBIN, INC. - 100%
1
PR GC Inc.
MD
PREIT Services, LLC - 100%
1
PREIT TRS, Inc.
DE
Pennsylvania Real Estate Investment Trust- 100%
1
Springhills NE Quadrant Drainage Association No. One, Inc.
FL
PREIT and other owners.
1
Springhill Owners Association, Inc.
FL
PREIT and other owners.
1



Trusts
 
 
 
PR Palmer Park Trust
(to be dissolved)
PA
PREIT - Sole Beneficiary
1
PREIT Protective Trust 1
PA
PREIT-RUBIN, INC. - Sole Beneficiary
1



1 = Subsidiary (i) is not a Significant Subsidiary, (ii) does not own or lease
an Unencumbered Property  (iii) does not own directly or indirectly, a
Subsidiary that owns or leases an Unencumbered Property, and (iv) is not a
guarantor under the Existing Credit Agreement, so long as that agreement is
still in effect.


2 = Subsidiary is an Excluded Subsidiary.






8

--------------------------------------------------------------------------------








EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each,an]
"assognor) and [the][each] 2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] 3 hereunder are several and not joint.] 4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions for Assignment and Assumption (the
“Standard Terms and Conditions”) set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit, Guarantees, and Swingline Loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the][any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


________________________


1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.


2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.


3 Select as appropriate.


4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.








G-1




--------------------------------------------------------------------------------







1.    Assignor[s]:        ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        PREIT Associates, L.P., PREIT-Rubin, Inc. and Pennsylvania
Real Estate             Investment Trust



4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The $700,000,000 Amended and Restated Credit Agreement
dated as of May 24, 2018 by and among the Borrowers, the Lenders parties
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
the other parties thereto



6.
Assigned Interest[s]:



Assignor[s] 5
Assignee[s] 6
Facility 7 Assigned 
Aggregate Amount of Commitment/Loans for all Lenders 8 
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans 9
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________] 10 


[Page break]






5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Revolving Loan”, “Swingline Loan”, “Term Loan,” etc.)
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.










A-2




--------------------------------------------------------------------------------







Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]11
[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


ASSIGNEE[S]12 
[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________






____________________________
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).


12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).


















A-3




--------------------------------------------------------------------------------







[Consented to and]13 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent




By: _________________________________
Name: _____________________________
Title: ______________________________


[Consented to:]14 
[NAME OF RELEVANT PARTY]




By: _________________________________
Name: _____________________________
Title: ______________________________






















































_____________________________


13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.


14 To be added only if the consent of the Borrower and/or other parties (e.g.,
Swingline Lender or an Issuing Bank) is required by the terms of the Credit
Agreement.




A-4




--------------------------------------------------------------------------------









ANNEX 1


[__________________] 1 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to
Section 7.1.(a)(i) or Section 7.1.(a)(ii) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the][such] Assigned Interest, and (vii) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


_______________________________


1 Describe Credit Agreement at option of Administrative Agent.






--------------------------------------------------------------------------------







2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, Fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the Commonwealth of
Pennsylvania.






--------------------------------------------------------------------------------






EXHIBIT B
FORM OF AMENDED AND RESTATED GUARANTY


THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of _______________
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of May 24, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (“PREIT”), PREIT-Rubin,
Inc. (“PREIT-Rubin”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Issuing Banks and the Lenders (the Administrative Agent, the
Issuing Banks and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks and the Lenders have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions set forth in the Credit
Agreement;


WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;


WHEREAS, certain Guarantors previously executed and delivered to the
Administrative Agent that certain Guaranty dated as of April 17, 2013 (as
amended, restated, supplemented or otherwise modified and in effect immediately
prior to the date hereof, the “Existing Guaranty”);


WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing under the Credit Agreement through their
collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Issuing Banks and the Lenders making
such financial accommodations available to the Borrower under the Credit
Agreement and, accordingly, each Guarantor is willing to guarantee obligations
of the Borrower to the Administrative Agent, the Issuing Banks and the Lenders
on the terms and conditions contained herein; and


WHEREAS, the amendment and restatement of the Existing Guaranty effected by each
Guarantor’s execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Credit Agreement and to the Administrative Agent and
the other Guarantied Parties making, and continuing to make, such financial
accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees that
the Existing Guaranty is amended and restated in its entirety as follows:


B-1

--------------------------------------------------------------------------------







Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
Obligations; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing and (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder. Guarantied
Obligations shall not include Specified Derivatives Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower or any
other Loan Party or any other Person or commence any suit or other proceeding
against the Borrower, any other Loan Party or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Loan Party or any other Person; or (c) to make demand of the
Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security, if any, held by the Guarantied
Parties which may secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;


(b)    any lack of validity or enforceability of the Credit Agreement or any of
the other Loan Documents or any other document, instrument or agreement referred
to therein or evidencing any Guarantied Obligations or any assignment or
transfer of any of the foregoing;


(c)    any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;


B-2

--------------------------------------------------------------------------------







(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;


(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;


(g)    any invalidity or nonperfection of any security interest or lien on, if
any, or any other impairment of, any collateral, if any, securing any of the
Guarantied Obligations or any failure of the Administrative Agent or any other
Person to preserve any collateral security or any other impairment of such
collateral;


(h)    any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which any at any time be available to or be
asserted by the Borrower, any other Loan party or any other Person against the
Administrative Agent or any Lender;


(k)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than termination
of this Guaranty as provided in Section 21 hereof).


Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Guarantied Obligations; (d) release any Loan Party or other Person liable
in any manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
Loan Party or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Guarantied
Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower


B-3

--------------------------------------------------------------------------------





with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If a claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding provided the requirements set forth in Section 3.10. of
the Credit Agreement are satisfied,


B-4

--------------------------------------------------------------------------------





such Guarantor shall pay to the Administrative Agent and the Lenders such
additional amount as will result in the receipt by the Administrative Agent and
the Lenders of the full amount payable hereunder had such deduction or
withholding not occurred or been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Administrative Agent exercised in
its sole discretion, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender or such Participant or any Affiliate of the Administrative Agent or such
Lender to or for the credit or the account of the Borrower against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.


B-5

--------------------------------------------------------------------------------







Section 15. Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guarantied Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and the other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.


Section 16. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 17. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.


SECTION 18. WAIVER OF JURY TRIAL.


(a)    EACH GUARANTOR, AND EACH OF THE Administrative Agent AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE Administrative Agent OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE Administrative Agent AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH GUARANTOR, AND EACH OF THE Administrative Agent AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT LOCATED IN THE EASTERN DISTRICT OF PENNSYLVANIA OR ANY
STATE COURT LOCATED IN PHILADELPHIA COUNTY, PENNSYLVANIA SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS,
THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS GUARANTY. EACH GUARANTOR AND EACH OF THE
GUARANTIED PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE


B-6

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE FOREGOING WAIVERS HAVE BEEN CONSIDERED BY EACH PARTY WITH THE ADVICE
OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND
SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS
OF CREDIT AND THE TERMINATION OF THIS GUARANTY.


Section 19. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations arising under
or in connection with the Credit Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of such
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of the outstanding amount of such
Guarantied Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Administrative Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.


Section 20. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 21. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement in accordance with its terms.


Section 22. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent and any
other Guarantied Party to any assignee or Participant of a Lender (or any
prospective assignee or Participant of a Lender) of any financial or other
information regarding the Borrower or any Guarantor. No Guarantor may assign or
transfer its obligations hereunder to any Person without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.


Section 23. Joint and Several Obligations. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, ACCORDINGLY, EACH GUARANTOR CONFIRMS THAT
IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIFGATIONS” AND ALL OF THE
OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER gUARANTORS HEREUNDER.


B-7

--------------------------------------------------------------------------------







Section 24. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor.


Section 25. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 11:00 a.m. Central
time, on the date one Business Day after demand therefor.


Section 26. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its respective address for notices provided for in the Credit Agreement, or
(c) as to each such party at such other address as such party shall designate in
a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.


Section 27. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 28. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 29. Limitation of Liability.    Neither the Administrative Agent nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated thereby.


Section 30. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 7.1.(b) of the Credit Agreement.


Section 31. NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AMENDED AND
RESTATED GUARANTY SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS
OWING UNDER AND IN CONNECTION WITH, THE EXISTING GUARANTY. THE PARTIES DO NOT
INTEND THIS AMENDED AND RESTATED GUARANTY NOR THE TRANSACTIONS CONTEMPLATED
HEREBY TO BE, AND THIS AMENDED AND RESTATED GUARANTY AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY THE GUARANTORS UNDER OR IN CONNECTION WITH THE EXISTING
GUARANTY.




B-8

--------------------------------------------------------------------------------





Section 32. Definitions. (a) For the purposes of this Guaranty:


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor; (iv)
any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief or
other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.


(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


[Signatures on Following Page]


B-9

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Amended
and Restated Guaranty as of the date and year first written above.


[GUARANTOR]




By:_________________________                    
Name: ___________________
Title: ____________________




Address for Notices for all Guarantors:


c/o PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Andrew Ioannou
Telephone: (215) 875-0700
Telecopy: (215) 546-7311


B-10

--------------------------------------------------------------------------------









ANNEX I


FORM OF ACCESSION AGREEMENT


THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Amended and
Restated Credit Agreement dated as of May 24, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among PREIT Associates, L.P. (“PREIT”), PREIT-Rubin, Inc.
(“PREIT-Rubin”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Issuing Banks and the Lenders (the Administrative Agent, the
Issuing Banks and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;


WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower, the New Guarantor and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing under the Credit Agreement
through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Issuing Banks and the Lenders making
such financial accommodations available to the Borrower under the Credit
Agreement and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations to the Administrative Agent, the Lenders and the Issuing
Banks on the terms and conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Accession Agreement
is a condition to the Administrative Agent and the other Guarantied Parties
continuing to make such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Amended and Restated Guaranty dated as of May 24,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), made by the Guarantors party thereto in favor of the
Administrative Agent, for its benefit and the benefit of the other Guarantied
Parties and assumes all obligations of a “Guarantor” thereunder and agrees to be
bound thereby, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby:


B-11

--------------------------------------------------------------------------------







(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);


(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties with respect to or in
any way relating to itself contained in Section 6. of the Guaranty and agrees to
be bound by each of the covenants contained in Section 7. of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN
SUCH COMMONWEALTH.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.




[Signatures on Next Page]


B-12

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By:_________________________                    
Name: ___________________
Title: ____________________


(CORPORATE SEAL)


Address for Notices:


c/o PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Andrew Ioannou
Telephone: (215) 875-0700
Telecopy: (215) 546-7311




Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By:__________________________                    
Name:_____________________                
Title:______________________                




B-13

--------------------------------------------------------------------------------






EXHIBIT C


FORM OF NOTICE OF CONTINUATION


____________, 20__




Wells Fargo Bank, National Association,
as Administrative Agent
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202
Attention: D. Bryan Gregory


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.


Pursuant to Section 2.11. of the Credit Agreement, the Borrower hereby requests
a Continuation of LIBOR Loan(s) under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:


1.
The requested date of such Continuation is ____________, 20__.



2.
The Class of the LIBOR Loan(s) subject to such Continuation is:



¨ Revolving Loans
¨ Term Loans


3.
The aggregate principal amount of the LIBOR Loan(s) subject to such Continuation
is $__________________________ and the portion of such principal amount subject
to such Continuation is $__________________________.



3.
The current Interest Period of the LIBOR Loan(s) subject to such Continuation
ends on ________________, 20__.



C-1

--------------------------------------------------------------------------------







4.
The duration of the Interest Period for such LIBOR Loan(s) or portion thereof
subject to such Continuation is:



[Check one box only]


¨ one month
¨ three months
¨ six months


5.    The principal amount of any such LIBOR Loan(s) subject to a Specified
Derivative Contract is $_________________________.


6.    The Specified Derivatives Contract(s) to which any such LIBOR Loan(s) is
subject:
    
___________________________________________________________________
___________________________________________________________________
___________________________________________________________________




The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Event of Default shall have
occurred and be continuing.


If notice of the requested Continuation was given previously by telephone, this
Notice of Continuation is to be considered written confirmation of such
telephone notice required by Section 2.11. of the Credit Agreement.




[Remainder of Page Intentionally Left Blank]


C-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.




PREIT Associates, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By:_________________________                    
Name: ___________________
Title: ____________________




PREIT-RUBIN, INC.




By:_________________________                    
Name: ___________________
Title: ____________________




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:_________________________                    
Name: ___________________
Title: ____________________


















C-3

--------------------------------------------------------------------------------








    
EXHIBIT D


FORM OF NOTICE OF CONVERSION


____________, 20__




Wells Fargo Bank, National Association,
as Administrative Agent
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202
Attention: D. Bryan Gregory


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.


Pursuant to Section 2.12. of the Credit Agreement, the Borrower hereby requests
a Conversion of a Loan of one Type into a Loan of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:


1.
The requested date of such Conversion is ______________, 20__.



2.
The Class of the Loan(s) to be Converted pursuant hereto is currently:



[Check one box only]


¨    Revolving Loans
¨    Term Loans


3.
The Type of the Loan(s) to be Converted pursuant hereto is currently:



[Check one box only]


¨    Base Rate Loans
¨    LIBOR Loans


D-1

--------------------------------------------------------------------------------









4.
The aggregate principal amount of the Class and Type of Loans subject to the
requested Conversion is $_____________________ and the portion of such principal
amount subject to such Conversion is $___________________.



5.
The amount of such Class and Type of Loans to be so Converted is to be converted
into a Loan of the following Type:



[Check one box only]    


¨    Base Rate Loan
¨    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]


¨ one month
¨ three months
¨ six months


6.
The principal amount of any such LIBOR Loan subject to a Specified Derivatives
Contract is $_________________________.



7.
The Specified Derivatives Contract(s) to which any such LIBOR Loan is subject:



_____________________________________________________________________
_____________________________________________________________________
_____________________________________________________________________


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, no Event of Default shall have occurred
and be continuing (provided the certification under this clause (a) shall not be
made in connection with a Conversion of a Loan into a Base Rate Loan), and (b)
the representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.


If notice of the requested Conversion was given previously by telephone, this
Notice of Conversion is to be considered the written confirmation of such
telephone notice required by Section 2.12. of the Credit Agreement.




[Remainder of Page Intentionally Left Blank]


D-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.


PREIT Associates, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By:_________________________                    
Name: ___________________
Title: ____________________




PREIT-RUBIN, INC.




By:_________________________                    
Name: ___________________
Title: ____________________


PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:_________________________                    
Name: ___________________
Title: ____________________




D-3

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF NOTICE OF BORROWING


____________, 20__




Wells Fargo Bank, National Association,
as Administrative Agent
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202
Attention: D. Bryan Gregory


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.


1.
Pursuant to Section [2.1.(b)][2.2(b)] of the Credit Agreement, the Borrower
hereby requests that the [Revolving Lenders][Term Loan Lenders] make [Revolving
Loans][Term Loans] to the Borrower in an aggregate amount equal to
$___________________.



2.
The Borrower requests that the [Revolving Loans][Term Loans] be made available
to the Borrower on ____________, 20__.



3.
The Borrower hereby requests that such Loans be of the following Type:



[Check one box only]    
¨ Base Rate Loan
¨ LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]
¨ one month
¨ three months
¨ six months


4.    The principal amount of any such LIBOR Loan subject to a Specified
Derivatives
Contract is $_________________________.


5.    The Specified Derivatives Contract(s) to which any such LIBOR Loan is
subject:


__________________________________________________________________
    


E-1

--------------------------------------------------------------------------------





__________________________________________________________________
__________________________________________________________________


6.    The proceeds of such Loans will be used for the following purpose:
___________________________________________________________________________________________________________________________________________________________.


7.    The Borrower requests that the proceeds of this borrowing of such Loans be
made available to the Borrower by
_________________________________________________.


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
after making such Loans, (a) no Default or Event of Default shall have occurred
and be continuing; and (b) the representations and warranties of the Borrower
and the Guarantors contained in the Credit Agreement and in the other Loan
Documents to which any of them is a party, are and shall be true and correct
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Loans contained in Article V. of the
Credit Agreement will have been satisfied at the time such Loans are made.




[Remainder of Page Intentionally Left Blank]




E-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.


PREIT Associates, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By:_________________________                    
Name: ___________________
Title: ____________________




PREIT-RUBIN, INC.




By:_________________________                    
Name: ___________________
Title: ____________________




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:_________________________                    
Name: ___________________
Title: ____________________
























E-3

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20__




Wells Fargo Bank, National Association,
as Administrative Agent
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202
Attention: D. Bryan Gregory


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.


1.
Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $_____________________.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on _________________, 20__.



3.
The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by ___________________________________________.



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default shall have occurred and be continuing; and (b) the
representations and warranties of the Borrower and the Guarantors contained in
the Credit Agreement and in the other Loan Documents to which any of them is a
party, are and shall be true and correct with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent, the Swingline Lender and the other Lenders that all
conditions to the making of the requested Swingline Loan contained in Article V.
of the Credit Agreement will have been satisfied at the time such Swingline Loan
is made.


F-1

--------------------------------------------------------------------------------







If notice of the requested borrowing of this Swingline Loan was given previously
by telephone, this Notice of Swingline Borrowing is to be considered the written
confirmation of such telephone notice required by Section 2.4.(b) of the Credit
Agreement.




[Remainder of Page Intentionally Left Blank]




F-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.


PREIT Associates, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By:_________________________                    
Name: ___________________
Title: ____________________




PREIT-RUBIN, INC.




By:_________________________                    
Name: ___________________
Title: ____________________




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:_________________________                    
Name: ___________________
Title: ____________________










F-3

--------------------------------------------------------------------------------






EXHIBIT G


FORM OF DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: PREIT Associates, L.P., PREIT-RUBIN, Inc. and Pennsylvania Real Estate
Investment Trust


Administrative Agent: Wells Fargo Bank, National Association


Loan:  Loan Number _____________ made pursuant to that certain Amended and
Restated Credit Agreement dated as of May 24, 2018 by and among the Borrower,
the Administrative Agent, the Lenders party thereto and the other parties party
thereto (as amended from time to time, the “Credit Agreement”)


Effective Date: INSERT DATE


Check applicable box:


New - This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
Replace Previous Agreement - This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.



This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.1(b), 2.2(b) or 2.4(b), as applicable, of the Credit
Agreement (each, a “Disbursement Request”) from an applicable Authorized
Representative (as defined in the Terms and Conditions attached to this
Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.














G-1

--------------------------------------------------------------------------------





Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination


Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):
 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED


Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.
 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED


Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.
Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:



G-2

--------------------------------------------------------------------------------







Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.




PREIT Associates, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By:_________________________                    
Name: ___________________
Title: ____________________




PREIT-RUBIN, INC.




By:_________________________                    
Name: ___________________
Title: ____________________




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:_________________________                    
Name: ___________________
Title: ____________________


G-3

--------------------------------------------------------------------------------







Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, any Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender any Lender or Borrower knew or should have known the likelihood
of these damages in any situation. Neither Administrative Agent, any Issuing
Bank, Swingline Lender nor any Lender makes any representations or warranties
other than those expressly made in this Agreement. IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the


G-4

--------------------------------------------------------------------------------





transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.


G-5

--------------------------------------------------------------------------------







SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT
TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)



















G-6

--------------------------------------------------------------------------------






EXHIBIT H


FORM OF [AMENDED AND RESTATED] REVOLVING NOTE


$_____________                                    __________ __, 20__


FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”) jointly and severally hereby
unconditionally promise to pay to the order of ___________________________ (the
“Lender”), in care of Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”), to its address at 550 South Tryon Street,
6th Floor, Charlotte, North Carolina 28202 or at such other address as may be
specified by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________), or such lesser amount
as may be the then outstanding and unpaid balance of all Revolving Loans made by
the Lender to the Borrower pursuant to, and in accordance with the terms of, the
Credit Agreement (as defined below).


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This [Amended and Restated] Revolving Note (this “Note”) is one of the
“Revolving Notes” referred to in that certain Amended and Restated Credit
Agreement dated as of May 24, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 11.6.(b) thereof, the Administrative Agent and the other parties
thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of the Revolving
Loans by the Lender to the Borrower in the aggregate principal Dollar amount
first above mentioned, (b) permits the prepayment of the Revolving Loans by the
Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Revolving Loans upon the occurrence of certain specified
events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.


[This Note is given in replacement of the Revolving Note previously delivered to
the Lender under that certain Credit Agreement dated as of April 17, 2013 by and
among the Borrower, the Administrative Agent and the lenders party thereto (the
“Prior Note”). THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE
PRIOR NOTE.]16    




16    Language to be included if this Revolving Note replaces a Revolving Note
previously delivered to the Lender.


H-1

--------------------------------------------------------------------------------







THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.




[Remainder of Page Intentionally Left Blank]


H-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed and delivered this [Amended and
Restated] Revolving Note under seal as of the date written above.


PREIT Associates, L.P.


By: Pennsylvania Real Estate Investment Trust,
its general partner




By:_________________________                    
Name: ___________________
Title: ____________________






PREIT-RUBIN, INC.




By:_________________________                    
Name: ___________________
Title: ____________________




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:_________________________                    
Name: ___________________
Title: ____________________










H-3

--------------------------------------------------------------------------------








                                    
EXHIBIT I


FORM OF TERM NOTE


$_____________                                    __________ __, 20__


FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”) jointly and severally hereby
unconditionally promise to pay to the order of ___________________________ (the
“Lender”), in care of Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”), to its address at 550 South Tryon Street,
6th Floor, Charlotte, North Carolina 28202 or at such other address as may be
specified by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________), or such lesser amount
as may be the then outstanding and unpaid balance of all Term Loans made by the
Lender to the Borrower pursuant to, and in accordance with the terms of, the
Credit Agreement (as defined below).


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This Term Note (this “Note”) is one of the “Term Notes” referred to in that
certain Amended and Restated Credit Agreement dated as of May 24, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto and their assignees under Section 11.6.(b) thereof, the Administrative
Agent and the other parties thereto, and is subject to, and entitled to, all
provisions and benefits thereof. Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of the Term Loans by the Lender to the Borrower in the aggregate principal
Dollar amount first above mentioned, (b) permits the prepayment of the Term
Loans by the Borrower subject to certain terms and conditions and (c) provides
for the acceleration of the Term Loans upon the occurrence of certain specified
events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.




[Remainder of Page Intentionally Left Blank]


I-1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date written above.


PREIT Associates, L.P.


By: Pennsylvania Real Estate Investment Trust,
its general partner




By:__    _________________________                
Name: ___________________
Title: ____________________




PREIT-RUBIN, INC.




By:__    _________________________                
Name: ___________________
Title: ____________________




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:__    _________________________                
Name: ___________________
Title: ____________________








I-2

--------------------------------------------------------------------------------






EXHIBIT J


FORM OF AMENDED AND RESTATED SWINGLINE NOTE


$50,000,000        __________ __, 20__


FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”) jointly and severally hereby
unconditionally promise to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”) to its address at 550 South Tryon Street,
6th Floor, Charlotte, North Carolina 28202, or at such other address as may be
specified by the Swingline Lender to the Borrower, the principal sum of FIFTY
MILLION AND NO/100 DOLLARS ($50,000,000) (or such lesser amount as shall equal
the aggregate unpaid principal amount of Swingline Loans made by the Swingline
Lender to the Borrower under the Credit Agreement), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.


The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Amended and Restated Swingline Note, endorsed by
the Swingline Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Swingline Lender to made any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Swingline Loans.


This Amended and Restated Swingline Note is the “Swingline Note” referred to in
that certain Amended and Restated Credit Agreement dated as of May 24, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto and their assignees under Section 11.6.(b) thereof, the Administrative
Agent and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder. Terms used but not otherwise defined in this Amended and
Restated Swingline Note have the respective meanings assigned to them in the
Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this
Amended and Restated Swingline Note upon the occurrence of certain events and
for prepayments of Swingline Loans upon the terms and conditions specified
therein.


This Amended and Restated Swingline Note is given in replacement of the
Swingline Note previously delivered to the Swingline Lender under that certain
Credit Agreement dated as of April 17, 2013 by and among the Borrower, the
Administrative Agent and the lenders party thereto (the “Prior Note”). THIS NOTE
IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF
THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE PRIOR NOTE.


This AMENDED AND RESTATED SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


J-1

--------------------------------------------------------------------------------









Time is of the essence for this Amended and Restated Swingline Note.




[Remainder of Page Intentionally Left Blank]


J-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed and delivered this Amended and
Restated Swingline Note under seal as of the date written above.


PREIT Associates, L.P.


By: Pennsylvania Real Estate Investment Trust,
its general partner




By:                    
Name: ___________________
Title: ____________________




PREIT-RUBIN, INC.




By:                    
Name: ___________________
Title: ____________________




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:                    
Name: ___________________
Title: ____________________




J-3

--------------------------------------------------------------------------------







SCHEDULE OF Swingline LOANS


This Amended and Restated Swingline Note evidences Swingline Loans made under
the within-described Credit Agreement to the Borrower, on the dates and in the
principal amounts set forth below, subject to the payments and prepayments of
principal set forth below:


Date of Loan
Principal Amount of Loan
Amount Paid
or Prepaid
Unpaid Principal Amount
Notation
Made By











J-4

--------------------------------------------------------------------------------










EXHIBIT K-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”), each of the financial institutions
initially a signatory thereto together with their assignees under
Section 11.6.(b). thereof (the “Lenders”), Wells Fargo Bank, National
Association, as the Administrative Agent (the “Administrative Agent”), and the
other parties thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]




By:________________    
Name:___________    
Title:____________    


Date: ________ __, 20__




K - 1-1

--------------------------------------------------------------------------------









EXHIBIT K-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”), each of the financial institutions
initially a signatory thereto together with their assignees under
Section 11.6.(b). thereof (the “Lenders”), Wells Fargo Bank, National
Association, as the Administrative Agent (the “Administrative Agent”), and the
other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:_____________________    
Name:________________    
Title:_________________    


Date: ________ __, 20__




K - 2-1

--------------------------------------------------------------------------------







EXHIBIT K-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”), each of the financial institutions
initially a signatory thereto together with their assignees under
Section 11.6.(b). thereof (the “Lenders”), Wells Fargo Bank, National
Association, as the Administrative Agent (the “Administrative Agent”), and the
other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:_____________________    
Name:________________    
Title:_________________    


Date: ________ __, 20__




K - 3-1

--------------------------------------------------------------------------------





EXHIBIT K-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”), each of the financial institutions
initially a signatory thereto together with their assignees under
Section 11.6.(b). thereof (the “Lenders”), Wells Fargo Bank, National
Association, as the Administrative Agent (the “Administrative Agent”), and the
other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:_____________________    
Name:________________    
Title:_________________    


Date: ________ __, 20__










K - 4-1

--------------------------------------------------------------------------------






EXHIBIT L


FORM OF COMPLIANCE CERTIFICATE




Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given to them in the Credit Agreement.


Pursuant to Section 7.1.(a)(iii) of the Credit Agreement, the undersigned, in
his or her capacity as Chief Financial Officer of the Parent and not in his or
her individual capacity, hereby certifies to the Administrative Agent and the
Lenders that:


1.    (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Parent and its Subsidiaries as of, and during the relevant accounting period
ended on, _______________, 20__ and (b) such review has not disclosed the
existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking)(is planning to take) with respect to such condition(s)
or event(s)].


2.    Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 8.1. of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above.








[Remainder of Page Intentionally Left Blank]






L-1

--------------------------------------------------------------------------------















IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate in
his or her capacity as Chief Financial Officer of the Parent and not in his or
her individual capacity on and as of ___________, 20__.




    
Name:     _____________________________
Title: Chief Financial Officer






L-2

--------------------------------------------------------------------------------














EXHIBIT M


FORM OF PRICING CERTIFICATE




Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given to them in the Credit Agreement.


Pursuant to Section 7.1.(a)(iv) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders in his or her capacity as Chief Financial
Officer of Parent, and not in his or her individual capacity, that:


1.    The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and the other Loan Parties as of, and during the relevant accounting
period ending on, _______________, 20__ (the “Pricing Date”).


2.    Schedule 1 attached hereto accurately and completely sets forth the
calculations required to determine the ratio of Total Liabilities to Gross Asset
Value on the Pricing Date.


3.    The ratio of Total Liabilities to Gross Asset Value as of such date is
______ to ______. The Applicable Margin corresponding to such ratio is ____%.




[Remainder of Page Intentionally Left Blank]




    




M-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has signed this Pricing Certificate in his
or her capacity as Chief Financial Officer and not in his or her individual
capacity on and as of ___________, 20__.




    
Name: ______________________     
Title: Chief Financial Officer




M-2